                        Case 17-12906-CSS                Doc 882       Filed 01/16/19            Page 1 of 110

                          Proofs of Claim Report - Charming Charlie Holdings Inc., et al.


                                            Wednesday, January 16, 2019 - 9:17:01 AM PT



                                                         Claims Summary
                    Class                                   Proof of Claim Amount                             Final Allowed Amount
UNSECURED                                                             $32,611,849.26                                $2,502,776.87
PRIORITY                                                              $13,960,444.75                                $8,169,520.48
SECURED                                                             $135,135,409.49                                         $0.00
ADMIN                                                                      $467,691.39                                 $94,732.05
503(b)(9)                                                               $1,540,336.01                               $1,148,434.53
Total                                                               $183,715,730.90                                $11,915,463.93


Total Claims/Schedules:                                                                    527


Claims Details (527)
GAMAGO
Case(s): 906 Clm No: 1 Clm. Amt: $5,356.80

 Attn: Greg Long                                                   Proof Of Claim            Final Allowed
 3326 Jackson St.                               Case     Class                         IND
                                                                          Amount                   Amount
 San Francisco, CA 94118
 Date Filed: 12/18/2017                          906     UNS           $5,356.80
 Bar Date: 2/19/2018                                                    $5,356.80
 Claim Face Value: $5,356.80


NMR Distribution America, Inc.
Case(s): 906 Clm No: 2 Clm. Amt: $26,332.97

 Attn: Pamela Farris                                             Proof Of Claim              Final Allowed
 28912 Avenue Paine                            Case     Class                        IND
                                                                        Amount                     Amount
 Valencia, CA 91355
 Date Filed: 12/18/2017                         906     UNS         $26,332.97                        $0.00
 Bar Date: 2/19/2018                            909     UNS                                      $25,366.80
 Claim Face Value: $26,332.97
                                                                     $26,332.97                  $25,366.80

 Objection
  Objection Type                    Objection Status

  Filed against wrong company       Objection Granted

  Claim does not agree with books   Objection Granted



Waypoint Business Solutions LLC
Case(s): 906 Clm No: 3 Clm. Amt: $30,490.89

 Attn: James Travis Pulliam                                        Proof Of Claim            Final Allowed
 118 Vintage Park Blvd., W414                   Case     Class                         IND
                                                                          Amount                   Amount
 Houston, TX 77070
 Date Filed: 12/19/2017                          906     UNS           $30,490.89
 Bar Date: 2/19/2018                                                    $30,490.89
 Claim Face Value: $30,490.89
                       Case 17-12906-CSS            Doc 882       Filed 01/16/19         Page 2 of 110
Specialty Store Services
Case(s): 906 Clm No: 4 Clm. Amt: $202,355.70

Attn: Jay Arellano                                                                             Final
454 Jarvis Ave.                                                Proof Of Claim
                                             Case   Class                        IND        Allowed
Des Plaines, IL 60018                                                 Amount
                                                                                            Amount
Date Filed: 12/14/2017
Bar Date: 2/19/2018                          906    UNS          $202,355.70
Claim Face Value: $202,355.70                                     $202,355.70



City Of El Paso
Case(s): 906 Clm No: 5 Clm. Amt: $5,360.77

c/o Linebarger Goggan Blair & Sampson, Llp                    Proof Of Claim           Final Allowed
Attn: Don Stecker                            Case   Class                       IND
                                                                     Amount                  Amount
711 Navarro St. Ste 300
San Antonio, TX 78205                        906     SEC          $5,360.77                   $0.00
Date Filed: 12/18/2017                                             $5,360.77                   $0.00
Bar Date: 2/19/2018
Claim Face Value: $5,360.77


Bexar County
Case(s): 906 Clm No: 6 Clm. Amt: $19,265.32

c/o Linebarger Goggan Blair & Sampson LLP                     Proof Of Claim           Final Allowed
Attn: Don Stecker                            Case   Class                        IND
                                                                     Amount                  Amount
711 Navarro St, Suite 300
San Antonio, TX 78205                        906    SEC           $19,265.32                  $0.00
Date Filed: 12/18/2017                                            $19,265.32                   $0.00
Bar Date: 2/19/2018
Claim Face Value: $19,265.32


Mingheng Jewelry Co Ltd
Case(s): 906 Clm No: 7 Clm. Amt: $158,054.33

c/o Asset Collections Inc                                                                      Final
Attn: Ray Len Hannaman                                         Proof Of Claim
                                             Case   Class                        IND        Allowed
10505 Sw Barbur Blvd #301                                             Amount
                                                                                            Amount
Portland, OR 97219
Date Filed: 12/18/2017                       906    UNS          $158,054.33
Bar Date: 2/19/2018                                               $158,054.33
Claim Face Value: $158,054.33


Sumner County Trustee
Case(s): 906 Clm No: 8 Clm. Amt: $960.00

Attn: Jessica Fulbright Miracle                              Proof Of Claim            Final Allowed
355 Belvedere Drive, N. Room 107             Case    Class                      IND
                                                                    Amount                   Amount
Gallatin, TN 37066
Date Filed: 12/22/2017                        906     PRI          $480.00
Bar Date: 2/19/2018                           906    SEC           $480.00
Claim Face Value: $480.00
                                                                    $960.00



Zoho Corporation
Case(s): 906 Clm No: 9 Clm. Amt: $18,594.50

Attn: Caroline Mckelvey                                       Proof Of Claim           Final Allowed
4141 Hacienda Dr.                            Case   Class                        IND
                                                                     Amount                  Amount
Pleasanton, CA 94588
Date Filed: 3/12/2018                        906    UNS           $18,594.50
Orig. Date Filed: 12/26/2017                                      $18,594.50
Bar Date: 2/19/2018
Amending Clm #: 9
Amended By Clm #: 9
Claim Face Value: $18,594.50
                        Case 17-12906-CSS         Doc 882      Filed 01/16/19        Page 3 of 110
Metropolitan Government Of Nashville & Davidson County Tennessee
Case(s): 906 Clm No: 10 Clm. Amt: $1,490.09

c/o Metro Nashville Legal Department                      Proof Of Claim           Final Allowed
Attn: R. Alex Dickerson                    Case   Class                      IND
                                                                 Amount                  Amount
Po Box 196300
Nashville, TN 37219                        906    SEC          $1,490.09
Date Filed: 12/26/2017                                          $1,490.09
Bar Date: 2/19/2018
Claim Face Value: $1,490.09


The County Of Williamson, Texas
Case(s): 906 Clm No: 11 Clm. Amt: $10,736.78

c/o Mccreary, Veselka, Bragg & Allen, Pc                    Proof Of Claim         Final Allowed
Attn: Lee Gordon                           Case   Class                      IND
                                                                   Amount                Amount
Po Box 1269
Round Rock, TX 78680-1269                  906    SEC          $10,736.78
Date Filed: 12/26/2017                                          $10,736.78
Bar Date: 2/19/2018
Claim Face Value: $10,736.78


The County Of Denton, Tx
Case(s): 906 Clm No: 12 Clm. Amt: $2,434.26

c/o Mccreary, Veselka, Bragg & Allen, Pc                  Proof Of Claim           Final Allowed
Attn: Lee Gordon                           Case   Class                      IND
                                                                 Amount                  Amount
Po Box 1269
Round Rock, TX 78680-1269                  906    SEC          $2,434.26
Date Filed: 12/26/2017                                          $2,434.26
Bar Date: 2/19/2018
Claim Face Value: $2,434.26


The County Of Comal, Tx
Case(s): 906 Clm No: 13 Clm. Amt: $4,841.51

c/o Mccreary, Veselka, Bragg & Allen, Pc                  Proof Of Claim           Final Allowed
Attn: Lee Gordon                           Case   Class                      IND
                                                                 Amount                  Amount
Po Box 1269
Round Rock, TX 78680-1269                  906    SEC          $4,841.51
Date Filed: 12/26/2017                                          $4,841.51
Bar Date: 2/19/2018
Claim Face Value: $4,841.51


The County Of Brazos, Tx
Case(s): 906 Clm No: 14 Clm. Amt: $4,983.35

c/o Mccreary, Veselka, Bragg & Allen Pc                   Proof Of Claim           Final Allowed
Attn: Lee Gordon                           Case   Class                      IND
                                                                 Amount                  Amount
Po Box 1269
Round Rock, TX 78680-1269                  906    SEC          $4,983.35
Date Filed: 12/26/2017                                          $4,983.35
Bar Date: 2/19/2018
Claim Face Value: $4,983.35


Bowie Central Appraisal District
Case(s): 906 Clm No: 15 Clm. Amt: $5,709.20

c/o Mcreary, Veselka, Bragg & Allen, Pc                   Proof Of Claim           Final Allowed
Attn: Lee Gordon                           Case   Class                      IND
                                                                 Amount                  Amount
Po Box 1269
Round Rock, TX 78680                       906    SEC          $5,709.20
Date Filed: 12/26/2017                                          $5,709.20
Bar Date: 2/19/2018
Claim Face Value: $5,709.20
                       Case 17-12906-CSS           Doc 882       Filed 01/16/19         Page 4 of 110
Tax Appraisal District Of Bell County
Case(s): 906 Clm No: 16 Clm. Amt: $4,652.71

c/o Mccreary, Veselka, Bragg & Allen Pc                      Proof Of Claim           Final Allowed
Attn: Lee Gordon                            Case   Class                       IND
                                                                    Amount                  Amount
Po Box 1269
Round Rock, TX 78680-1269                   906     SEC          $4,652.71
Date Filed: 12/26/2017                                            $4,652.71
Bar Date: 2/19/2018
Claim Face Value: $4,652.71


State Of Minnesota, Dept Of Revenue
Case(s): 906 Clm No: 17 Clm. Amt: $13,120.00

Attn: Sara Westly                                            Proof Of Claim           Final Allowed
Po Box 64447 - Bky                          Case   Class                        IND
                                                                    Amount                  Amount
St Paul, MN 55164-0447
Date Filed: 12/26/2017                      906     PRI          $13,120.00
Bar Date: 2/19/2018                                              $13,120.00
Claim Face Value: $13,120.00


Montgomery County
Case(s): 906 Clm No: 18 Clm. Amt: $8,061.86

c/o Linebarger Goggan Blair & Sampson Llp                    Proof Of Claim           Final Allowed
Po Box 3064                                 Case   Class                       IND
                                                                    Amount                  Amount
Houston, TX 77253-3064
Date Filed: 12/26/2017                      906     SEC          $8,061.86                   $0.00
Bar Date: 2/19/2018                                               $8,061.86                   $0.00
Claim Face Value: $8,061.86


Harris County, Et Al
Case(s): 906 Clm No: 19 Clm. Amt: $122,061.96

c/o Linebarger Goggan Blair & Sampson Llp                                                     Final
Attn: John P. Dillman                                         Proof Of Claim
                                            Case   Class                        IND        Allowed
Po Box 3064                                                          Amount
                                                                                           Amount
Houston, TX 77253-3064
Date Filed: 12/26/2017                      906    SEC          $122,061.96                  $0.00
Bar Date: 2/19/2018                                              $122,061.96                  $0.00
Claim Face Value: $122,061.96


Northern Indiana Public Service Company
Case(s): 906 Clm No: 20 Clm. Amt: $445.55

Attn: Angela F. Sanchez                                     Proof Of Claim            Final Allowed
801 E. 8Th Ave.                             Case    Class                      IND
                                                                   Amount                   Amount
Merrillville, IN 46410
Date Filed: 12/26/2017                       906    UNS           $445.55
Bar Date: 2/19/2018                                                $445.55
Claim Face Value: $445.55


Pacific Buying And Marketing Service Limited
Case(s): 906 Clm No: 21 Clm. Amt: $29,427.54

Attn: Meonne Sin                                             Proof Of Claim           Final Allowed
22/F Tai Yau Building 181 Johnston Rd       Case   Class                        IND
                                                                    Amount                  Amount
Wanchai
Hong Kong                                   906    UNS           $29,427.54
Date Filed: 12/26/2017                                           $29,427.54
Bar Date: 2/19/2018
Claim Face Value: $29,427.54
                        Case 17-12906-CSS        Doc 882       Filed 01/16/19         Page 5 of 110
Audio Technology Of New York, Inc.
Case(s): 906 Clm No: 22 Clm. Amt: $122,545.70

Attn: Amber Ulrich                                                                          Final
143 W 29th Street, 7Th Fl                                   Proof Of Claim
                                          Case   Class                        IND        Allowed
New York, NY 10001                                                 Amount
                                                                                         Amount
Date Filed: 12/28/2017
Bar Date: 2/19/2018                       906    UNS          $122,545.70
Claim Face Value: $122,545.70                                  $122,545.70



Rand Accessories Inc.
Case(s): 906 Clm No: 23 Clm. Amt: $979,209.69

Attn: Adam Goldberg                                                                         Final
9350 Ave. De L'Esplanade, Suite 222                         Proof Of Claim
                                          Case   Class                        IND        Allowed
Montreal, QC H2N IV6                                               Amount
                                                                                         Amount
Canada
Date Filed: 12/27/2017                    906    UNS          $979,209.69
Bar Date: 2/19/2018                                            $979,209.69
Claim Face Value: $979,209.69


Knox County Trustee
Case(s): 906 Clm No: 24 Clm. Amt: $486.00

Attn: Linda Mcginnis                                      Proof Of Claim            Final Allowed
Post Office Box 70                        Case    Class                      IND
                                                                 Amount                   Amount
Knoxville, TN 37901
Date Filed: 12/27/2017                     906    SEC           $486.00
Bar Date: 2/19/2018                                              $486.00
Claim Face Value: $486.00


Rareearth, LLC
Case(s): 906 Clm No: 25 Clm. Amt: $20,440.06

Attn: Sherri Lea Jobelius                                  Proof Of Claim           Final Allowed
7625 Golden Triangle Drive, Suite E       Case   Class                        IND
                                                                  Amount                  Amount
Eden Prairie, MN 55344
Date Filed: 12/27/2017                    906    UNS           $20,440.06
Bar Date: 2/19/2018                                            $20,440.06
Claim Face Value: $20,440.06


FC Wiregrass Spe, LLC
Case(s): 906 Clm No: 26 Clm. Amt: $5,618.37

Attn: Michael Flowers                                      Proof Of Claim           Final Allowed
50 Public Square, Terminal Tower, Suite   Case   Class                       IND
                                                                  Amount                  Amount
1360
Cleveland, OH 44113                       906     UNS          $5,618.37
Date Filed: 12/21/2017                                          $5,618.37
Bar Date: 2/19/2018
Claim Face Value: $5,618.37


Questar Gas Company
Case(s): 906 Clm No: 27 Clm. Amt: $553.80

Dba Dominion Energy Ut                                    Proof Of Claim            Final Allowed
C/O Bankruptcy Dnr 132                    Case    Class                      IND
                                                                 Amount                   Amount
Attn: Valerie Taylor
1140 W. 200 S. Po Box 3194                 906    UNS           $553.80
Salt Lake City, UT 84110
                                                                 $553.80
Date Filed: 12/27/2017
Bar Date: 2/19/2018
Claim Face Value: $553.80
                       Case 17-12906-CSS               Doc 882       Filed 01/16/19        Page 6 of 110
State Of Minnesota, Dept Of Revenue
Case(s): 906 Clm No: 28 Clm. Amt: $13,120.00

Attn: Sara Westly                                                Proof Of Claim          Final Allowed
Po Box 64447 - Bky                              Case   Class                       IND
                                                                        Amount                 Amount
St. Paul, MN 55164-0447
Date Filed: 12/27/2017                          906    PRI           $13,120.00                 $0.00
Bar Date: 2/19/2018                                                  $13,120.00                  $0.00
Claim Face Value: $13,120.00

Objection
 Objection Type             Objection Status

 Duplicate claim            Objection Granted

 Miscellaneous objection    Objection Granted



Columbia Gas of Massachusetts
Case(s): 906 Clm No: 29 Clm. Amt: $607.89

Attn: Jetta K. Ruble                                            Proof Of Claim           Final Allowed
PO Box 2025                                     Case    Class                     IND
                                                                       Amount                  Amount
Springfield, MA 01102
Date Filed: 12/27/2017                          906     UNS           $607.89
Bar Date: 2/19/2018                                                    $607.89
Amended By Clm #: 151
Claim Face Value: $607.89


Greene County Collector Of Revenue
Case(s): 906 Clm No: 30 Clm. Amt: $701.76

Attn: Leah Betts                                                Proof Of Claim           Final Allowed
940 N. Boonville Ave.                           Case    Class                     IND
                                                                       Amount                  Amount
Springfield, MO 65802
Date Filed: 12/27/2017                          906     PRI           $701.76
Bar Date: 2/19/2018                                                    $701.76
Claim Face Value: $701.76


Pepco
Case(s): 906 Clm No: 31 Clm. Amt: $5,470.51

Po Box 97294                                                     Proof Of Claim          Final Allowed
Washington, DC 20090                            Case   Class                      IND
                                                                        Amount                 Amount
Date Filed: 12/27/2017
Bar Date: 2/19/2018                             906    UNS           $5,470.51
Claim Face Value: $5,470.51                                           $5,470.51



Columbia Gas Kentucky
Case(s): 906 Clm No: 32 Clm. Amt: $332.45

Attn: Christy Peoples                                           Proof Of Claim           Final Allowed
Po Box 117                                      Case    Class                     IND
                                                                       Amount                  Amount
Columbus, OH 43216
Date Filed: 12/27/2017                          906     UNS           $332.45
Bar Date: 2/19/2018                                                    $332.45
Claim Face Value: $332.45


Columbia Gas Of Ohio
Case(s): 906 Clm No: 33 Clm. Amt: $590.20

Attn: Christy Peoples                                           Proof Of Claim           Final Allowed
Po Box 117                                      Case    Class                     IND
                                                                       Amount                  Amount
Columbus, OH 43216
Date Filed: 12/27/2017                          906     UNS           $590.20
Bar Date: 2/19/2018                                                    $590.20
Claim Face Value: $590.20
                        Case 17-12906-CSS                  Doc 882        Filed 01/16/19              Page 7 of 110
Columbia Gas Of Virginia
Case(s): 906 Clm No: 34 Clm. Amt: $205.01

Attn: Christy Peoples                                                Proof Of Claim                 Final Allowed
Po Box 117                                       Case       Class                        IND
                                                                            Amount                        Amount
Columbus, OH 43216
Date Filed: 12/27/2017                              906     UNS            $205.01
Bar Date: 2/19/2018                                                         $205.01
Claim Face Value: $205.01


Columbia Gas Of Pennsylvania
Case(s): 906 Clm No: 35 Clm. Amt: $139.32

Attn: Christy Peoples                                                Proof Of Claim                 Final Allowed
Po Box 117                                       Case       Class                        IND
                                                                            Amount                        Amount
Columbus, OH 43216
Date Filed: 12/27/2017                              906     UNS            $139.32
Bar Date: 2/19/2018                                                         $139.32
Claim Face Value: $139.32


Hung Mei (Hong Kong) Limited
Case(s): 906 Clm No: 36 Clm. Amt: $88,616.35

Attn: Wai Ming Adrian Cheng                                         Proof Of Claim                  Final Allowed
1104, 11/F Cheong Tai Commercial Building        Case     Class                         IND
                                                                           Amount                         Amount
60-66 Wing Lok St.
Sheung Wan                                       909      PRI                                              $0.00
Hong Kong
                                                 906      PRI          $88,616.35                          $0.00
Date Filed: 12/28/2017
Bar Date: 2/19/2018                              909      UNS                                         $88,616.35
Claim Face Value: $88,616.35
                                                                        $88,616.35                    $88,616.35

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Granted

 Different class                 Objection Granted



Spl Industries Ltd.
Case(s): 906 Clm No: 37 Clm. Amt: $797,064.00

Attn: Mukesh Kumar Aggarcod                                                                                 Final
Plot No-21, Sector - 6                                                 Proof Of Claim
                                                 Case     Class                               IND        Allowed
Faridabad, Haryana - 121006                                                   Amount
                                                                                                         Amount
India
Date Filed: 12/26/2017                              906    UNS           $797,064.00
Bar Date: 2/19/2018                                                       $797,064.00
Claim Face Value: $797,064.00


Mississippi Department Of Revenue
Case(s): 906 Clm No: 38 Clm. Amt: $14,539.24

c/o Bankruptcy Section                                                Proof Of Claim                Final Allowed
Attn: Nikeshia Agee                              Case      Class                          IND
                                                                             Amount                       Amount
Po Box 22808
Jackson, MS 39225                                   906    PRI            $14,539.24
Date Filed: 12/28/2017                                                     $14,539.24
Bar Date: 2/19/2018
Amended By Clm #: 424
Claim Face Value: $14,539.24

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Filed

 Miscellaneous objection      Objection Filed
                       Case 17-12906-CSS               Doc 882       Filed 01/16/19        Page 8 of 110
Amaravathi Textiles
Case(s): 906 Clm No: 39 Clm. Amt: $62,038.32

Attn: M. Sivakkannan                                             Proof Of Claim          Final Allowed
9-D/5, Ramakrishnapuram                        Case    Class                       IND
                                                                        Amount                 Amount
Karur, TN 639001
India                                           906    UNS           $62,038.32
Date Filed: 12/28/2017                                               $62,038.32
Bar Date: 2/19/2018
Claim Face Value: $62,038.32


Décor Craft Inc.
Case(s): 906 Clm No: 40 Clm. Amt: $17,500.80

Attn: John Costello                                              Proof Of Claim          Final Allowed
133 Mathewson St.                              Case    Class                       IND
                                                                        Amount                 Amount
Providence, RI 02903
Date Filed: 1/11/2018                           906    UNS           $17,500.80
Bar Date: 2/19/2018                                                  $17,500.80
Claim Face Value: $17,500.80


Los Angeles County Treasurer
Case(s): 906 Clm No: 41 Clm. Amt: $571.81

And Tax Collector                                               Proof Of Claim           Final Allowed
Attn: Oscar Estrada                            Case     Class                     IND
                                                                       Amount                  Amount
P.O. Box 54110
Los Angeles CA 90054-0110                       909     SEC                                     $0.00
Date Filed: 12/29/2017
                                                906     SEC           $571.81                   $0.00
Bar Date: 2/19/2018
Claim Face Value: $571.81                       906     UNS             $0.00                   $0.00
                                                                       $571.81                   $0.00

Objection
 Objection Type                    Objection Status

 Filed against wrong company       Objection Granted

 Claim does not agree with books   Objection Granted



Dunbar Armored Inc.
Case(s): 906 Clm No: 42 Clm. Amt: $448.11

Attn: Kathy A. Childress                                        Proof Of Claim           Final Allowed
50 Schilling Road                              Case     Class                     IND
                                                                       Amount                  Amount
Hunt Valley, MD 21031
Date Filed: 12/29/2017                          906     UNS           $448.11
Bar Date: 2/19/2018                                                    $448.11
Claim Face Value: $448.11


Knox County Trustee
Case(s): 906 Clm No: 43 Clm. Amt: $316.00

Attn: Linda G. Mcginnis                                         Proof Of Claim           Final Allowed
Post Office Box 70                             Case     Class                     IND
                                                                       Amount                  Amount
Knoxville, TN 37901
Date Filed: 12/27/2017                          906     SEC           $316.00
Bar Date: 2/19/2018                                                    $316.00
Claim Face Value: $316.00
                        Case 17-12906-CSS                Doc 882      Filed 01/16/19        Page 9 of 110
City Of Waco Et Al
Case(s): 906 Clm No: 44 Clm. Amt: $4,890.17

c/o Mccreary, Veselka, Bragg & Allen, P.C.                       Proof Of Claim           Final Allowed
Attn: Lee Gordon                                  Case   Class                      IND
                                                                        Amount                  Amount
P.O. Box 1269
Round Rock, TX 78680-1269                         906     SEC         $4,890.17                  $0.00
Date Filed: 1/2/2018
                                                  906     UNS             $0.00                  $0.00
Bar Date: 2/19/2018
Claim Face Value: $4,890.17                                            $4,890.17                  $0.00

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



Connective Talent Corp
Case(s): 906 Clm No: 45 Clm. Amt: $27,000.00

Attn: Rick Krostag/Angie Gregory                                   Proof Of Claim         Final Allowed
3555 Timmons Lane, Suite 925                      Case   Class                      IND
                                                                          Amount                Amount
Houston, TX 77027
Date Filed: 1/2/2018                              906    UNS          $27,000.00
Bar Date: 2/19/2018                                                    $27,000.00
Amended By Clm #: 53
Claim Face Value: $27,000.00


TA Trading Co., Ltd
Case(s): 906 Clm No: 46 Clm. Amt: $79,234.45

Attn: Ko Byung Gil                                                 Proof Of Claim         Final Allowed
194 Dongil-Ro Gwangjin-Gu                         Case   Class                      IND
                                                                          Amount                Amount
Seoul, 05003
Korea                                             906    UNS          $79,234.45
Date Filed: 1/2/2018                                                   $79,234.45
Bar Date: 2/19/2018
Claim Face Value: $79,234.45


Pearl Global Industries Limited
Case(s): 906 Clm No: 47 Clm. Amt: $156,193.08

Attn: Rajkumar Chawla                                                                             Final
Plot No. 51, Sector-32                                             Proof Of Claim
                                                  Case   Class                      IND        Allowed
Gurgaon-122001, Haryana                                                   Amount
                                                                                               Amount
India
Date Filed: 1/3/2018                              906    UNS         $156,193.08
Bar Date: 2/19/2018                                                   $156,193.08
Claim Face Value: $156,193.08


Platte County Collector
Case(s): 906 Clm No: 48 Clm. Amt: $1,043.74

c/o Merrick, Baker & Strauss Pc                                  Proof Of Claim           Final Allowed
Attn: Bruce E. Strauss                            Case   Class                      IND
                                                                        Amount                  Amount
1044 Main St, Suite 500
Kansas City, MO 64105                             906     PRI         $1,043.74
Date Filed: 1/2/2018                                                   $1,043.74
Bar Date: 2/19/2018
Claim Face Value: $1,043.74
                       Case 17-12906-CSS        Doc 882      Filed 01/16/19         Page 10 of 110
Town Of Collierville
Case(s): 906 Clm No: 49 Clm. Amt: $336.58

Attn: Nora D Bennett                                     Proof Of Claim            Final Allowed
500 Poplar View Pkwy                   Case      Class                      IND
                                                                Amount                   Amount
Collierville, TN 38017
Date Filed: 1/2/2018                    906      UNS           $336.58
Bar Date: 2/19/2018                                             $336.58
Claim Face Value: $336.58


Accudata Integrated Marketing
Case(s): 906 Clm No: 50 Clm. Amt: $6,208.65

Attn: Arlene Aberbach                                     Proof Of Claim           Final Allowed
5220 Summerlin Commons Blvd. #200      Case     Class                       IND
                                                                 Amount                  Amount
Fort Myers, FL 33907
Date Filed: 1/2/2018                   906       UNS          $6,208.65
Bar Date: 2/19/2018                                            $6,208.65
Claim Face Value: $6,208.65


Krishna Beads Industries
Case(s): 906 Clm No: 51 Clm. Amt: $61,128.50

Attn: Jasmeet Kaur                                        Proof Of Claim           Final Allowed
C-7, Sector-63                         Case     Class                        IND
                                                                 Amount                  Amount
Noida-201301, Up 20130
India                                  906      UNS           $61,128.50
Date Filed: 1/2/2018                                          $61,128.50
Bar Date: 2/19/2018
Claim Face Value: $61,128.50


Vip Products
Case(s): 906 Clm No: 52 Clm. Amt: $23,800.80

Attn: Stephen Sacra/Kristy Smith                          Proof Of Claim           Final Allowed
16515 S. 40Th Street, Suite 121        Case     Class                        IND
                                                                 Amount                  Amount
Phoenix, AZ 85048
Date Filed: 1/3/2018                   906      UNS           $23,800.80                  $0.00
Bar Date: 2/19/2018                                           $23,800.80                   $0.00
Claim Face Value: $23,800.80

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Granted



360 Professional Alliance, Inc.
Case(s): 906 Clm No: 53 Clm. Amt: $17,000.00

Attn: Celia Brown                                         Proof Of Claim           Final Allowed
11711 Memorial Drive, Suite 269        Case     Class                        IND
                                                                 Amount                  Amount
Houston, TX 77024
Date Filed: 1/3/2018                   906      UNS           $17,000.00
Bar Date: 2/19/2018                                           $17,000.00
Amended By Clm #: 141
Claim Face Value: $17,000.00


Natasha Accessories Ltd
Case(s): 906 Clm No: 54 Clm. Amt: $219,942.00

Attn: Gokaran Singh                                                                        Final
7W 36Th St - 2nd Floor                                     Proof Of Claim
                                       Case     Class                        IND        Allowed
New York, NY 10018                                                Amount
                                                                                        Amount
Date Filed: 1/3/2018
Bar Date: 2/19/2018                    906      UNS          $219,942.00
Claim Face Value: $219,942.00                                 $219,942.00
                     Case 17-12906-CSS                   Doc 882      Filed 01/16/19       Page 11 of 110
Cleveland County Treasurer
Case(s): 906 Clm No: 55 Clm. Amt: $14,388.00

Attn: Sherah Curren                                                Proof Of Claim         Final Allowed
201 S. Jones Ave, Suite 100                   Case       Class                      IND
                                                                          Amount                Amount
Norman, OK 73069
Date Filed: 1/2/2018                              909     PRI                                    $0.00
Bar Date: 2/19/2018                               906     PRI          $7,194.00                 $0.00
Claim Face Value: $7,194.00
                                                  909    SEC                                     $0.00

                                                  906    SEC           $7,194.00                 $0.00
                                                                       $14,388.00                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Paid                          Objection Granted



Portland General Electric (Pge)
Case(s): 906 Clm No: 56 Clm. Amt: $4,009.68

Attn: Aaron Garcia                                                 Proof Of Claim         Final Allowed
7895 SW Mohawk St. / Erc                      Case       Class                      IND
                                                                          Amount                Amount
Tualatin, OR 97062
Date Filed: 1/3/2018                              906    UNS           $4,009.68
Bar Date: 2/19/2018                                                     $4,009.68
Claim Face Value: $4,009.68


Memphis Light Gas And Water
Case(s): 906 Clm No: 57 Clm. Amt: $5,335.34

Attn: Kendra Jamerson-Garner                                       Proof Of Claim         Final Allowed
Po Box 430                                    Case       Class                      IND
                                                                          Amount                Amount
Memphis, TN 38101
Date Filed: 1/3/2018                              906    UNS           $5,335.34
Bar Date: 2/19/2018                                                     $5,335.34
Claim Face Value: $5,335.34


City Of Lancaster, Pa
Case(s): 906 Clm No: 58 Clm. Amt: $50.55

Attn: Julie E. Taylor                                                  Proof Of           Final Allowed
Po Box 1020                                       Case    Class                     IND
                                                                  Claim Amount                  Amount
39 W Chestnut St.
Lancaster, PA 17608                               906     UNS            $50.55
Date Filed: 1/3/2018                                                      $50.55
Bar Date: 2/19/2018
Claim Face Value: $50.55


Consolidated Edison Co. Of Ny, Inc.
Case(s): 906 Clm No: 59 Clm. Amt: $1,279.80

c/o Bankruptcy Group                                               Proof Of Claim         Final Allowed
Attn: Joy T. Scaglione                        Case       Class                      IND
                                                                          Amount                Amount
4 Irving Place, Room 1875-S
New York, NY 10003                                906    UNS           $1,279.80
Date Filed: 1/4/2018                                                    $1,279.80
Bar Date: 2/19/2018
Claim Face Value: $1,279.80
                       Case 17-12906-CSS        Doc 882      Filed 01/16/19        Page 12 of 110
Schenker Inc.
Case(s): 906 Clm No: 60 Clm. Amt: $136,864.80

Attn: Andrew Miller                                                                       Final
1305 Executive Blvd #200                                   Proof Of Claim
                                       Case     Class                       IND        Allowed
Chesapeake, VA 23320                                              Amount
                                                                                       Amount
Date Filed: 1/19/2018
Orig. Date Filed: 1/3/2018             906      UNS          $136,864.80
Bar Date: 2/19/2018                                           $136,864.80
Amending Clm #: 60
Amended By Clm #: 60
Claim Face Value: $136,864.80


Gg International Manufacturing Co., Ltd.
Case(s): 906 Clm No: 61 Clm. Amt: $109,599.80

Attn: David Kim                                                                           Final
Gg Building, 192, Jang Chung Danro                         Proof Of Claim
                                       Case     Class                       IND        Allowed
Jung-Gu, Seoul                                                    Amount
                                                                                       Amount
Korea
Date Filed: 1/4/2018                   906      UNS          $109,599.80
Bar Date: 2/19/2018                                           $109,599.80
Claim Face Value: $109,599.80


Lefevre Law, Pc
Case(s): 906 Clm No: 62 Clm. Amt: $2,085.00

Attn: David Lefevre                                       Proof Of Claim          Final Allowed
1302 Waugh Dr. #189                    Case     Class                       IND
                                                                 Amount                 Amount
Houston, TX 77019
Date Filed: 1/8/2018                   906       UNS          $2,085.00
Bar Date: 2/19/2018                                            $2,085.00
Claim Face Value: $2,085.00


Bscmedia Corporation
Case(s): 906 Clm No: 63 Clm. Amt: $20,000.00

Attn: Doug Wickman                                        Proof Of Claim          Final Allowed
57 Jefferson Rd                        Case     Class                       IND
                                                                 Amount                 Amount
Franklin, MA 02038
Date Filed: 1/8/2018                   906      UNS          $20,000.00
Bar Date: 2/19/2018                                           $20,000.00
Claim Face Value: $20,000.00


Keter Environmental Services, Inc.
Case(s): 906 Clm No: 64 Clm. Amt: $30,598.23

Attn: Richard Plutzer                                     Proof Of Claim          Final Allowed
4 High Ridge Park                      Case     Class                       IND
                                                                 Amount                 Amount
Suite 202
Stamford, CT 06905                     906      UNS          $30,598.23                  $0.00
Date Filed: 1/8/2018                                          $30,598.23                  $0.00
Bar Date: 2/19/2018
Claim Face Value: $30,598.23

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Granted
                       Case 17-12906-CSS                 Doc 882      Filed 01/16/19         Page 13 of 110
Baltimore Gas And Electric Co.
Case(s): 906 Clm No: 65 Clm. Amt: $1,246.57

Attn: Gail Bush                                                    Proof Of Claim           Final Allowed
P.O. Box 1475                                     Case   Class                       IND
                                                                          Amount                  Amount
Baltimore, MD 21201
Date Filed: 1/12/2018                             906     UNS          $1,246.57
Bar Date: 2/19/2018                                                     $1,246.57
Claim Face Value: $1,246.57


Down Syndrome Association Of Memphis & The Mid-South
Case(s): 906 Clm No: 66 Clm. Amt: $250.00

Address Redacted                                                  Proof Of Claim            Final Allowed
                                                  Case    Class                      IND
Date Filed: 1/8/2018                                                     Amount                   Amount
Bar Date: 2/19/2018
                                                   906    UNS           $250.00
Claim Face Value: $250.00
                                                                         $250.00



First Advantage
Case(s): 906 Clm No: 67 Clm. Amt: $15,592.08

Attn: Marci Holland                                                Proof Of Claim           Final Allowed
One Concourse Pkwy Suite 200                      Case   Class                        IND
                                                                          Amount                  Amount
Sandy Springs, GA 30328
Date Filed: 1/8/2018                              906    UNS           $15,592.08
Bar Date: 2/19/2018                                                    $15,592.08
Claim Face Value: $15,592.08


Edge Accessories Limited
Case(s): 906 Clm No: 68 Clm. Amt: $183,504.08

Attn: Steve Hardy                                                                                   Final
16-17 Hamm Beach Road                                               Proof Of Claim
                                                  Case   Class                        IND        Allowed
Portland Marina                                                            Amount
                                                                                                 Amount
Dorset
United Kindom                                     906    UNS          $183,504.08                  $0.00
Date Filed: 1/9/2018                                                   $183,504.08                  $0.00
Bar Date: 2/19/2018
Amended By Clm #: 117
Claim Face Value: $183,504.08

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



Broward County
Case(s): 906 Clm No: 69 Clm. Amt: $9,538.98

c/o Broward County Records, Taxes &                                Proof Of Claim           Final Allowed
Treasury                                          Case   Class                       IND
                                                                          Amount                  Amount
Attn: Bankruptcy Section
115 S. Andrews Ave. #A-100                        906     SEC          $9,538.98                   $0.00
Ft. Lauderdale, FL 33301
                                                                        $9,538.98                   $0.00
Date Filed: 1/9/2018
Bar Date: 2/19/2018
Claim Face Value: $9,538.98

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted
                       Case 17-12906-CSS                 Doc 882      Filed 01/16/19         Page 14 of 110
City Of Mesquite & Mesquite Independent School District
Case(s): 906 Clm No: 70 Clm. Amt: $5,172.55

c/o Schuerenberg & Grimes Pc                                       Proof Of Claim           Final Allowed
Attn: Gary Allmon Grimes                       Case      Class                       IND
                                                                          Amount                  Amount
120 West Main, Suite 201
Mesquite, TX 75149                                 906    SEC          $5,172.55
Date Filed: 1/8/2018                                                    $5,172.55
Bar Date: 2/19/2018
Claim Face Value: $5,172.55


Northern States Power Co., A MN Co.
Case(s): 906 Clm No: 71 Clm. Amt: $5,246.02

D/B/A Xcel Energy                                                  Proof Of Claim           Final Allowed
C/O Bankruptcy Department                      Case      Class                       IND
                                                                          Amount                  Amount
Attn: Katie Ann Miller
Po Box 9477                                        906    UNS          $5,246.02
Minneapolis, MN 55484
                                                                        $5,246.02
Date Filed: 1/8/2018
Bar Date: 2/19/2018
Claim Face Value: $5,246.02


City Of Waco
Case(s): 906 Clm No: 72 Clm. Amt: $5,134.69

c/o Mccreary, Veselka, Bragg & Allen, P.C.                         Proof Of Claim           Final Allowed
Attn: Lee Gordon                               Case      Class                       IND
                                                                          Amount                  Amount
P.O. Box 1269
Round Rock, TX 78680-1269                          909    ADM                                      $0.00
Date Filed: 1/8/2018
                                                   906    ADM          $5,134.69                   $0.00
Bar Date: 2/19/2018
Claim Face Value: $5,134.69                        906    SEC           Unknown         Y
                                                                        $5,134.69                   $0.00

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted

 No documentation               Objection Granted



County Of Denton, Texas
Case(s): 906 Clm No: 73 Clm. Amt: $2,555.99

c/o Mccreary, Veselka, Bragg & Allen Pc                          Proof Of Claim             Final Allowed
Attn: Lee Gordon                               Case      Class                      IND
                                                                        Amount                    Amount
Po Box 1269
Round Rock, TX 78680                               906   ADM         $2,555.99                     $0.00
Date Filed: 1/9/2018
                                                   909   PRI                                   $2,822.89
Bar Date: 2/19/2018
Claim Face Value: $2,555.99                        906   SEC          Unknown       Y              $0.00
                                                                      $2,555.99                 $2,822.89

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted

 Miscellaneous objection        Objection Granted

 Filed against wrong company    Objection Granted

 Miscellaneous objection        Objection Granted
                      Case 17-12906-CSS                  Doc 882      Filed 01/16/19         Page 15 of 110
County Of Comal
Case(s): 906 Clm No: 74 Clm. Amt: $5,083.61

c/o Mccreary, Veselka, Bragg & Allen Pc                            Proof Of Claim           Final Allowed
Attn: Lee Gordon                                  Case   Class                       IND
                                                                          Amount                  Amount
Po Box 1269
Round Rock, TX 78680                               909    ADM                                      $0.00
Date Filed: 1/8/2018
                                                   906    ADM          $5,083.61                   $0.00
Bar Date: 2/19/2018
Claim Face Value: $5,083.61                        906    SEC           Unknown         Y          $0.00
                                                                        $5,083.61                   $0.00

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted

 Miscellaneous objection        Objection Granted

 Filed against wrong company    Objection Granted

 Miscellaneous objection        Objection Granted



County Of Brazos, TX
Case(s): 906 Clm No: 75 Clm. Amt: $5,232.53

c/o Mccreary, Veselka, Bragg & Allen Pc                          Proof Of Claim             Final Allowed
Attn: Lee Gordon                                  Case   Class                      IND
                                                                        Amount                    Amount
Po Box 1269
Round Rock, TX 78680                               909   PRI                                   $1,575.98
Date Filed: 1/8/2018
                                                   906   SEC          Unknown       Y              $0.00
Bar Date: 2/19/2018
Claim Face Value: $5,232.53                        906   UNS         $5,232.53                     $0.00
                                                                      $5,232.53                 $1,575.98

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted



Bowie Central Appraisal District
Case(s): 906 Clm No: 76 Clm. Amt: $5,994.68

c/o Mccreary, Veselka, Bragg & Allen, PC                           Proof Of Claim           Final Allowed
Attn: Lee Gordon                                  Case   Class                       IND
                                                                          Amount                  Amount
Po Box 1269
Round Rock, TX 78680                               909    ADM                                      $0.00
Date Filed: 1/9/2018
                                                   906    ADM          $5,994.68                   $0.00
Bar Date: 2/19/2018
Claim Face Value: $5,994.68                        906    SEC           Unknown         Y          $0.00
                                                                        $5,994.68                   $0.00

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted

 No documentation               Objection Granted

 Filed against wrong company    Objection Filed

 Filed against wrong company    Objection Filed

 Miscellaneous objection        Objection Filed
                      Case 17-12906-CSS                  Doc 882      Filed 01/16/19         Page 16 of 110
Tax Appraisal District Of Bell County
Case(s): 906 Clm No: 77 Clm. Amt: $4,885.37

c/o Mccreary, Veselka, Bragg & Allen Pc                            Proof Of Claim           Final Allowed
Attn: Lee Gordon                                  Case   Class                       IND
                                                                          Amount                  Amount
Po Box 1269
Round Rock, TX 78680                               909    ADM                                      $0.00
Date Filed: 1/8/2018
                                                   906    ADM          $4,885.37                   $0.00
Bar Date: 2/19/2018
Claim Face Value: $4,885.37                        906    SEC           Unknown       Y            $0.00
                                                                        $4,885.37                   $0.00

Objection
 Objection Type                    Objection Status

 Filed against wrong company       Objection Granted

 No documentation                  Objection Granted

 Filed against wrong company       Objection Granted

 Claim does not agree with books   Objection Granted



County of Williamson, Texas
Case(s): 906 Clm No: 78 Clm. Amt: $12,697.30

c/o Mccreary, Veselka, Bragg & Allen PC                          Proof Of Claim             Final Allowed
Attn: Tara LeDay                                  Case   Class                      IND
                                                                        Amount                    Amount
P O Box 1269
Round Rock, TX 78680-1269                          906   ADM         $6,348.65                     $0.00
Date Filed: 8/13/2018
                                                   909   ADM                                   $6,348.65
Orig. Date Filed: 1/8/2018
Bar Date: 2/19/2018                                906   SEC         $6,348.65                     $0.00
Amending Clm #: 78                                                   $12,697.30                 $6,348.65
Amended By Clm #: 78
Claim Face Value: $6,348.65

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted

 No documentation               Objection Granted

 Filed against wrong company    Objection Granted

 Miscellaneous objection        Objection Filed



Stylescape, Inc.
Case(s): 906 Clm No: 79 Clm. Amt: $47,100.06

Attn: Deborah Li                                                   Proof Of Claim           Final Allowed
1412 Broadway, Fl 21, Suite 2203                  Case   Class                        IND
                                                                          Amount                  Amount
New York, NY 10018
Date Filed: 1/9/2018                               906   UNS          $47,100.06
Bar Date: 2/19/2018                                                    $47,100.06
Claim Face Value: $47,100.06


Jbc Style Ny, LLC
Case(s): 906 Clm No: 80 Clm. Amt: $12,500.00

Attn: Jack Bornhoeft                                               Proof Of Claim           Final Allowed
108 West 39Th Street                              Case   Class                        IND
                                                                          Amount                  Amount
7Th Floor
New York, NY 10018                                 906   UNS          $12,500.00
Date Filed: 1/10/2018                                                  $12,500.00
Bar Date: 2/19/2018
Claim Face Value: $12,500.00
                     Case 17-12906-CSS                    Doc 882       Filed 01/16/19          Page 17 of 110
Fragments Holding LLC
Case(s): 906 Clm No: 81 Clm. Amt: $708,978.97

Attn: Phillip Frankenberg                                            Proof Of Claim            Final Allowed
42 W. 39Th St, 8Th Floor                          Case    Class                        IND
                                                                            Amount                   Amount
New York, NY 10018
Date Filed: 3/28/2018                             906    503(b)(9)     $108,493.37
Orig. Date Filed: 1/9/2018                        909    503(b)(9)                             $108,493.37
Bar Date: 2/19/2018
Amending Clm #: 81                                906      UNS         $600,485.60
Amended By Clm #: 81                              909      UNS                                 $600,485.60
Claim Face Value: $708,978.97
                                                                       $708,978.97              $708,978.97

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Filed



Leukon Inc.
Case(s): 906 Clm No: 82 Clm. Amt: $71,555.44

Attn: Kyu Seung Ahn                                                   Proof Of Claim           Final Allowed
Rm#407, Nonhyeon-Ro 10-Gil, 29 Seoul S.           Case     Class                        IND
                                                                             Amount                  Amount
Korea
Gangnam, 06312                                     906     UNS           $71,555.44
S. Korea
                                                                          $71,555.44
Date Filed: 1/10/2018
Bar Date: 2/19/2018
Claim Face Value: $71,555.44


Wichita County
Case(s): 906 Clm No: 83 Clm. Amt: $2,955.73

Attn: Jeanmarie Baer                                                 Proof Of Claim            Final Allowed
Po Box 8188                                       Case     Class                        IND
                                                                            Amount                   Amount
Wichita Falls, TX 76307
Date Filed: 1/10/2018                              906      SEC           $2,955.73                   $0.00
Bar Date: 2/19/2018                                                        $2,955.73                   $0.00
Claim Face Value: $2,955.73


Gm International Co., Ltd
Case(s): 906 Clm No: 84 Clm. Amt: $313,638.73

Attn: Jae Kwang Lim                                                                                    Final
156 Yeoksam - Ro, Gangnam-Gu                                          Proof Of Claim
                                                  Case     Class                         IND        Allowed
Seoul 06249                                                                  Amount
                                                                                                    Amount
S. Korea
Date Filed: 1/10/2018                              906     UNS           $313,638.73
Bar Date: 2/19/2018                                                      $313,638.73
Claim Face Value: $313,638.73


Talking Tables Inc.
Case(s): 906 Clm No: 85 Clm. Amt: $62,439.00

Attn: Mark Mccormack                                                  Proof Of Claim           Final Allowed
404 Fifth Avenue, 3Rd Floor                       Case     Class                        IND
                                                                             Amount                  Amount
New York, NY 10018
Date Filed: 1/10/2018                              906     UNS           $62,439.00
Bar Date: 2/19/2018                                                       $62,439.00
Claim Face Value: $62,439.00
                       Case 17-12906-CSS                 Doc 882      Filed 01/16/19       Page 18 of 110
TA Trading Co., Ltd
Case(s): 906 Clm No: 86 Clm. Amt: $79,234.45

Attn: Ko Byung Gil                                                 Proof Of Claim         Final Allowed
194 Dongil-Ro Gwangjin-Gu                         Case   Class                      IND
                                                                          Amount                Amount
Seoul
Republic Of Korea                                 906    UNS          $79,234.45                 $0.00
Date Filed: 1/11/2018                                                  $79,234.45                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $79,234.45

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



Whitley Penn LLP
Case(s): 906 Clm No: 87 Clm. Amt: $9,143.83

1400 West 7Th Street                                               Proof Of Claim         Final Allowed
Suite 400                                         Case   Class                      IND
                                                                          Amount                Amount
Fort Worth, TX 76102
Date Filed: 1/11/2018                             906    UNS           $9,143.83
Bar Date: 2/19/2018                                                     $9,143.83
Claim Face Value: $9,143.83


Aminco International
Case(s): 906 Clm No: 88 Clm. Amt: $39,950.75

Attn: Thomas Eldridge                                              Proof Of Claim         Final Allowed
20571 Crescent Bay Dr.                            Case   Class                      IND
                                                                          Amount                Amount
Lake Forest, CA 92630
Date Filed: 1/11/2018                             906    UNS          $39,950.75
Bar Date: 2/19/2018                                                    $39,950.75
Claim Face Value: $39,950.75


Evolutioneyes, Inc.
Case(s): 906 Clm No: 89 Clm. Amt: $78,622.50

Attn: Jacqueline Bretton                                           Proof Of Claim         Final Allowed
270 Jenckes Hill Rd.                              Case   Class                      IND
                                                                          Amount                Amount
Smithfield, RI 02917
Date Filed: 1/11/2018                             906    UNS          $78,622.50
Bar Date: 2/19/2018                                                    $78,622.50
Claim Face Value: $78,622.50


Rancho Mall, LLC
Case(s): 906 Clm No: 90 Clm. Amt: $8,198.20

c/o Forest City Commercial Management, Llc                         Proof Of Claim         Final Allowed
Attn: Michael Flowers                             Case   Class                      IND
                                                                          Amount                Amount
50 Public Square, Terminal Tower, Suite
1360                                              906    UNS           $8,198.20
Cleveland, OH 44113
                                                                        $8,198.20
Date Filed: 1/11/2018
Bar Date: 2/19/2018
Claim Face Value: $8,198.20
                      Case 17-12906-CSS             Doc 882      Filed 01/16/19        Page 19 of 110
SVF University Westwood, LLC
Case(s): 906 Clm No: 91 Clm. Amt: $16,775.17

American Realty Advisors                                      Proof Of Claim          Final Allowed
Attn: Kristin Adrian                         Case   Class                       IND
                                                                     Amount                 Amount
515 S. Flower Street
Los Angeles, CA 90071                        906    UNS          $16,775.17
Date Filed: 1/11/2018                                             $16,775.17
Bar Date: 2/19/2018
Claim Face Value: $16,775.17


SVF University Westwood, LLC
Case(s): 906 Clm No: 92 Clm. Amt: $214,277.61

American Realty Advisors                                                                      Final
Attn: Kristin Adrian                                           Proof Of Claim
                                             Case   Class                       IND        Allowed
515 S. Flower Street                                                  Amount
                                                                                           Amount
Los Angeles, CA 90071
Date Filed: 1/11/2018                        906    UNS          $214,277.61
Bar Date: 2/19/2018                                               $214,277.61
Claim Face Value: $214,277.61


Fc Yonkers
Case(s): 906 Clm No: 93 Clm. Amt: $14,025.52

c/o Forest City Commercial Management, Llc                    Proof Of Claim          Final Allowed
Attn: Michael Flowers                        Case   Class                       IND
                                                                     Amount                 Amount
50 Public Square, Terminal Tower, Suite
1360                                         906    UNS          $14,025.52
Cleveland, OH 44113
                                                                  $14,025.52
Date Filed: 1/5/2018
Bar Date: 2/19/2018
Claim Face Value: $14,025.52


Temecula Towne Center Associates, LLC
Case(s): 906 Clm No: 94 Clm. Amt: $5,194.04

c/o Forest City Commercial Management, Llc                    Proof Of Claim          Final Allowed
Attn: Michael Flowers                        Case   Class                       IND
                                                                     Amount                 Amount
50 Public Square, Terminal Tower, Suite
1360                                         906     UNS          $5,194.04
Cleveland, OH 44113
                                                                   $5,194.04
Date Filed: 1/5/2018
Bar Date: 2/19/2018
Claim Face Value: $5,194.04


Stapleton North Town LLC
Case(s): 906 Clm No: 95 Clm. Amt: $4,246.94

c/o Forest City Commercial Management, Llc                    Proof Of Claim          Final Allowed
Attn: Michael Flowers                        Case   Class                       IND
                                                                     Amount                 Amount
50 Public Square, Terminal Tower, Suite
1360                                         906     UNS          $4,246.94
Cleveland, OH 44113
                                                                   $4,246.94
Date Filed: 1/5/2018
Bar Date: 2/19/2018
Claim Face Value: $4,246.94
                      Case 17-12906-CSS                 Doc 882       Filed 01/16/19          Page 20 of 110
Antelope Valley Mall, LLC
Case(s): 906 Clm No: 96 Clm. Amt: $3,434.65

c/o Forest City Commercial Management, Llc                         Proof Of Claim            Final Allowed
Attn: Michael Flowers                          Case      Class                        IND
                                                                          Amount                   Amount
50 Public Square, Terminal Tower, Suite
1360                                            906       UNS           $3,434.65
Cleveland, OH 44113
                                                                         $3,434.65
Date Filed: 1/11/2018
Bar Date: 2/19/2018
Claim Face Value: $3,434.65


Antelope Valley Mall, LLC
Case(s): 906 Clm No: 97 Clm. Amt: $135,155.08

c/o QIC Properties Us, Inc.                                                                          Final
Attn: Joan Glenn-Katzakis                                           Proof Of Claim
                                               Case      Class                         IND        Allowed
Associate General Counsel                                                  Amount
                                                                                                  Amount
600 Superior Ave. E. Suite 1500
Cleveland, OH 44114                            906       PRI             $6,720.43
Date Filed: 5/24/2018
                                               906       UNS           $128,434.65
Orig. Date Filed: 1/5/2018
Bar Date: 2/19/2018                                                    $135,155.08
Amending Clm #: 97
Amended By Clm #: 97
Claim Face Value: $135,155.08


TMD Holdings, LLC
Case(s): 906 Clm No: 98 Clm. Amt: $677,291.76

Attn: Henry Wang                                                   Proof Of Claim            Final Allowed
461 Melwood, Ave.                             Case      Class                        IND
                                                                          Amount                   Amount
Pittsburgh, PA 15213
Date Filed: 2/20/2018                          906     503(b)(9)     $162,707.72                    $0.00
Orig. Date Filed: 1/8/2018                     909     503(b)(9)                               $52,409.80
Bar Date: 2/19/2018
Amending Clm #: 98                             906       UNS         $514,584.04
Amended By Clm #: 98                           909       UNS                                 $554,881.96
Claim Face Value: $677,291.76
                                                                     $677,291.76              $607,291.76

Objection
 Objection Type                    Objection Status

 Filed against wrong company       Objection Granted

 Claim does not agree with books   Objection Granted



Demert Brands
Case(s): 906 Clm No: 99 Clm. Amt: $5,267.40

15402 N. Nebraska Ave, Suite 102                                   Proof Of Claim            Final Allowed
Lutz, FL 33549                                 Case      Class                        IND
                                                                          Amount                   Amount
Date Filed: 1/9/2018
Bar Date: 2/19/2018                             906       UNS           $5,267.40
Claim Face Value: $5,267.40                                              $5,267.40
                       Case 17-12906-CSS                 Doc 882       Filed 01/16/19           Page 21 of 110
Town Of Collierviille
Case(s): 906 Clm No: 100 Clm. Amt: $273.84

Attn: Marry Ann Ayers                                              Proof Of Claim              Final Allowed
500 Poplar View Pkwy                              Case     Class                       IND
                                                                          Amount                     Amount
Collierviille, TN 38017
Date Filed: 1/9/2018                               906     PRI           $273.84                      $0.00
Bar Date: 2/19/2018                                                       $273.84                      $0.00
Claim Face Value: $273.84

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



Intermountain Gas Co.
Case(s): 906 Clm No: 101 Clm. Amt: $281.25

Attn: Darcy Goetz                                                  Proof Of Claim              Final Allowed
Po Box 64                                         Case     Class                       IND
                                                                          Amount                     Amount
Boise, Id 83732
Date Filed: 1/10/2018                              906     UNS           $281.25
Bar Date: 2/19/2018                                                       $281.25
Claim Face Value: $281.25


Department Of Treasury - Internal Revenue Service
Case(s): 906 Clm No: 102 Clm. Amt: $4,296,121.56

Internal Revenue Service                                                                               Final
Po Box 7346                                                           Proof Of Claim
                                                  Case   Class                           IND        Allowed
Philadelphia, PA 19101-7346                                                  Amount
                                                                                                    Amount
Date Filed: 1/11/2018
Bar Date: 2/19/2018                               906    PRI          $4,190,492.82                   $0.00
Amended By Clm #: 190                             906    UNS            $105,628.74                   $0.00
Claim Face Value: $4,296,121.56
                                                                       $4,296,121.56                   $0.00

Objection
 Objection Type    Objection Status

 Amended claim     Objection Granted



Reflektion Inc.
Case(s): 906 Clm No: 103 Clm. Amt: $54,996.00

Attn: Sanjay Jain                                                   Proof Of Claim             Final Allowed
1510 Fashion Island Blvd #100                     Case   Class                          IND
                                                                           Amount                    Amount
San Mateo, CA 94404
Date Filed: 1/16/2018                             906     UNS           $54,996.00
Bar Date: 2/19/2018                                                     $54,996.00
Claim Face Value: $54,996.00


Two's Company, I Nc.
Case(s): 906 Clm No: 104 Clm. Amt: $124,960.19

c/o Sko Brenner American Inc.                                                                          Final
Attn: Stuart Brenner                                                 Proof Of Claim
                                                  Case   Class                          IND         Allowed
843 Merrick Road                                                            Amount
                                                                                                    Amount
Baldwin, NY 11510
Date Filed: 1/16/2018                             906    UNS           $124,960.19
Bar Date: 2/19/2018                                                     $124,960.19
Claim Face Value: $124,960.19
                        Case 17-12906-CSS                  Doc 882      Filed 01/16/19        Page 22 of 110
South Carolina Department Of Revenue
Case(s): 906 Clm No: 105 Clm. Amt: $1,150.88

Attn: Herman C. Harrington                                           Proof Of Claim          Final Allowed
P.O. Box 12265                                   Case      Class                      IND
                                                                            Amount                 Amount
Columbia, SC 29211
Date Filed: 1/16/2018                                909    PRI                                     $0.00
Bar Date: 2/19/2018                                  906    PRI          $1,150.88                  $0.00
Claim Face Value: $1,150.88
                                                                          $1,150.88                  $0.00

Objection
 Objection Type                   Objection Status

 Filed against wrong company      Objection Granted

 Miscellaneous objection          Objection Granted



Commonwealth Of Pennsylvania
Case(s): 906 Clm No: 106 Clm. Amt: $179.50

Attn: Honorable Francis J. Bernhardt Iii                            Proof Of Claim           Final Allowed
625 West Ridge Pike                              Case       Class                     IND
                                                                           Amount                  Amount
Building B Suite 101
Conshohocken, PA 19428-1188                          906    UNS           $179.50
Date Filed: 1/16/2018                                                      $179.50
Bar Date: 2/19/2018
Claim Face Value: $179.50


Commonwealth Of Pennsylvania
Case(s): 906 Clm No: 107 Clm. Amt: $157.50

Attn: Honorable Francis J. Bernhardt Iii                            Proof Of Claim           Final Allowed
625 West Ridge Pike                              Case       Class                     IND
                                                                           Amount                  Amount
Building B Suite 101
Conshohocken, PA 19428-1188                          906    UNS           $157.50
Date Filed: 1/16/2018                                                      $157.50
Bar Date: 2/19/2018
Claim Face Value: $157.50


Voided Claim - Entered in Error
Case(s): Clm No: 108 Clm. Amt:


Date Filed:
Bar Date: 2/19/2018
Claim Face Value:


El Paso County Treasurer
Case(s): 906 Clm No: 109 Clm. Amt: $28,825.88

PO Box 2018                                                          Proof Of Claim          Final Allowed
Colorado Springs, CO 80901                       Case      Class                       IND
                                                                            Amount                 Amount
Date Filed: 1/17/2018
Bar Date: 2/19/2018                                  906   PRI           $14,412.94                 $0.00
Claim Face Value: $14,412.94                         906   SEC           $14,412.94                 $0.00
                                                                         $28,825.88                  $0.00
                       Case 17-12906-CSS         Doc 882      Filed 01/16/19        Page 23 of 110
Macon-Bibb County Tax Commissioner
Case(s): 906 Clm No: 110 Clm. Amt: $3,975.55

Attn: Blake Edwin Lisenby                                  Proof Of Claim          Final Allowed
Po Box 4101                            Case      Class                       IND
                                                                  Amount                 Amount
Macon, GA 31208
Date Filed: 1/17/2018                  906        PRI          $3,975.55
Bar Date: 2/19/2018                                             $3,975.55
Claim Face Value: $3,975.55


Cps Energy - Bankruptcy Section
Case(s): 906 Clm No: 111 Clm. Amt: $5,142.19

145 Navarro, Mail Drop 110909                              Proof Of Claim          Final Allowed
San Antonio TX 78205                   Case      Class                       IND
                                                                  Amount                 Amount
Date Filed: 1/18/2018
Bar Date: 2/19/2018                    906        UNS          $5,142.19
Claim Face Value: $5,142.19                                     $5,142.19



Gm International Co., Ltd
Case(s): 906 Clm No: 112 Clm. Amt: $313,638.73

Attn: Jae Kwang Lim                                                                        Final
156 Yeoksam-Ro, Gangnam-Gu                                  Proof Of Claim
                                       Case      Class                       IND        Allowed
Seoul 06249                                                        Amount
                                                                                        Amount
Korea
Date Filed: 1/19/2018                  906       UNS          $313,638.73                 $0.00
Bar Date: 2/19/2018                                            $313,638.73                 $0.00
Claim Face Value: $313,638.73

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Granted



Cpbp-Viii Associates, L.P.
Case(s): 906 Clm No: 113 Clm. Amt: $23,517.88

Attn: Steven W. Kelly, Esq.                                Proof Of Claim          Final Allowed
1801 York Street                       Case      Class                       IND
                                                                  Amount                 Amount
Denver, Co 80206
Date Filed: 1/19/2018                  906       UNS          $23,517.88
Bar Date: 2/19/2018                                            $23,517.88
Claim Face Value: $23,517.88


Public Service Of New Hamphsire Dba Eversource
Case(s): 906 Clm No: 114 Clm. Amt: $1,057.05

c/o Eversource Legal Dept                                  Proof Of Claim          Final Allowed
Attn: Honor Heath Esq.                 Case      Class                       IND
                                                                  Amount                 Amount
107 Selden St.
Berlin, CT 06037                       906        UNS          $1,057.05
Date Filed: 1/16/2018                                           $1,057.05
Bar Date: 2/19/2018
Claim Face Value: $1,057.05


Connecticut Light And Power Dba Eversource
Case(s): 906 Clm No: 115 Clm. Amt: $9,194.38

c/o Eversource Legal Dept                                  Proof Of Claim          Final Allowed
Attn: Honor Heath Esq.                 Case      Class                       IND
                                                                  Amount                 Amount
107 Selden St.
Berlin, CT 06037                       906        UNS          $9,194.38
Date Filed: 1/16/2018                                           $9,194.38
Bar Date: 2/19/2018
Claim Face Value: $9,194.38
                      Case 17-12906-CSS                Doc 882       Filed 01/16/19           Page 24 of 110
Addison Professional Financial Search Llc
Case(s): 906 Clm No: 116 Clm. Amt: $5,275.00

Attn: Accounts Receivable                                        Proof Of Claim              Final Allowed
125 S. Wacker Drive                            Case     Class                        IND
                                                                        Amount                     Amount
Suite 2700
Chicago, IL 60606                              906      UNS          $5,275.00                  $3,187.50
Date Filed: 1/22/2018                                                 $5,275.00                  $3,187.50
Bar Date: 2/19/2018
Claim Face Value: $5,275.00

Objection
 Objection Type                    Objection Status

 Claim does not agree with books   Objection Granted



Edge Accessories Limited Steve Hardy
Case(s): 906 Clm No: 117 Clm. Amt: $183,964.08

Attn: Steve Hardy                                                                                    Final
16-17 Hamm Beach Road                                               Proof Of Claim
                                               Case     Class                          IND        Allowed
Portland                                                                   Amount
                                                                                                  Amount
Dorset DT5 1DX
United Kindom                                  906      UNS           $183,964.08
Date Filed: 1/22/2018                                                  $183,964.08
Orig. Date Filed: 1/9/2018
Bar Date: 2/19/2018
Amending Clm #: 68
Claim Face Value: $183,964.08


Yankee Gas Company Dba Eversource
Case(s): 906 Clm No: 118 Clm. Amt: $801.55

c/o Eversource Legal Dept                                        Proof Of Claim              Final Allowed
Attn: Honor Heath Esq.                         Case      Class                       IND
                                                                        Amount                     Amount
107 Selden St.
Berlin, CT 06037                                906      UNS            $801.55
Date Filed: 1/16/2018                                                   $801.55
Bar Date: 2/19/2018
Claim Face Value: $801.55


Lafayette Utilities System
Case(s): 906 Clm No: 119 Clm. Amt: $87.35

Po Box 4024 - C                                                        Proof Of              Final Allowed
Lafayette, LA 70502                            Case      Class                       IND
                                                                  Claim Amount                     Amount
Date Filed: 1/16/2018
Bar Date: 2/19/2018                             906       UNS            $87.35
Claim Face Value: $87.35                                                 $87.35



Reedsmith Llp
Case(s): 906 Clm No: 120 Clm. Amt: $164,829.28

Attn: Eric Wertz                                                 Proof Of Claim              Final Allowed
20 Stanwix St.                                Case     Class                         IND
                                                                        Amount                     Amount
Pittsburgh, PA 15222
Date Filed: 1/17/2018                          906     UNS         $164,829.28                      $0.00
Bar Date: 2/19/2018                            909     UNS                                     $26,694.85
Claim Face Value: $164,829.28
                                                                    $164,829.28                $26,694.85

Objection
 Objection Type                    Objection Status

 Filed against wrong company       Objection Granted

 Claim does not agree with books   Objection Granted
                      Case 17-12906-CSS        Doc 882      Filed 01/16/19       Page 25 of 110
Insight Direct Usa, Inc.
Case(s): 906 Clm No: 121 Clm. Amt: $1,588.62

Attn: Michael L. Walker                                  Proof Of Claim         Final Allowed
6820 S. Harl Ave.                    Case      Class                      IND
                                                                Amount                Amount
Tempe, AZ 85283
Date Filed: 1/17/2018                 906      UNS           $1,588.62
Bar Date: 2/19/2018                                           $1,588.62
Claim Face Value: $1,588.62


Kansas Gas Service
Case(s): 906 Clm No: 122 Clm. Amt: $354.92

Attn: Shannon Miller                                    Proof Of Claim          Final Allowed
Po Box 3535                           Case      Class                     IND
                                                               Amount                 Amount
Topeka, KS 66601
Date Filed: 1/22/2018                 906       UNS           $354.92
Bar Date: 2/19/2018                                            $354.92
Claim Face Value: $354.92


Centerpoint Energy
Case(s): 906 Clm No: 123 Clm. Amt: $1,097.97

Attn: Jeannetta F. Johnson                               Proof Of Claim         Final Allowed
Po Box 4567                          Case      Class                      IND
                                                                Amount                Amount
Houston, TX 77251
Date Filed: 1/17/2018                 906      UNS           $1,097.97
Bar Date: 2/19/2018                                           $1,097.97
Claim Face Value: $1,097.97


Centerpoint Energy
Case(s): 906 Clm No: 124 Clm. Amt: $295.71

Attn: Jeannetta F. Johnson                              Proof Of Claim          Final Allowed
Po Box 4567                           Case      Class                     IND
                                                               Amount                 Amount
Houston, TX 77251
Date Filed: 1/17/2018                 906       UNS           $295.71
Bar Date: 2/19/2018                                            $295.71
Claim Face Value: $295.71


Centerpoint Energy
Case(s): 906 Clm No: 125 Clm. Amt: $220.05

Attn: Jeannetta F. Johnson                              Proof Of Claim          Final Allowed
Po Box 4567                           Case      Class                     IND
                                                               Amount                 Amount
Houston, TX 77251
Date Filed: 1/17/2018                 906       UNS           $220.05
Bar Date: 2/19/2018                                            $220.05
Claim Face Value: $220.05


Westar Energy, Inc.
Case(s): 906 Clm No: 126 Clm. Amt: $1,246.02

Attn: Bankruptcy Team                                    Proof Of Claim         Final Allowed
Po Box 208                           Case      Class                      IND
                                                                Amount                Amount
Wichita, KS 67201-208
Date Filed: 1/17/2018                 906      UNS           $1,246.02
Bar Date: 2/19/2018                                           $1,246.02
Claim Face Value: $1,246.02
                       Case 17-12906-CSS                 Doc 882      Filed 01/16/19         Page 26 of 110
Prime Time Nyc
Case(s): 906 Clm No: 127 Clm. Amt: $348,194.30

Attn: Isac Hanon                                                                                    Final
385 5Th Ave. Suite 304                                              Proof Of Claim
                                                  Case   Class                        IND        Allowed
New York, NY 10016                                                         Amount
                                                                                                 Amount
Date Filed: 1/18/2018
Bar Date: 2/19/2018                               906    UNS          $348,194.30
Claim Face Value: $348,194.30                                          $348,194.30



Public Service Of Colorado A Colorado Corp Dba Xcel Energy
Case(s): 906 Clm No: 128 Clm. Amt: $19,294.66

Attn: Kinbra Seawright                                             Proof Of Claim           Final Allowed
Po Box 9477                                       Case   Class                        IND
                                                                          Amount                  Amount
Minneapolis, MN 55484
Date Filed: 1/19/2018                             906    UNS           $19,294.66
Bar Date: 2/19/2018                                                    $19,294.66
Claim Face Value: $19,294.66


Schindler Elevator Corporation
Case(s): 906 Clm No: 129 Clm. Amt: $6,625.54

Attn: Mike Neuschwanger                                            Proof Of Claim           Final Allowed
Po Box 93050                                      Case   Class                       IND
                                                                          Amount                  Amount
Chicago, IL 60673
Date Filed: 1/19/2018                             906     UNS          $6,625.54
Bar Date: 2/19/2018                                                     $6,625.54
Claim Face Value: $6,625.54


Sasha Handbags Inc.
Case(s): 906 Clm No: 130 Clm. Amt: $45,929.50

c/o Winnie Banta                                                   Proof Of Claim           Final Allowed
Attn: Gary S. Redish                              Case   Class                        IND
                                                                          Amount                  Amount
21 Main St, Suite 101
Hackensack, NJ 07601                              906    UNS           $45,929.50
Date Filed: 1/19/2018                                                  $45,929.50
Bar Date: 2/19/2018
Claim Face Value: $45,929.50


Slyce Acquisition Inc.
Case(s): 906 Clm No: 131 Clm. Amt: $423.88

Attn: Debrah Herman                                               Proof Of Claim            Final Allowed
1399 New York Ave. Nw Suite 601                   Case    Class                      IND
                                                                         Amount                   Amount
Washington, DC 20005
Date Filed: 1/22/2018                              906    UNS           $423.88
Bar Date: 2/19/2018                                                      $423.88
Claim Face Value: $423.88


Edge Accessories Limited
Case(s): 906 Clm No: 132 Clm. Amt: $17,520.00

16-17 Hamm Beach Road                                              Proof Of Claim           Final Allowed
Portland                                          Case   Class                        IND
                                                                          Amount                  Amount
Dorset, DT5 1DX
United Kingdom                                    906    UNS           $17,520.00                  $0.00
Date Filed: 1/23/2018                                                  $17,520.00                   $0.00
Bar Date: 2/19/2018
Claim Face Value: $17,520.00

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted
                     Case 17-12906-CSS                   Doc 882      Filed 01/16/19          Page 27 of 110
Emanuel-Geraldo Inc
Case(s): 906 Clm No: 133 Clm. Amt: $756,524.76

Attn: Mila Quiambao                                                                                  Final
160 Port-Royal West                                                 Proof Of Claim
                                               Case      Class                         IND        Allowed
Montreal, QC H3L 3N1                                                       Amount
                                                                                                  Amount
Canada
Date Filed: 1/23/2018                              906   UNS          $756,524.76
Bar Date: 2/19/2018                                                    $756,524.76
Claim Face Value: $756,524.76


Edge Accessories Limited Edge Accessories Ltd
Case(s): 906 Clm No: 134 Clm. Amt: $34,604.97

Attn: Steve Hardy                                                  Proof Of Claim            Final Allowed
16-17 Hamm Beach Road                          Case      Class                         IND
                                                                          Amount                   Amount
Portland
Dorset DT5 1DX                                     906   UNS          $34,604.97
United Kindom
                                                                       $34,604.97
Date Filed: 1/23/2018
Bar Date: 2/19/2018
Claim Face Value: $34,604.97


Psegli
Case(s): 906 Clm No: 135 Clm. Amt: $3,937.95

15 Park Drive                                                      Proof Of Claim            Final Allowed
Special Collections                            Case      Class                        IND
                                                                          Amount                   Amount
Melville, NY 11747
Date Filed: 1/23/2018                              906    UNS          $3,937.95
Bar Date: 2/19/2018                                                     $3,937.95
Claim Face Value: $3,937.95


Tennessee Department Of Revenue
Case(s): 906 Clm No: 136 Clm. Amt: $9,299.77

c/o Attorney General                                               Proof Of Claim            Final Allowed
P.O. Box 20207                                 Case      Class                        IND
                                                                          Amount                   Amount
Nashville, TN 37202-0207
Date Filed: 1/23/2018                              906    PRI          $3,167.65                    $0.00
Bar Date: 2/19/2018                                906    UNS          $6,132.12                    $0.00
Claim Face Value: $9,299.77
                                                                        $9,299.77                    $0.00



Kansas City Power And Light Greater Missouri, Operations Co.
Case(s): 906 Clm No: 137 Clm. Amt: $8,078.56

Attn: Paul Sanders                                               Proof Of Claim              Final Allowed
P.O. Box 11739                                 Case      Class                       IND
                                                                        Amount                     Amount
Kansas City, MO 64138
Date Filed: 1/23/2018                              909   PRI                                        $0.00
Bar Date: 2/19/2018                                906   PRI         $4,039.28                      $0.00
Claim Face Value: $4,039.28
                                                   906   UNS         $4,039.28                      $0.00

                                                   909   UNS                                    $4,039.28
                                                                      $8,078.56                  $4,039.28

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted

 Different class                Objection Granted
                       Case 17-12906-CSS                   Doc 882      Filed 01/16/19         Page 28 of 110
Kansas City Power And Light
Case(s): 906 Clm No: 138 Clm. Amt: $10,508.88

Attn: Paul Sanders                                                  Proof Of Claim            Final Allowed
P.O. Box 11739                                    Case     Class                       IND
                                                                           Amount                   Amount
Kansas City, MO 64138-0239
Date Filed: 1/23/2018                               909    PRI                                       $0.00
Bar Date: 2/19/2018                                 906    PRI          $5,254.44                    $0.00
Claim Face Value: $5,254.44
                                                    906    UNS          $5,254.44                    $0.00

                                                    909    UNS                                   $5,254.44
                                                                        $10,508.88                $5,254.44

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Granted

 Different class                 Objection Granted



Duke Energy
Case(s): 906 Clm No: 139 Clm. Amt: $4,224.86

550 S Tryon Street                                                   Proof Of Claim           Final Allowed
Dec45A - Legal Bankruptcy                         Case     Class                        IND
                                                                            Amount                  Amount
Charlotte, NC 28202
Date Filed: 1/26/2018                               906     UNS           $4,224.86                  $0.00
Bar Date: 2/19/2018                                                        $4,224.86                  $0.00
Claim Face Value: $4,224.86

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



Leo D Bernstein & Sons, Inc.
Case(s): 906 Clm No: 140 Clm. Amt: $6,806.68

151 West 25th Street                                                 Proof Of Claim           Final Allowed
Attn: Karl Tartaglia                              Case     Class                        IND
                                                                            Amount                  Amount
New York, NY 10001
Date Filed: 1/26/2018                               906     UNS           $6,806.68
Bar Date: 2/19/2018                                                        $6,806.68
Claim Face Value: $6,806.68


Rebecca Diane English
Case(s): 906 Clm No: 141 Clm. Amt:

808 SE 11th St.                                                           Proof Of            Final Allowed
Lees Summit, MO 64081                               Case    Class                      IND
                                                                     Claim Amount                   Amount
Date Filed: 1/22/2018
Bar Date: 2/19/2018                                 906      PRI                                     $0.00
Claim Face Value:                                                                                     $0.00

Objection
 Objection Type                     Objection Status

 Claim does not agree with books    Objection Granted
                       Case 17-12906-CSS        Doc 882      Filed 01/16/19       Page 29 of 110
Little Earth Productions, Inc.
Case(s): 906 Clm No: 142 Clm. Amt: $40,816.50

Attn: Ava Deanne Demarco                                  Proof Of Claim         Final Allowed
2400 Josephine St.                     Case     Class                      IND
                                                                 Amount                Amount
Pittsburgh, PA 15203
Date Filed: 1/22/2018                  906      UNS          $40,816.50
Bar Date: 2/19/2018                                           $40,816.50
Claim Face Value: $40,816.50


Ameren Missouri
Case(s): 906 Clm No: 143 Clm. Amt: $3,367.84

Attn: Patti M. Vickery                                    Proof Of Claim         Final Allowed
Bankruptcy Desk / Code 310             Case     Class                      IND
                                                                 Amount                Amount
P.O. Box 66881
St. Louis, MO 63166                    906      UNS           $3,367.84
Date Filed: 1/23/2018                                          $3,367.84
Bar Date: 2/19/2018
Claim Face Value: $3,367.84


Madison/West Town, LLC
Case(s): 906 Clm No: 144 Clm. Amt: $6,529.52

By CBL & Associates Management, Inc.                      Proof Of Claim         Final Allowed
Attn: Caleb Holzaepfel                 Case     Class                      IND
                                                                 Amount                Amount
736 Georgia Ave., Suite 300
Chattanooga, TN 37402                  906      UNS           $6,529.52
Date Filed: 1/26/2018                                          $6,529.52
Bar Date: 2/19/2018
Claim Face Value: $6,529.52

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Filed



Acadiana Mall CMBS LLC
Case(s): 906 Clm No: 145 Clm. Amt: $5,452.18

By CBL & Associates Mgmt, Inc., as                        Proof Of Claim         Final Allowed
managing agent                         Case     Class                      IND
                                                                 Amount                Amount
Attn: Caleb Holzaepfel
736 Georgia Ave., Suite 300            906      UNS           $5,452.18
Chattanooga, TN 37402
                                                               $5,452.18
Date Filed: 1/26/2018
Bar Date: 2/19/2018
Claim Face Value: $5,452.18

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Filed
                       Case 17-12906-CSS       Doc 882      Filed 01/16/19       Page 30 of 110
Arbor Place II, LLC
Case(s): 906 Clm No: 146 Clm. Amt: $5,502.17

By CBL & Associates Mgmt, Inc., as                       Proof Of Claim         Final Allowed
managing agent                        Case     Class                      IND
                                                                Amount                Amount
Attn: Caleb Holzaepfel
736 Georgia Ave., Suite 300           906      UNS           $5,502.17
Chattanooga, TN 37402
                                                              $5,502.17
Date Filed: 1/26/2018
Bar Date: 2/19/2018
Claim Face Value: $5,502.17

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Filed



Cherryvale Mall LLC
Case(s): 906 Clm No: 147 Clm. Amt: $5,008.46

By CBL & Associates Mgmt, Inc., as                       Proof Of Claim         Final Allowed
managing agent                        Case     Class                      IND
                                                                Amount                Amount
Attn: Caleb Holzaepfel
736 Georgia Ave., Suite 300           906      UNS           $5,008.46
Chattanooga, TN 37402
                                                              $5,008.46
Date Filed: 1/26/2018
Bar Date: 2/19/2018
Claim Face Value: $5,008.46

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Filed



CBL-Friendly Center, LLC
Case(s): 906 Clm No: 148 Clm. Amt: $6,322.13

By CBL & Associates Mgmt, Inc., as                       Proof Of Claim         Final Allowed
managing agent                        Case     Class                      IND
                                                                Amount                Amount
Attn: Caleb Holzaepfel
736 Georgia Ave., Suite 300           906      UNS           $6,322.13
Chattanooga, TN 37402
                                                              $6,322.13
Date Filed: 1/26/2018
Bar Date: 2/19/2018
Claim Face Value: $6,322.13


Hamilton Place Mall CMBS, LLC
Case(s): 906 Clm No: 149 Clm. Amt: $5,452.18

By CBL & Associates Mgmt, Inc., as                       Proof Of Claim         Final Allowed
managing agent                        Case     Class                      IND
                                                                Amount                Amount
Attn: Caleb Holzaepfel
736 Georgia Ave., Suite 300           906      UNS           $5,452.18
Chattanooga, TN 37402
                                                              $5,452.18
Date Filed: 1/26/2018
Bar Date: 2/19/2018
Claim Face Value: $5,452.18

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Filed
                       Case 17-12906-CSS        Doc 882      Filed 01/16/19       Page 31 of 110
JG Winston-Salem, LLC
Case(s): 906 Clm No: 150 Clm. Amt: $5,981.55

By CBL & Associates Mgmt, Inc., as                        Proof Of Claim         Final Allowed
managing agent                        Case      Class                      IND
                                                                 Amount                Amount
Attn: Caleb Holzaepfel
736 Georgia Ave., Suite 300           906       UNS           $5,981.55
Chattanooga, TN 37402
                                                               $5,981.55
Date Filed: 1/26/2018
Bar Date: 2/19/2018
Claim Face Value: $5,981.55

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Filed



Parkway Place SPE, LLC
Case(s): 906 Clm No: 151 Clm. Amt: $5,764.20

By CBL & Associates Mgmt, Inc., as                        Proof Of Claim         Final Allowed
managing agent                        Case      Class                      IND
                                                                 Amount                Amount
Attn: Caleb Holzaepfel
736 Georgia Ave., Suite 300           906       UNS           $5,764.20
Chattanooga, TN 37402
                                                               $5,764.20
Date Filed: 1/26/2018
Bar Date: 2/19/2018
Claim Face Value: $5,764.20

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Filed



Jumpkick Metrics LLC
Case(s): 906 Clm No: 152 Clm. Amt: $10,681.01

712 H Street Suite 1234                                   Proof Of Claim         Final Allowed
Washington, DC 20002                  Case      Class                      IND
                                                                 Amount                Amount
Date Filed: 1/26/2018
Bar Date: 2/19/2018                   906       UNS          $10,681.01
Claim Face Value: $10,681.01                                  $10,681.01



Pearland Town Center Limited Partnership
Case(s): 906 Clm No: 153 Clm. Amt: $6,114.05

By CBL & Associates Mgmt, Inc., as                        Proof Of Claim         Final Allowed
managing agent                        Case      Class                      IND
                                                                 Amount                Amount
Attn: Caleb Holzaepfel
736 Georgia Ave., Suite 300           906       UNS           $6,114.05
Chattanooga, TN 37402
                                                               $6,114.05
Date Filed: 1/26/2018
Bar Date: 2/19/2018
Claim Face Value: $6,114.05

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Filed
                       Case 17-12906-CSS       Doc 882      Filed 01/16/19       Page 32 of 110
Shoppes at St. Clair CMBS, LLC
Case(s): 906 Clm No: 154 Clm. Amt: $5,851.52

By CBL & Associates Mgmt, Inc., as                       Proof Of Claim         Final Allowed
managing agent                         Case    Class                      IND
                                                                Amount                Amount
Attn: Caleb Holzaepfel
736 Georgia Ave., Suite 300            906     UNS           $5,851.52
Chattanooga, TN 37402
                                                              $5,851.52
Date Filed: 1/26/2018
Bar Date: 2/19/2018
Claim Face Value: $5,851.52

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Filed



CBL SM-Brownsville, LLC
Case(s): 906 Clm No: 155 Clm. Amt: $4,513.79

By CBL & Associates Mgmt, Inc., as                       Proof Of Claim         Final Allowed
managing agent                         Case    Class                      IND
                                                                Amount                Amount
Attn: Caleb Holzaepfel
736 Georgia Ave., Suite 300            906     UNS           $4,513.79
Chattanooga, TN 37402
                                                              $4,513.79
Date Filed: 1/26/2018
Bar Date: 2/19/2018
Claim Face Value: $4,513.79


Triangle Town Center, LLLC
Case(s): 906 Clm No: 156 Clm. Amt: $3,264.75

By CBL & Associates Management, Inc.                     Proof Of Claim         Final Allowed
Attn: Caleb Holzaepfel                 Case    Class                      IND
                                                                Amount                Amount
736 Georgia Ave, Suite 300
Chattanooga, TN 37402                  906     UNS           $3,264.75
Date Filed: 1/26/2018                                         $3,264.75
Bar Date: 2/19/2018
Claim Face Value: $3,264.75

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Filed



West County Mall CMBS, LLC
Case(s): 906 Clm No: 157 Clm. Amt: $6,352.69

By CBL & Associates Management, Inc.                     Proof Of Claim         Final Allowed
Attn: Caleb Holzaepfel                 Case    Class                      IND
                                                                Amount                Amount
736 Georgia Ave, Suite 300
Chattanooga, TN 37402                  906     UNS           $6,352.69
Date Filed: 1/26/2018                                         $6,352.69
Bar Date: 2/19/2018
Claim Face Value: $6,352.69

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Filed
                     Case 17-12906-CSS                  Doc 882         Filed 01/16/19        Page 33 of 110
Tom Cody Design, Inc.
Case(s): 906 Clm No: 158 Clm. Amt: $1,150.00

Attn: Donald Meikle                                                  Proof Of Claim          Final Allowed
260 W. 39th St, FL-6                          Case       Class                        IND
                                                                            Amount                 Amount
New York, NY 10018
Date Filed: 1/26/2018                         909       503(b)(9)                                   $0.00
Bar Date: 2/19/2018                           906       503(b)(9)        $1,150.00                  $0.00
Claim Face Value: $1,150.00
                                              909         UNS                                   $1,150.00
                                                                          $1,150.00              $1,150.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Different class               Objection Granted



NW Natural
Case(s): 906 Clm No: 159 Clm. Amt: $650.21

Attn: Frank Van Schoten                                             Proof Of Claim           Final Allowed
220 NW 2nd Ave.                               Case        Class                       IND
                                                                           Amount                  Amount
Portland, OR 97209
Date Filed: 1/26/2018                             906     UNS             $650.21
Bar Date: 2/19/2018                                                        $650.21
Claim Face Value: $650.21


Clipper Magazine LLC
Case(s): 906 Clm No: 160 Clm. Amt: $4,049.27

Attn: Melisssa Hirst                                                 Proof Of Claim          Final Allowed
Po Box 610                                    Case       Class                        IND
                                                                            Amount                 Amount
3708 Hempland Road
Mountville, PA 17554                              906    UNS             $4,049.27
Date Filed: 1/26/2018                                                     $4,049.27
Bar Date: 2/19/2018
Claim Face Value: $4,049.27


ESR LLC
Case(s): 906 Clm No: 161 Clm. Amt: $12,308.50

608 W. Monroe St., Unit D                                            Proof Of Claim          Final Allowed
Austin, TX 78704                              Case      Class                          IND
                                                                            Amount                 Amount
Date Filed: 1/29/2018
Bar Date: 2/19/2018                               906    UNS             $12,308.50
Claim Face Value: $12,308.50                                             $12,308.50



The Purple Rose Foundation
Case(s): 906 Clm No: 162 Clm. Amt: $3,552.11

PO Box 262                                                           Proof Of Claim          Final Allowed
Bloomington, CA 92316                         Case       Class                        IND
                                                                            Amount                 Amount
Date Filed: 1/29/2018
Bar Date: 2/19/2018                               906    UNS             $3,552.11
Claim Face Value: $3,552.11                                               $3,552.11
                      Case 17-12906-CSS         Doc 882      Filed 01/16/19        Page 34 of 110
American Electric Power
Case(s): 906 Clm No: 163 Clm. Amt: $9,840.53

Attn: Bankruptcy                                          Proof Of Claim          Final Allowed
1 AEP Way                            Case       Class                      IND
                                                                 Amount                 Amount
Hurricane WV 25526
Date Filed: 1/29/2018                 906       UNS           $9,840.53
Bar Date: 2/19/2018                                            $9,840.53
Claim Face Value: $9,840.53


Riosoft Holdings, Inc.
Case(s): 906 Clm No: 164 Clm. Amt: $20,766.13

Rio SEO                                                   Proof Of Claim          Final Allowed
8080 Dagget St. Suite 220            Case       Class                       IND
                                                                 Amount                 Amount
San Diego, CA. 92111
Date Filed: 1/29/2018                 906       UNS           $20,766.13
Bar Date: 2/19/2018                                           $20,766.13
Claim Face Value: $20,766.13


PLUSQA, LLC
Case(s): 906 Clm No: 165 Clm. Amt: $1,768.00

Attn: Audrey Kinnaron Bonnet                              Proof Of Claim          Final Allowed
1725 S.E. Ash St.                    Case       Class                      IND
                                                                 Amount                 Amount
Portland, OR 97214
Date Filed: 1/29/2018                 906       UNS           $1,768.00
Bar Date: 2/19/2018                                            $1,768.00
Claim Face Value: $1,768.00


DML Marketing Group
Case(s): 906 Clm No: 166 Clm. Amt: $86,344.00

7711 Hayvenhurst Ave.                                     Proof Of Claim          Final Allowed
Van Nuys, CA 91406                   Case       Class                       IND
                                                                 Amount                 Amount
Date Filed: 1/29/2018
Bar Date: 2/19/2018                   906       UNS           $86,344.00
Claim Face Value: $86,344.00                                  $86,344.00



City Of Coconut Creek, Broward County Florida
Case(s): 906 Clm No: 167 Clm. Amt: $316.25

Eve M Lewis                                              Proof Of Claim           Final Allowed
4800 W Copans Rd.                     Case       Class                     IND
                                                                Amount                  Amount
Coconut Creek, Fl 33063
Date Filed: 1/29/2018                 906        UNS           $316.25
Bar Date: 2/19/2018                                             $316.25
Claim Face Value: $316.25


River Chase Shopping Center, LLC
Case(s): 906 Clm No: 168 Clm. Amt: $13,666.67

109 Northpark Blvd. Suite 300                             Proof Of Claim          Final Allowed
Covington, LA 70433                  Case       Class                       IND
                                                                 Amount                 Amount
Date Filed: 1/29/2018
Bar Date: 2/19/2018                   906       UNS           $13,666.67
Claim Face Value: $13,666.67                                  $13,666.67
                        Case 17-12906-CSS                Doc 882      Filed 01/16/19       Page 35 of 110
Michael D. Rosen
Case(s): 906 Clm No: 169 Clm. Amt: $3,000.00

6959 Sperry St.                                                    Proof Of Claim         Final Allowed
Dallas, TX 75214                                  Case   Class                      IND
                                                                          Amount                Amount
Date Filed: 1/29/2018
Bar Date: 2/19/2018                               906    UNS           $3,000.00
Claim Face Value: $3,000.00                                             $3,000.00



Energy United
Case(s): 906 Clm No: 170 Clm. Amt: $1,055.42

P O Box 1831                                                       Proof Of Claim         Final Allowed
Statesville, NC 28687                             Case   Class                      IND
                                                                          Amount                Amount
Date Filed: 1/29/2018
Bar Date: 2/19/2018                               906    UNS           $1,055.42
Claim Face Value: $1,055.42                                             $1,055.42



Mishawaka Utilities
Case(s): 906 Clm No: 171 Clm. Amt: $497.64

126 N Church St.                                                  Proof Of Claim          Final Allowed
Mishawaka, In 46544                               Case    Class                     IND
                                                                         Amount                 Amount
Date Filed: 1/30/2018
Bar Date: 2/19/2018                               906     UNS           $497.64
Claim Face Value: $497.64                                                $497.64



LaTosha Hopkins
Case(s): 906 Clm No: 172 Clm. Amt:

3446 Iowa Ave. Apt. C                                                  Proof Of           Final Allowed
Riverside, CA 92507                               Case    Class                     IND
                                                                  Claim Amount                  Amount
Date Filed: 1/29/2018
Bar Date: 2/19/2018                               906     UNS                                    $0.00
Claim Face Value:                                                                                 $0.00

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



Oklahoma Natural Gas
Case(s): 906 Clm No: 173 Clm. Amt: $464.34

ONG                                                               Proof Of Claim          Final Allowed
P O Box 401                                       Case    Class                     IND
                                                                         Amount                 Amount
Oklahoma City, OK 73101
Date Filed: 1/29/2018                             906     UNS           $464.34
Bar Date: 2/19/2018                                                      $464.34
Claim Face Value: $464.34


Down Syndrome Assoc. Of Memphis & The Mid South
Case(s): 906 Clm No: 174 Clm. Amt: $100.00

Attn: Martine Hobson                                              Proof Of Claim          Final Allowed
2893 S. Mendenhall Rd. Suite 3                    Case    Class                     IND
                                                                         Amount                 Amount
Memphis, TN 38115
Date Filed: 1/29/2018                             906     UNS           $100.00
Bar Date: 2/19/2018                                                      $100.00
Claim Face Value: $100.00
                      Case 17-12906-CSS                  Doc 882        Filed 01/16/19         Page 36 of 110
ArcVision, Inc.
Case(s): 906 Clm No: 175 Clm. Amt: $24,455.77

Attn: Diane Gisi                                                     Proof Of Claim           Final Allowed
1950 Craig Rd., Ste. 300                       Case       Class                        IND
                                                                            Amount                  Amount
St. Louis, MO 63146
Date Filed: 1/29/2018                          906       503(b)(9)      $24,455.77                   $0.00
Bar Date: 2/19/2018                            909         UNS                                  $24,455.77
Claim Face Value: $24,455.77
                                                                         $24,455.77             $24,455.77

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted

 Different class                Objection Granted



NM Taxation & Revenue Department
Case(s): 906 Clm No: 176 Clm. Amt: $8,727.82

Attn: Lisa Ela                                                       Proof Of Claim           Final Allowed
Po Box 8575                                    Case        Class                       IND
                                                                            Amount                  Amount
Albuquerque, NM 87198-8575
Date Filed: 1/29/2018                              906      PRI          $7,543.82                   $0.00
Bar Date: 2/19/2018                                906     UNS           $1,184.00                   $0.00
Claim Face Value: $8,727.82
                                                                          $8,727.82                   $0.00

Objection
 Objection Type            Objection Status

 Miscellaneous objection   Objection Granted



RGIS, LLC
Case(s): 906 Clm No: 177 Clm. Amt: $548,649.45

Attn: Mark Roll                                                                                       Final
2000 E. Taylor Road                                                   Proof Of Claim
                                               Case       Class                         IND        Allowed
Auburn Hills, MI 48326                                                       Amount
                                                                                                   Amount
Date Filed: 1/29/2018
Bar Date: 2/19/2018                                906    UNS           $548,649.45
Claim Face Value: $548,649.45                                            $548,649.45



City Of Austin DBA Austin Energy
Case(s): 906 Clm No: 178 Clm. Amt: $1,904.09

Austin Energy - Collection                                           Proof Of Claim           Final Allowed
ATTN: Kimberley Nichols                        Case        Class                       IND
                                                                            Amount                  Amount
721 Barton Springs Rd.
Austin, TX 78704                                   906     UNS           $1,904.09
Date Filed: 1/29/2018                                                     $1,904.09
Bar Date: 2/19/2018
Claim Face Value: $1,904.09
                       Case 17-12906-CSS        Doc 882        Filed 01/16/19        Page 37 of 110
Institute For Management Studies
Case(s): 906 Clm No: 179 Clm. Amt: $1,275.00

Attn: Anne Cates                                            Proof Of Claim          Final Allowed
201 W. Liberty St., #100               Case     Class                        IND
                                                                   Amount                 Amount
Reno, NV 89501
Date Filed: 1/29/2018                  909      UNS                                        $0.00
Bar Date: 2/19/2018                    906      UNS             $1,275.00                  $0.00
Claim Face Value: $1,275.00
                                                                 $1,275.00                  $0.00

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Granted



Domestic Violence Program, Inc.
Case(s): 906 Clm No: 180 Clm. Amt: $713.60

2106 E Main St.                                          Proof Of Claim             Final Allowed
Murfreesboro, TN 37130                 Case      Class                       IND
                                                                Amount                    Amount
Date Filed: 1/29/2018
Bar Date: 2/19/2018                    906       UNS             $713.60
Claim Face Value: $713.60                                         $713.60



S.L.E.W., Inc. (Support Lending For Emotional Well-Being)
Case(s): 906 Clm No: 181 Clm. Amt: $2,347.60

Attn: Olga Young                                            Proof Of Claim          Final Allowed
12525 Nacogdoches Rd., #104            Case     Class                        IND
                                                                   Amount                 Amount
San Antonio, TX 78217
Date Filed: 1/30/2018                  906      UNS             $2,347.60
Bar Date: 2/19/2018                                              $2,347.60
Claim Face Value: $2,347.60


Stephane Nahon
Case(s): 906 Clm No: 182 Clm. Amt: $2,580.00

7 bis rue Alexandre Parodi                                  Proof Of Claim          Final Allowed
Paris 75010                            Case     Class                        IND
                                                                   Amount                 Amount
France
Date Filed: 1/30/2018                  906      UNS             $2,580.00
Bar Date: 2/19/2018                                              $2,580.00
Claim Face Value: $2,580.00


Fairfax Company Of Virginia, L.L.C.
Case(s): 906 Clm No: 183 Clm. Amt: $13,853.99

c/o The Taubman Company                                     Proof Of Claim          Final Allowed
Attn: Andrew Conway                    Case     Class                         IND
                                                                   Amount                 Amount
200 E. Long Lake Rd., #300
Bloomfield Hills, MI 48304             906      UNS            $13,853.99
Date Filed: 1/30/2018                                           $13,853.99
Bar Date: 2/19/2018
Claim Face Value: $13,853.99


Fairfax Company Of Virginia L.L.C.
Case(s): 906 Clm No: 184 Clm. Amt: $35,787.68

c/o The Taubman Company                                     Proof Of Claim          Final Allowed
Attn: Andrew Conway                    Case     Class                         IND
                                                                   Amount                 Amount
200 E. Long Lake Rd., #300
Bloomfield Hills, MI 48304             906      UNS            $35,787.68
Date Filed: 1/30/2018                                           $35,787.68
Bar Date: 2/19/2018
Claim Face Value: $35,787.68
                      Case 17-12906-CSS          Doc 882       Filed 01/16/19              Page 38 of 110
Taubman Auburn Hills Associates LP
Case(s): 906 Clm No: 185 Clm. Amt: $12,290.74

c/o The Taubman Company                                      Proof Of Claim              Final Allowed
Attn: Andrew Conway                  Case        Class                             IND
                                                                    Amount                     Amount
200 E. Long Lake Rd., #300
Bloomfield Hills, MI 48304            906         UNS           $12,290.74
Date Filed: 1/30/2018                                            $12,290.74
Bar Date: 2/19/2018
Claim Face Value: $12,290.74


Taubman Auburn Hills Associates LP
Case(s): 906 Clm No: 186 Clm. Amt: $8,794.06

Great Lakes Crossing Outlets                                Proof Of Claim               Final Allowed
c/o The Taubman Company              Case         Class                            IND
                                                                   Amount                      Amount
Attn: Andrew Conway
200 E. Long Lake Rd., #300            906         UNS            $8,794.06
Bloomfield Hills, MI 48304
                                                                  $8,794.06
Date Filed: 1/30/2018
Bar Date: 2/19/2018
Claim Face Value: $8,794.06


Green Hills Mall TRG LLC
Case(s): 906 Clm No: 187 Clm. Amt: $47,790.68

c/o The Taubman Company                                      Proof Of Claim              Final Allowed
Attn: Andrew Conway                  Case        Class                             IND
                                                                    Amount                     Amount
200 E. Long Lake Rd., #300
Bloomfield Hills, MI 48304            906         UNS           $47,790.68
Date Filed: 1/30/2018                                            $47,790.68
Bar Date: 2/19/2018
Claim Face Value: $47,790.68


Green Hills Mall TRG LLC
Case(s): 906 Clm No: 188 Clm. Amt: $9,350.77

c/o The Taubman Company                                     Proof Of Claim               Final Allowed
Attn: Andrew Conway                  Case         Class                            IND
                                                                   Amount                      Amount
200 E. Long Lake Rd., #300
Bloomfield Hills, MI 48304            906         UNS            $9,350.77
Date Filed: 1/30/2018                                             $9,350.77
Bar Date: 2/19/2018
Claim Face Value: $9,350.77


Collection XIIX, Ltd.
Case(s): 906 Clm No: 189 Clm. Amt: $167,354.24

Attn: Ralph Bergman                                                                              Final
1370 Broadway, 17 Fl.                                         Proof Of Claim
                                     Case        Class                             IND        Allowed
New York, NY 10018                                                   Amount
                                                                                              Amount
Date Filed: 1/31/2018
Bar Date: 2/19/2018                   906        UNS            $167,354.24
Claim Face Value: $167,354.24                                    $167,354.24



Department Of The Treasury - IRS
Case(s): 906 Clm No: 190 Clm. Amt: $8,196,121.56

Internal Revenue Service                                  Proof Of Claim                 Final Allowed
P O Box 7346                         Case      Class                         IND
                                                                 Amount                        Amount
Philadelphia, PA 19101-7346
Date Filed: 1/31/2018                906        PRI       $8,090,492.82                  $8,090,492.82
Bar Date: 2/19/2018                  906       UNS          $105,628.74                   $105,628.74
Amending Clm #: 102
                                                           $8,196,121.56                 $8,196,121.56
Claim Face Value: $8,196,121.56
                       Case 17-12906-CSS                 Doc 882       Filed 01/16/19              Page 39 of 110
Steelhouse, Inc.
Case(s): 906 Clm No: 191 Clm. Amt: $69,645.41

Attn: Marietta Sultzer                                              Proof Of Claim                Final Allowed
3644 Eastham Dr.                                  Case    Class                         IND
                                                                           Amount                       Amount
Culver City, CA 90232
Date Filed: 1/31/2018                             906     UNS           $69,645.41
Bar Date: 2/19/2018                                                      $69,645.41
Claim Face Value: $69,645.41


Ducharme, McMillen & Associates, Inc.
Case(s): 906 Clm No: 192 Clm. Amt: $30,300.00

Pam Fischer                                                         Proof Of Claim                Final Allowed
828 S. Harrison St. Suite 650                     Case    Class                         IND
                                                                           Amount                       Amount
Fort Wayne, IN 46802
Date Filed: 1/31/2018                             906     UNS           $30,300.00
Bar Date: 2/19/2018                                                      $30,300.00
Claim Face Value: $30,300.00


Ooly, LLC
Case(s): 906 Clm No: 193 Clm. Amt: $146,910.51

Accounting Manager                                                                                        Final
3923 Oceanic Drive, Ste 100                                          Proof Of Claim
                                                  Case   Class                              IND        Allowed
Oceanside, CA 92056                                                         Amount
                                                                                                       Amount
Date Filed: 1/31/2018
Bar Date: 2/19/2018                               906     UNS          $146,910.51
Claim Face Value: $146,910.51                                           $146,910.51



Arapahoe County Treasurer
Case(s): 906 Clm No: 194 Clm. Amt: $6,219.30

c/o Bankruptcy Department                                           Proof Of Claim                Final Allowed
ATTN: Laurene Luebke                              Case    Class                         IND
                                                                           Amount                       Amount
5334 S. Prince St.
Littleton, CO 80120                               906      PRI          $6,219.30
Date Filed: 2/1/2018                                                     $6,219.30
Bar Date: 2/19/2018
Claim Face Value: $6,219.30


Arizona Department Of Revenue
Case(s): 906 Clm No: 195 Clm. Amt: $37,656.87

Office Of The Arizona Attorney General                            Proof Of Claim                  Final Allowed
C/O Tax, Bankruptcy And Collection Section        Case   Class                        IND
                                                                         Amount                         Amount
2005 N Central Ave, Suite 100
Phoenix, AZ 85004                                 906    PRI         $36,406.40                     $36,406.40
Date Filed: 2/1/2018
                                                  906    UNS          $1,250.47                      $1,250.47
Bar Date: 2/19/2018
Claim Face Value: $37,656.87                                          $37,656.87                    $37,656.87

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted
                      Case 17-12906-CSS        Doc 882       Filed 01/16/19           Page 40 of 110
Qingdao Hanshin Art Crafts Co., Ltd.
Case(s): 906 Clm No: 196 Clm. Amt: $7,720.00

Attn: Choi Stephen                                        Proof Of Claim             Final Allowed
No.206 Guocheng Road, Chengyoung-Qu,   Case     Class                        IND
                                                                 Amount                    Amount
Qingdao, 266109
China                                  906      UNS           $7,720.00
Date Filed: 1/31/2018                                          $7,720.00
Bar Date: 2/19/2018
Claim Face Value: $7,720.00


International Systems Of America, LLC
Case(s): 906 Clm No: 197 Clm. Amt: $2,410.00

Attn: Marcia T. Williams                                  Proof Of Claim             Final Allowed
P O Box 99529                          Case     Class                        IND
                                                                 Amount                    Amount
Louisville, KY 40269-0529
Date Filed: 1/29/2018                  906      UNS           $2,410.00
Bar Date: 2/19/2018                                            $2,410.00
Claim Face Value: $2,410.00


Kentucky Utilities Company
Case(s): 906 Clm No: 198 Clm. Amt: $631.48

Attn: C. Michael Cooper                                  Proof Of Claim              Final Allowed
820 W Broadway                         Case      Class                       IND
                                                                Amount                     Amount
Louisville, KY 40202
Date Filed: 1/26/2018                   906        UNS         $631.48
Bar Date: 2/19/2018                                             $631.48
Claim Face Value: $631.48


Lubbock Power And Light/City Of Lubbock
Case(s): 906 Clm No: 199 Clm. Amt: $1,203.78

Lubbock Power And Light                                   Proof Of Claim             Final Allowed
Attn: Dedra Ann Wood                   Case     Class                        IND
                                                                 Amount                    Amount
1301 Broadway
Lubbock, TX 79401                      906      UNS           $1,203.78
Date Filed: 1/29/2018                                          $1,203.78
Bar Date: 2/19/2018
Claim Face Value: $1,203.78


BRE Industries / iMoshion
Case(s): 906 Clm No: 200 Clm. Amt: $2,123,295.38

Pachulski Stang Ziehl & Jones, LLP                                                           Final
C/O Jason S Pomerantz, Esq.                                 Proof Of Claim
                                       Case    Class                           IND        Allowed
10100 Santa Monica Blvd. 13th Floor                                Amount
                                                                                          Amount
Los Angeles, CA 90067
Date Filed: 2/1/2018                   906     UNS          $2,123,295.38
Bar Date: 2/19/2018                                          $2,123,295.38
Claim Face Value: $2,123,295.38


Benton PUD
Case(s): 906 Clm No: 201 Clm. Amt: $465.15

Attn: Kim R. Berger                                      Proof Of Claim              Final Allowed
2721 W 10Th Ave.                       Case      Class                       IND
                                                                Amount                     Amount
Kennewick, WA 99336
Date Filed: 2/1/2018                    906        UNS         $465.15
Bar Date: 2/19/2018                                             $465.15
Claim Face Value: $465.15
                      Case 17-12906-CSS          Doc 882      Filed 01/16/19          Page 41 of 110
Marotto Corporation
Case(s): 906 Clm No: 202 Clm. Amt: $120,582.85

All American Maintenance                                                                     Final
Attn: Nancy Stout                                           Proof Of Claim
                                        Case     Class                        IND         Allowed
9620 Topanga Canyon PL. Ste. D                                     Amount
                                                                                          Amount
Chatsworth, CA 91311
Date Filed: 2/1/2018                    906      UNS          $120,582.85
Bar Date: 2/19/2018                                            $120,582.85
Claim Face Value: $120,582.85


Yale-New Haven Hospital
Case(s): 906 Clm No: 203 Clm. Amt: $1,059.80

Attn: Stacy Hubbard                                        Proof Of Claim            Final Allowed
65 Mulberry Point Rd.                   Case     Class                        IND
                                                                  Amount                   Amount
Guilford, Ct 06437
Date Filed: 2/1/2018                    906       UNS          $1,059.80
Bar Date: 2/19/2018                                             $1,059.80
Claim Face Value: $1,059.80


Google LLC F/K/A Google, Inc.
Case(s): 906 Clm No: 204 Clm. Amt: $39,574.05

c/o White And Williams LLP                                 Proof Of Claim            Final Allowed
7 Times Square, Suite 2900              Case     Class                        IND
                                                                  Amount                   Amount
New York, NY 10036-6524
Date Filed: 2/1/2018                    906      UNS          $39,574.05
Bar Date: 2/19/2018                                            $39,574.05
Claim Face Value: $39,574.05


City and County of Denver/Treasury
Case(s): 906 Clm No: 205 Clm. Amt: $3,812.86

Attn: Jennifer Maldonado/Daisy Murphy                      Proof Of Claim            Final Allowed
201 W Colfax Ave                        Case     Class                        IND
                                                                  Amount                   Amount
Department 1001
Denver, CO 80202                        906        PRI         $1,906.43
Date Filed: 2/2/2018
                                        906       SEC          $1,906.43
Bar Date: 2/19/2018
Claim Face Value: $1,906.43                                     $3,812.86



DE Park Avenue 10940, LLC
Case(s): 906 Clm No: 206 Clm. Amt: $1,611,530.80

c/o Douglas Emmett                                                                           Final
808 Wilshire Blvd. Suite 200                                 Proof Of Claim
                                        Case    Class                          IND        Allowed
Santa Monica, CA 90401                                              Amount
                                                                                          Amount
Date Filed: 2/2/2018
Bar Date: 2/19/2018                     906      UNS         $1,611,530.80
Claim Face Value: $1,611,530.80                               $1,611,530.80



Global Visual Group LLC
Case(s): 906 Clm No: 207 Clm. Amt: $25,809.04

Attn: Baruch Travitsky                                     Proof Of Claim            Final Allowed
960 Alabama Avenue                      Case     Class                        IND
                                                                  Amount                   Amount
Brooklyn, NY 11207
Date Filed: 2/2/2018                    906      UNS          $25,809.04
Bar Date: 2/19/2018                                            $25,809.04
Claim Face Value: $25,809.04
                        Case 17-12906-CSS                  Doc 882      Filed 01/16/19        Page 42 of 110
Lisa Paige, LLC, dba Chewbeads
Case(s): 906 Clm No: 208 Clm. Amt: $16,899.00

Attn: Eric Greenwald                                                 Proof Of Claim          Final Allowed
210 5th Ave. Suite 401                              Case   Class                       IND
                                                                            Amount                 Amount
New York, NY 10010
Date Filed: 2/6/2018                                906    UNS           $16,899.00
Bar Date: 2/19/2018                                                      $16,899.00
Claim Face Value: $16,899.00


Euler Hermes North America Insurance Company
Case(s): 906 Clm No: 209 Clm. Amt: $7,485.72

Agent of L & P Group Usa Inc.                                        Proof Of Claim          Final Allowed
Attn: C. Commy                                      Case   Class                      IND
                                                                            Amount                 Amount
800 Red Brook Blvd.
Owings Mills, MD 21117                              906    UNS           $7,485.72
Date Filed: 1/29/2018                                                     $7,485.72
Bar Date: 2/19/2018
Claim Face Value: $7,485.72


Peoples Natural Gas Company LLC
Case(s): 906 Clm No: 210 Clm. Amt: $824.45

S. James Wallace, P.C.                                              Proof Of Claim           Final Allowed
845 N. Lincoln Avenue                               Case    Class                     IND
                                                                           Amount                  Amount
Pittsburgh, PA 15233
Date Filed: 2/2/2018                                906     UNS           $824.45
Bar Date: 2/19/2018                                                        $824.45
Claim Face Value: $824.45


Wichita County
Case(s): 906 Clm No: 211 Clm. Amt: $2,955.73

c/o Perdue, Brandon, Fielder, Collins & Mott,                        Proof Of Claim          Final Allowed
LLP                                                 Case   Class                      IND
                                                                            Amount                 Amount
Attn: Jeanmarie Baer
P. O. Box 8188                                      906    UNS           $2,955.73
Wichita Falls, TX 76307
                                                                          $2,955.73
Date Filed: 2/2/2018
Bar Date: 2/19/2018
Claim Face Value: $2,955.73


Good Samaritan Community Services
Case(s): 906 Clm No: 212 Clm. Amt: $179.55

Attn: Simon Salas                                                   Proof Of Claim           Final Allowed
1600 Saltillo St.                                   Case    Class                     IND
                                                                           Amount                  Amount
San Antonio, TX 78207
Date Filed: 2/2/2018                                906     UNS           $179.55
Bar Date: 2/19/2018                                                        $179.55
Claim Face Value: $179.55


Carly J. Gubitz
Case(s): 906 Clm No: 213 Clm. Amt: $40.00

1419 W 97th Ave.                                                         Proof Of            Final Allowed
Crown Point, IN 46307                               Case    Class                     IND
                                                                    Claim Amount                   Amount
Date Filed: 2/2/2018
Bar Date: 2/19/2018                                 906     UNS            $40.00                   $0.00
Claim Face Value: $40.00                                                    $40.00                   $0.00

Objection
 Objection Type                 Objection Status

 Insufficient documentation     Objection Granted
                         Case 17-12906-CSS       Doc 882      Filed 01/16/19           Page 43 of 110
Douglas Baldwin & Associates, Inc.
Case(s): 906 Clm No: 214 Clm. Amt: $895.00

P O Box 1249                                              Proof Of Claim              Final Allowed
La Canada Flintridge, CA 91012           Case     Class                       IND
                                                                 Amount                     Amount
Date Filed: 2/2/2018
Bar Date: 2/19/2018                       906      UNS          $895.00
Claim Face Value: $895.00                                        $895.00



Quench USA
Case(s): 906 Clm No: 215 Clm. Amt: $1,945.44

Attn: Adam Lazzaro                                         Proof Of Claim             Final Allowed
780 5th Avenue                           Case    Class                        IND
                                                                  Amount                    Amount
King of Prussia, PA 19406
Date Filed: 2/2/2018                     906      UNS          $1,945.44
Bar Date: 2/19/2018                                             $1,945.44
Claim Face Value: $1,945.44


Just Julez, Inc.
Case(s): 906 Clm No: 216 Clm. Amt: $119,573.98

c/o Law Offices of Mitchell S. Riffkin                                                        Final
Attn: Mitchell S. Riffkin, Esq.                             Proof Of Claim
                                         Case    Class                         IND         Allowed
631 Jefferson Boulevard                                            Amount
                                                                                           Amount
Warwick, RI 02886
Date Filed: 2/5/2018                     906     UNS          $119,573.98
Bar Date: 2/19/2018                                            $119,573.98
Claim Face Value: $119,573.98


Wisconsin Power & Light, Co.
Case(s): 906 Clm No: 217 Clm. Amt: $821.68

Attn: Deb Henkle                                          Proof Of Claim              Final Allowed
300 E. Sheridan Ave.                     Case     Class                       IND
                                                                 Amount                     Amount
Centerville, IA 52544
Date Filed: 2/5/2018                      906      UNS          $821.68
Bar Date: 2/19/2018                                              $821.68
Claim Face Value: $821.68


Ganz USA, LLC
Case(s): 906 Clm No: 218 Clm. Amt: $4,240.75

Attn: Carol Bonigut                                        Proof Of Claim             Final Allowed
60 Industrial Parkway, #043              Case    Class                        IND
                                                                  Amount                    Amount
Cheektdwaga, NY 14227
Date Filed: 2/5/2018                     906      UNS          $4,240.75
Bar Date: 2/19/2018                                             $4,240.75
Claim Face Value: $4,240.75


Tri-Coastal Design Group, Inc.
Case(s): 906 Clm No: 219 Clm. Amt: $1,299,248.97

c/o Law Offices of Tedd S. Levine, LLC                                                        Final
Attn: Tedd S. Levine                                         Proof Of Claim
                                         Case   Class                           IND        Allowed
1305 Franklin Ave. Suite 300                                        Amount
                                                                                           Amount
Garden City, NY 11530
Date Filed: 2/5/2018                     906     UNS         $1,299,248.97
Bar Date: 2/19/2018                                           $1,299,248.97
Claim Face Value: $1,299,248.97
                      Case 17-12906-CSS                  Doc 882        Filed 01/16/19              Page 44 of 110
Level 3 Telecom Holdings, LLC
Case(s): 906 Clm No: 220 Clm. Amt: $7,035.99

CenturyLink, Inc.                                                    Proof Of Claim                Final Allowed
1025 Eldorado Blvd. (Attn: Legal-BKY)          Case       Class                          IND
                                                                            Amount                       Amount
Broomfield, CO 80021
Date Filed: 2/6/2018                               906    UNS            $7,035.99
Bar Date: 2/19/2018                                                       $7,035.99
Claim Face Value: $7,035.99


Locke Lord LLP
Case(s): 906 Clm No: 221 Clm. Amt: $427,138.48

Attn: Shaun Edward Viau                                                                                    Final
2800 Financial Plaza-SEV                                              Proof Of Claim
                                               Case      Class                               IND        Allowed
Providence, RI 02903                                                         Amount
                                                                                                        Amount
Date Filed: 2/5/2018
Bar Date: 2/19/2018                                906    UNS           $427,138.48
Claim Face Value: $427,138.48                                            $427,138.48



Dominion Energy Ohio
Case(s): 906 Clm No: 222 Clm. Amt: $966.53

Attn: Erica M. Edmiston                                             Proof Of Claim                 Final Allowed
P. O. Box 5759                                 Case        Class                        IND
                                                                           Amount                        Amount
Cleveland, OH 44101
Date Filed: 2/5/2018                               906     UNS            $966.53
Bar Date: 2/19/2018                                                        $966.53
Claim Face Value: $966.53


Creative Co-Op, Inc.
Case(s): 906 Clm No: 223 Clm. Amt: $64,964.64

Attn: Julie N. Gardner                                             Proof Of Claim                  Final Allowed
6000 Freeport Ave. Suite 101                   Case      Class                         IND
                                                                          Amount                         Amount
Memphis, TN 38141
Date Filed: 2/6/2018                           909       PRI                                              $0.00
Bar Date: 2/19/2018                            906       PRI          $49,220.64                          $0.00
Claim Face Value: $64,964.64
                                               906       UNS          $15,744.00                          $0.00

                                               909       UNS                                         $64,964.64
                                                                       $64,964.64                    $64,964.64

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted

 Different class                Objection Granted



National Grid
Case(s): 906 Clm No: 224 Clm. Amt: $9,867.11

Attn: Christopher Perone                                             Proof Of Claim                Final Allowed
300 Erie Boulevard West                        Case       Class                          IND
                                                                            Amount                       Amount
Syracuse, NY 13202
Date Filed: 2/5/2018                               906    UNS            $9,867.11
Bar Date: 2/19/2018                                                       $9,867.11
Claim Face Value: $9,867.11
                        Case 17-12906-CSS                  Doc 882      Filed 01/16/19       Page 45 of 110
WE Energies
Case(s): 906 Clm No: 225 Clm. Amt: $5,550.19

Attn: Jill Castillo, Bankruptcy                                      Proof Of Claim         Final Allowed
333 W Everett St.                                Case      Class                      IND
                                                                            Amount                Amount
Milwaukee, WI 53203
Date Filed: 2/5/2018                                 906   UNS           $5,550.19
Bar Date: 2/19/2018                                                       $5,550.19
Claim Face Value: $5,550.19


Lenoir City Utilities Board
Case(s): 906 Clm No: 226 Clm. Amt: $1,332.91

Attn: Mary Beth Sartin                                               Proof Of Claim         Final Allowed
P O Box 449                                      Case      Class                      IND
                                                                            Amount                Amount
Lenoir City, TN 37771
Date Filed: 2/5/2018                                 909   UNS                                     $0.00
Bar Date: 2/19/2018                                  906   UNS           $1,332.91                 $0.00
Claim Face Value: $1,332.91
                                                                          $1,332.91                 $0.00

Objection
 Objection Type                   Objection Status

 Filed against wrong company      Objection Granted

 Insufficient documentation       Objection Granted



Benevolent Patriotic Order of the Does of the USA Omaha Drove No. 1
Case(s): 906 Clm No: 227 Clm. Amt: $187.15

BPO Does Omaha Drove No. 1                                          Proof Of Claim          Final Allowed
Attn: Diana Lynn Eischen                         Case       Class                     IND
                                                                           Amount                 Amount
6120 So. 146 Street
Omaha, NE 68137                                      906    UNS           $187.15
Date Filed: 2/5/2018                                                       $187.15
Bar Date: 2/19/2018
Claim Face Value: $187.15


City of Clearwater
Case(s): 906 Clm No: 228 Clm. Amt: $255.15

100 S. Myrtle Ave.                                                  Proof Of Claim          Final Allowed
Clearwater, FL 33756                             Case       Class                     IND
                                                                           Amount                 Amount
Date Filed: 2/5/2018
Bar Date: 2/19/2018                                  906    UNS           $255.15
Claim Face Value: $255.15                                                  $255.15



CoServ Electric
Case(s): 906 Clm No: 229 Clm. Amt: $855.49

Attn: Claudia Natalie Pixley                                        Proof Of Claim          Final Allowed
7701 S. Stemmons                                 Case       Class                     IND
                                                                           Amount                 Amount
Corinth, TX 76210
Date Filed: 2/5/2018                                 906    UNS           $855.49
Bar Date: 2/19/2018                                                        $855.49
Claim Face Value: $855.49
                      Case 17-12906-CSS          Doc 882      Filed 01/16/19       Page 46 of 110
West Virginia American Water
Case(s): 906 Clm No: 230 Clm. Amt: $433.40

American Water                                            Proof Of Claim          Final Allowed
Attn: Dana K. Mitchell                    Case    Class                     IND
                                                                 Amount                 Amount
P. O. Box 578
Alton, IL 62002                           906     UNS           $433.40
Date Filed: 2/5/2018                                             $433.40
Bar Date: 2/19/2018
Claim Face Value: $433.40


Lenoir City Utilities Board
Case(s): 906 Clm No: 231 Clm. Amt: $1,332.91

Attn: Mary Beth Sartin                                     Proof Of Claim         Final Allowed
P. O. Box 449                             Case   Class                      IND
                                                                  Amount                Amount
Lenoir City, TN 37771
Date Filed: 2/5/2018                      906    UNS           $1,332.91
Bar Date: 2/19/2018                                             $1,332.91
Claim Face Value: $1,332.91


Crohn's & Colitis Foundation
Case(s): 906 Clm No: 232 Clm. Amt: $2,884.85

Attn: Marisa Mayer, Esq.                                   Proof Of Claim         Final Allowed
733 Third Avenue, Suite 510               Case   Class                      IND
                                                                  Amount                Amount
New York, NY 10017
Date Filed: 2/6/2018                      906    UNS           $2,884.85
Bar Date: 2/19/2018                                             $2,884.85
Claim Face Value: $2,884.85


Paducah Water
Case(s): 906 Clm No: 233 Clm. Amt: $47.43

Attn: Angela Tomassi                                           Proof Of           Final Allowed
1800 N. 8th St.                           Case    Class                     IND
                                                          Claim Amount                  Amount
Paducah, KY 42001
Date Filed: 2/5/2018                      906     UNS            $47.43
Bar Date: 2/19/2018                                               $47.43
Claim Face Value: $47.43


Commonwealth of Kentucky Depart. of Revenue
Case(s): 906 Clm No: 234 Clm. Amt: $3,302.63

Kentucky Dept. of Revenue Legal Support                    Proof Of Claim         Final Allowed
Branch                                    Case   Class                      IND
                                                                  Amount                Amount
Attn: Thomas Wolfe
P. O. Box 5222                            906     PRI          $2,624.35                 $0.00
Frankfort, KY 40602
                                          906    UNS             $678.28                 $0.00
Date Filed: 2/5/2018
Bar Date: 2/19/2018                                             $3,302.63                 $0.00
Claim Face Value: $3,302.63

Objection
 Objection Type   Objection Status

 Paid             Objection Granted
                      Case 17-12906-CSS                Doc 882        Filed 01/16/19         Page 47 of 110
Idaho Power Company
Case(s): 906 Clm No: 235 Clm. Amt: $1,793.55

Attn: KC Kelley                                                    Proof Of Claim           Final Allowed
P. O. Box 70                                   Case     Class                         IND
                                                                          Amount                  Amount
Boise, ID 83707
Date Filed: 2/5/2018                            906     UNS            $1,793.55
Bar Date: 2/19/2018                                                     $1,793.55
Claim Face Value: $1,793.55


Palm Beach County Water Utilities
Case(s): 906 Clm No: 236 Clm. Amt: $127.29

Attn: Glenn Meeder                                                Proof Of Claim            Final Allowed
301 North Olive Avenue                         Case      Class                       IND
                                                                         Amount                   Amount
West Palm Beach
7th Floor Collections                           906      UNS            $127.29
West Palm Beach FL 33401
                                                                         $127.29
Date Filed: 2/7/2018
Bar Date: 2/19/2018
Claim Face Value: $127.29


Guangzhou Luogelang Leather Co. Ltd.
Case(s): 906 Clm No: 237 Clm. Amt: $31,940.00

Attn: Jian Yun Qian                                              Proof Of Claim             Final Allowed
No. 22, 1st Nanhe St. Union Village           Case     Class                        IND
                                                                        Amount                    Amount
Shiling Town, Hua du District
Guangzhou City, Guangdong Province             906     UNS          $31,940.00                     $0.00
China
                                               909     UNS                                    $31,540.00
Date Filed: 2/6/2018
Bar Date: 2/19/2018                                                  $31,940.00               $31,540.00
Claim Face Value: $31,940.00

Objection
 Objection Type                    Objection Status

 Filed against wrong company       Objection Granted

 Claim does not agree with books   Objection Granted



City of Corona
Case(s): 906 Clm No: 238 Clm. Amt: $2,196.79

Department of Water and Power                                      Proof Of Claim           Final Allowed
400 S. Vicentia Ave.                           Case     Class                         IND
                                                                          Amount                  Amount
Corona, CA 92882
Date Filed: 2/7/2018                            906     UNS            $2,196.79
Bar Date: 2/19/2018                                                     $2,196.79
Claim Face Value: $2,196.79


Cellco Partnership d/b/a Verizon Wireless, on behalf of its affiliates and
Case(s): 906 Clm No: 239 Clm. Amt: $7,976.61

Attn: William Vermette                                             Proof Of Claim           Final Allowed
22001 Loudoun County Pkwy                      Case     Class                         IND
                                                                          Amount                  Amount
Ashburn VA 20147
Date Filed: 2/8/2018                            906     UNS            $7,976.61
Bar Date: 2/19/2018                                                     $7,976.61
Claim Face Value: $7,976.61
                      Case 17-12906-CSS                   Doc 882      Filed 01/16/19           Page 48 of 110
C2 Imaging LLC
Case(s): 906 Clm No: 240 Clm. Amt: $411,952.44

Attn: Brian Roux                                                                                       Final
274 Fillmore Ave E                                                   Proof Of Claim
                                               Case       Class                          IND        Allowed
St Paul, MN 55107                                                           Amount
                                                                                                    Amount
Date Filed: 2/8/2018
Bar Date: 2/19/2018                                906    UNS          $411,952.44
Claim Face Value: $411,952.44                                           $411,952.44



Equity One , (Northeast Portfolio), Inc.
Case(s): 906 Clm No: 241 Clm. Amt: $562,661.05

(Gallery at Westbury Plaza)                                                                            Final
c/o Regency Centers, LP                                              Proof Of Claim
                                               Case       Class                          IND        Allowed
Attn: Ernst Bell, Esq.                                                      Amount
                                                                                                    Amount
One Independent Dr.
Jacksonville, FL 32202                             909    ADM                                         $0.00
Date Filed: 2/7/2018
                                                   906    ADM            $25,527.67                   $0.00
Bar Date: 2/19/2018
Claim Face Value: $562,661.05                      909    UNS                                         $0.00

                                                   906    UNS          $537,133.38                    $0.00
                                                                        $562,661.05                    $0.00

Objection
 Objection Type                    Objection Status

 Filed against wrong company       Objection Granted

 Claim does not agree with books   Objection Granted

 Filed against wrong company       Objection Granted

 Paid                              Objection Granted



Equity One JV Sub Northborough, LLC
Case(s): 906 Clm No: 242 Clm. Amt: $135,435.33

c/o Regency Center, LP                                            Proof Of Claim               Final Allowed
Attn: Ernst Bell, Esq.                        Case       Class                     IND
                                                                         Amount                      Amount
One Independent Drive
Jacksonville, FL 32202                         906       PRI         $10,904.60                       $0.00
Date Filed: 2/7/2018
                                               909       PRI                                     $10,904.60
Bar Date: 2/19/2018
Claim Face Value: $135,435.33                  906       UNS        $124,530.73                       $0.00

                                               909       UNS                                   $124,530.73
                                                                    $135,435.33                 $135,435.33

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted
                       Case 17-12906-CSS                Doc 882      Filed 01/16/19        Page 49 of 110
Destin Commons, Ltd.
Case(s): 906 Clm No: 243 Clm. Amt: $214,759.27

c/o Turnberry Associates                                                                          Final
Attn: Mario A. Romine, Esq.                                        Proof Of Claim
                                                Case    Class                       IND        Allowed
19950 W Country Club Dr. 10th Fl.                                         Amount
                                                                                               Amount
Aventura, FL 33180
Date Filed: 4/6/2018                            909                                              $0.00
Orig. Date Filed: 1/7/2018                      906     PRI             Unknown      Y           $0.00
Bar Date: 2/19/2018
Amending Clm #: 243                             906     UNS          $214,759.27                 $0.00
Amended By Clm #: 243                                                 $214,759.27                 $0.00
Claim Face Value: $214,759.27

Objection
 Objection Type                     Objection Status

 Filed against wrong company        Objection Granted

 Claim does not agree with books    Objection Granted



Allure Eyewear
Case(s): 906 Clm No: 244 Clm. Amt: $238,335.78

Attn: Edward Rodriguez                                                                            Final
201 Old Country Road                                               Proof Of Claim
                                                Case    Class                       IND        Allowed
Melville, NY 11747                                                        Amount
                                                                                               Amount
Date Filed: 2/7/2018
Bar Date: 2/19/2018                             906     UNS          $238,335.78
Claim Face Value: $238,335.78                                         $238,335.78



Hangerlogic, Inc.
Case(s): 906 Clm No: 245 Clm. Amt: $30,050.00

Attn: Joseph Zalter                                               Proof Of Claim          Final Allowed
200-2500 Senkus                                 Case    Class                       IND
                                                                         Amount                 Amount
Lasalle, QC H8N 2X9
Canada                                           906    UNS          $30,050.00
Date Filed: 2/7/2018                                                  $30,050.00
Bar Date: 2/19/2018
Claim Face Value: $30,050.00


Bowie Central Appraisal District
Case(s): 906 Clm No: 246 Clm. Amt: $5,994.68

c/o McCreary, Veselka, Bragg & Allen, P.C.                        Proof Of Claim          Final Allowed
Attn: Lee Gordon                                Case    Class                       IND
                                                                         Amount                 Amount
P O Box 1269
Round Rock, TX 78680                             906     ADM          $5,994.68                  $0.00
Date Filed: 2/2/2018                                                   $5,994.68                  $0.00
Bar Date: 2/19/2018
Claim Face Value: $5,994.68

Objection
 Objection Type            Objection Status

 Miscellaneous objection   Objection Granted



Aetna Life Insurance Company and its Affiliated Entities
Case(s): 906 Clm No: 247 Clm. Amt: $19,468.95

Attn: Aaron McCollough                                            Proof Of Claim          Final Allowed
77 West Wacker Dr. Ste. 4100                    Case    Class                       IND
                                                                         Amount                 Amount
Chicago, IL 60601
Date Filed: 2/7/2018                             906     PRI         $19,468.95
Bar Date: 2/19/2018                                                   $19,468.95
Claim Face Value: $19,468.95
                      Case 17-12906-CSS                   Doc 882         Filed 01/16/19         Page 50 of 110
Julia Johnson
Case(s): 906 Clm No: 248 Clm. Amt: $2,800.00

Attn: Robin F. Johnson                                                 Proof Of Claim           Final Allowed
18653 Ventura Blvd. #157                        Case       Class                         IND
                                                                              Amount                  Amount
Tarzana, CA 91356
Date Filed: 2/7/2018                            906       503(b)(9)        $2,800.00                   $0.00
Bar Date: 2/19/2018                             909         UNS                                    $2,800.00
Claim Face Value: $2,800.00
                                                                            $2,800.00               $2,800.00

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Granted

 Different class                 Objection Granted



Metro Tech Services
Case(s): 906 Clm No: 249 Clm. Amt: $177,023.98

Attn: Judy Dluzen                                                                                       Final
1827 Walden Office Sq, Ste.304                                          Proof Of Claim
                                                Case      Class                           IND        Allowed
Schaumburg, IL 60173                                                           Amount
                                                                                                     Amount
Date Filed: 2/8/2018
Bar Date: 2/19/2018                                 906   UNS             $177,023.98
Claim Face Value: $177,023.98                                              $177,023.98



Gulf Power Company
Case(s): 906 Clm No: 250 Clm. Amt: $1,618.66

Attn: Diane Gaines                                                     Proof Of Claim           Final Allowed
One Energy Place - Bin 31                       Case       Class                         IND
                                                                              Amount                  Amount
Pensacola, FL 32520-0031
Date Filed: 2/1/2018                                906    UNS             $1,618.66
Bar Date: 2/19/2018                                                         $1,618.66
Claim Face Value: $1,618.66


Rutherford County Trustee
Case(s): 906 Clm No: 251 Clm. Amt: $387.00

Attn: Teb Batey                                                       Proof Of Claim            Final Allowed
P O Box 1316                                    Case        Class                        IND
                                                                             Amount                   Amount
Murfreesboro, TN 37133
Date Filed: 2/5/2018                                906      PRI            $387.00
Bar Date: 2/19/2018                                                          $387.00
Claim Face Value: $387.00


Thomson Reuters Tax & Accounting-Checkpoint
Case(s): 906 Clm No: 252 Clm. Amt: $15,308.48

c/o Thomson Reuters - Legal                                            Proof Of Claim           Final Allowed
Attn: Kristi Popowitz                           Case      Class                           IND
                                                                              Amount                  Amount
610 Opperman Drive
Eagan, MN 55123                                     906    UNS             $15,308.48
Date Filed: 2/5/2018                                                       $15,308.48
Bar Date: 2/19/2018
Claim Face Value: $15,308.48
                     Case 17-12906-CSS          Doc 882      Filed 01/16/19        Page 51 of 110
Thomson Reuters Tax & Accounting, Inc.
Case(s): 906 Clm No: 253 Clm. Amt: $22,256.64

c/o Thomson Reuters - Legal                               Proof Of Claim          Final Allowed
Attn: Kristi Popowitz                Case       Class                       IND
                                                                 Amount                 Amount
610 Opperman Drive
Eagan, MN 55123                       906       UNS          $22,256.64
Date Filed: 2/5/2018                                          $22,256.64
Bar Date: 2/19/2018
Claim Face Value: $22,256.64


City of Arlington
Case(s): 906 Clm No: 254 Clm. Amt: $45.00

Attn: Ursula Patterson                                        Proof Of            Final Allowed
P. O. Box 90231                       Case       Class                     IND
                                                         Claim Amount                   Amount
Arlington, TX 76004
Date Filed: 2/5/2018                  906        UNS            $45.00
Bar Date: 2/19/2018                                              $45.00
Claim Face Value: $45.00


Nicor Gas
Case(s): 906 Clm No: 255 Clm. Amt: $2,062.55

Attn: Veronica Frank                                      Proof Of Claim          Final Allowed
P. O. Box 549                        Case       Class                      IND
                                                                 Amount                 Amount
Aurora, IL 60507
Date Filed: 2/5/2018                  906       UNS           $2,062.55
Bar Date: 2/19/2018                                            $2,062.55
Claim Face Value: $2,062.55


Nstar Gas Company dba Eversource Energy
Case(s): 906 Clm No: 256 Clm. Amt: $1,005.56

Attn: Honor Health                                        Proof Of Claim          Final Allowed
107 Selden Street                    Case       Class                      IND
                                                                 Amount                 Amount
Berlin, CT 06037
Date Filed: 2/5/2018                  906       UNS           $1,005.56
Bar Date: 2/19/2018                                            $1,005.56
Claim Face Value: $1,005.56


Nstar Electric Company
Case(s): 906 Clm No: 257 Clm. Amt: $8,345.17

dba Eversource Energy                                     Proof Of Claim          Final Allowed
Attn: Honor Health                   Case       Class                      IND
                                                                 Amount                 Amount
107 Selden Street
Berlin, CT 06037                      906       UNS           $8,345.17
Date Filed: 2/5/2018                                           $8,345.17
Bar Date: 2/19/2018
Claim Face Value: $8,345.17


Shennel Trading Group
Case(s): 906 Clm No: 258 Clm. Amt: $7,150.00

Attn: Garrison Shen                                       Proof Of Claim          Final Allowed
1880 S. Milliken Ave.                Case       Class                      IND
                                                                 Amount                 Amount
Ontario, CA 91761
Date Filed: 2/8/2018                  906       UNS           $7,150.00
Bar Date: 2/19/2018                                            $7,150.00
Claim Face Value: $7,150.00
                       Case 17-12906-CSS                 Doc 882         Filed 01/16/19         Page 52 of 110
Creative Resources dba Create For Retail
Case(s): 906 Clm No: 259 Clm. Amt: $31,910.40

Attn: Caren Schweitzer                                               Proof Of Claim            Final Allowed
1208 5th Street South                         Case        Class                         IND
                                                                            Amount                   Amount
Hopkins, MN 55343
Date Filed: 2/8/2018                           906       503(b)(9)       $31,910.40                   $0.00
Bar Date: 2/19/2018                            906         UNS                                   $31,910.40
Claim Face Value: $31,910.40
                                                                         $31,910.40              $31,910.40

Objection
 Objection Type    Objection Status

 Different class   Objection Granted



Penelec
Case(s): 906 Clm No: 260 Clm. Amt: $388.65

c/o FirstEnergy                                                      Proof Of Claim            Final Allowed
Attn: Matilda Swope                            Case        Class                        IND
                                                                            Amount                   Amount
101 Crawford's Corner Rd.
Bldg #1, Suite 1-511                               906      UNS            $388.65
Holmdel, NJ 07733
                                                                            $388.65
Date Filed: 2/13/2018
Bar Date: 2/19/2018
Claim Face Value: $388.65


FBG Harriman Upper Retail LLC
Case(s): 906 Clm No: 261 Clm. Amt: $208,805.97

c/o RD Management LLC                                                                                  Final
Attn: Richard Birdoff                                                  Proof Of Claim
                                               Case       Class                          IND        Allowed
810 7th Ave., 10th Fl.                                                        Amount
                                                                                                    Amount
New York, NY 10019
Date Filed: 2/9/2018                               909    ADM                                         $0.00
Bar Date: 2/19/2018                                906    ADM              $9,972.85                  $0.00
Claim Face Value: $208,805.97
                                                   906    UNS            $198,833.12
                                                                          $208,805.97                  $0.00

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted

 Paid                           Objection Granted



Bridgewater Falls Station, LLC
Case(s): 906 Clm No: 262 Clm. Amt: $12,355.76

c/o Ramco-Gershenson Properties, L.PO.                                Proof Of Claim           Final Allowed
Stark & Stark, Attn: Thomas S. Onder, Esq.     Case       Class                          IND
                                                                             Amount                  Amount
PO Box 5315
Princeton, NJ 08543                                906     UNS            $12,355.76
Date Filed: 2/9/2018                                                      $12,355.76
Bar Date: 2/19/2018
Claim Face Value: $12,355.76
                      Case 17-12906-CSS          Doc 882      Filed 01/16/19         Page 53 of 110
Ramco Jacksonville LLC
Case(s): 906 Clm No: 263 Clm. Amt: $13,297.02

c/o Stark & Stark, P.C.                                    Proof Of Claim           Final Allowed
Attn: Thomas S. Onder, Esq.             Case     Class                        IND
                                                                  Amount                  Amount
PO Box 5315
Princeton, NJ 08543                     906      UNS          $13,297.02
Date Filed: 2/9/2018                                           $13,297.02
Bar Date: 2/19/2018
Claim Face Value: $13,297.02


Front Range Acquisition, LLC
Case(s): 906 Clm No: 264 Clm. Amt: $19,902.56

c/o Ramco Gershenson Properties, L.P.                      Proof Of Claim           Final Allowed
Stark & Star, Attn: Thomas Onder        Case     Class                        IND
                                                                  Amount                  Amount
PO Box 5315
Princeton, NJ 08543                     906      UNS          $19,902.56
Date Filed: 2/9/2018                                           $19,902.56
Bar Date: 2/19/2018
Claim Face Value: $19,902.56


Montclair State University
Case(s): 906 Clm No: 265 Clm. Amt: $87.09

Attn: Rosemary Destephan                                       Proof Of             Final Allowed
1515 Broad St., 2nd Fl.                 Case      Class                      IND
                                                          Claim Amount                    Amount
Bloomfield, NJ 07052
Date Filed: 2/9/2018                     906       UNS           $87.09
Bar Date: 2/19/2018                                               $87.09
Claim Face Value: $87.09


PPL Electric Utilities
Case(s): 906 Clm No: 266 Clm. Amt: $1,077.83

Attn: Michelle Lawall                                      Proof Of Claim           Final Allowed
827 Hausman Road                        Case     Class                       IND
                                                                  Amount                  Amount
Allentown, PA 18104
Date Filed: 2/9/2018                    906       UNS          $1,077.83
Bar Date: 2/19/2018                                             $1,077.83
Claim Face Value: $1,077.83


BH Cosmetics
Case(s): 906 Clm No: 267 Clm. Amt: $268,520.50

Attn: Robert Olivarez                                                                       Final
2801 Burton Ave.                                            Proof Of Claim
                                        Case     Class                        IND        Allowed
Burbank, CA 91504                                                  Amount
                                                                                         Amount
Date Filed: 2/9/2018
Bar Date: 2/19/2018                     906      UNS          $268,520.50
Claim Face Value: $268,520.50                                  $268,520.50



Sawnee EMC
Case(s): 906 Clm No: 268 Clm. Amt: $1,507.93

Attn: Michael Goodroe                                      Proof Of Claim           Final Allowed
PO Box 266                              Case     Class                       IND
                                                                  Amount                  Amount
Cumming GA 30028
Date Filed: 2/9/2018                    906       UNS          $1,507.93
Bar Date: 2/19/2018                                             $1,507.93
Claim Face Value: $1,507.93
                     Case 17-12906-CSS                  Doc 882        Filed 01/16/19         Page 54 of 110
VIP Products
Case(s): 906 Clm No: 269 Clm. Amt: $23,800.80

Attn: Kristy Smith                                                  Proof Of Claim           Final Allowed
16515 S. 40th St.                            Case        Class                        IND
                                                                           Amount                  Amount
Suite 121
Phoenix, AZ 85048                             906       503(b)(9)      $23,800.80                   $0.00
Date Filed: 2/9/2018
                                              906         UNS                                       $0.00
Bar Date: 2/19/2018
Claim Face Value: $23,800.80                  909         UNS                                  $23,800.80
                                                                        $23,800.80             $23,800.80

Objection
 Objection Type                Objection Status

 Different class               Objection Granted

 Filed against wrong company   Objection Granted



BrightRidge
Case(s): 906 Clm No: 270 Clm. Amt: $2,574.82

Attn: Tiphanie Watson                                               Proof Of Claim           Final Allowed
2600 Boones Creek Rd.                         Case        Class                       IND
                                                                           Amount                  Amount
Johnson City, TN 37615
Date Filed: 2/9/2018                              906     UNS           $2,574.82
Bar Date: 2/19/2018                                                      $2,574.82
Claim Face Value: $2,574.82


Social Annex, Inc.
Case(s): 906 Clm No: 271 Clm. Amt: $24,500.00

dba Annex Cloud                                                      Proof Of Claim          Final Allowed
Attn: Amish Lalani                            Case       Class                         IND
                                                                            Amount                 Amount
12408 Sanford St.
Los Angeles, CA 90066                             906     UNS           $24,500.00
Date Filed: 2/9/2018                                                     $24,500.00
Bar Date: 2/19/2018
Claim Face Value: $24,500.00


Ramco-Gershenson Properties, L.P.
Case(s): 906 Clm No: 272 Clm. Amt: $33,977.31

c/o Stark & Stark, P.C.                                              Proof Of Claim          Final Allowed
Attn: Thomas S. Onder, Esq.                   Case       Class                         IND
                                                                            Amount                 Amount
PO Box 5315
Princeton, NJ 08543                               906     UNS           $33,977.31
Date Filed: 2/9/2018                                                     $33,977.31
Bar Date: 2/19/2018
Claim Face Value: $33,977.31


Sacramento Municipal Utility District
Case(s): 906 Clm No: 273 Clm. Amt: $3,157.94

Attn: James Sykes                                                   Proof Of Claim           Final Allowed
6301 S Street                                 Case        Class                       IND
                                                                           Amount                  Amount
Sacramento, CA 95817
Date Filed: 2/12/2018                             906     UNS           $3,157.94
Bar Date: 2/19/2018                                                      $3,157.94
Claim Face Value: $3,157.94
                      Case 17-12906-CSS        Doc 882      Filed 01/16/19       Page 55 of 110
Nevada Power Company dba NV Energy
Case(s): 906 Clm No: 274 Clm. Amt: $3,842.00

P. O. Box 10100                                          Proof Of Claim         Final Allowed
Reno, NV 89520                       Case      Class                      IND
                                                                Amount                Amount
Date Filed: 2/12/2018
Bar Date: 2/19/2018                   906      UNS           $3,842.00
Claim Face Value: $3,842.00                                   $3,842.00



Sierra Pacific Power Company dba NV Energy
Case(s): 906 Clm No: 275 Clm. Amt: $1,405.23

P. O. Box 10100                                          Proof Of Claim         Final Allowed
Reno, NV 89520                       Case      Class                      IND
                                                                Amount                Amount
Date Filed: 2/12/2018
Bar Date: 2/19/2018                   906      UNS           $1,405.23
Claim Face Value: $1,405.23                                   $1,405.23



Cleco Power LLC
Case(s): 906 Clm No: 276 Clm. Amt: $2,635.71

c/o Wheelis & Rozanski, APLC                             Proof Of Claim         Final Allowed
Attn: Stephen Wheelis                Case      Class                      IND
                                                                Amount                Amount
P. O. Box 13199
Alexandria, LA 71315-3199             906      UNS           $2,635.71
Date Filed: 2/12/2018                                         $2,635.71
Bar Date: 2/19/2018
Claim Face Value: $2,635.71


Scentsible, LLC
Case(s): 906 Clm No: 277 Clm. Amt: $9,554.66

Attn: Michael Trybul                                     Proof Of Claim         Final Allowed
4901 Keller Springs Rd. Ste. 106D    Case      Class                      IND
                                                                Amount                Amount
Addison, TX 75001
Date Filed: 2/12/2018                 906      UNS           $9,554.66
Bar Date: 2/19/2018                                           $9,554.66
Claim Face Value: $9,554.66


Cobb EMC
Case(s): 906 Clm No: 278 Clm. Amt: $902.96

Attn: Rennia Taylor                                     Proof Of Claim          Final Allowed
P. O. Box 369                         Case      Class                     IND
                                                               Amount                 Amount
Marietta, GA 30061-0369
Date Filed: 2/12/2018                 906       UNS           $902.96
Bar Date: 2/19/2018                                            $902.96
Claim Face Value: $902.96


Orange & Rockland Utilities
Case(s): 906 Clm No: 279 Clm. Amt: $1,349.75

Attn: Jennifer A. Woehrle                                Proof Of Claim         Final Allowed
390 W Rt. 59                         Case      Class                      IND
                                                                Amount                Amount
Spring Valley, NY 10977
Date Filed: 2/12/2018                 906      UNS           $1,349.75
Bar Date: 2/19/2018                                           $1,349.75
Claim Face Value: $1,349.75
                     Case 17-12906-CSS                   Doc 882      Filed 01/16/19          Page 56 of 110
Knock Knock, LLC
Case(s): 906 Clm No: 280 Clm. Amt: $110,882.52

Attn: Craig Jon Hetzer                                                                               Final
1635-B Electric Ave.                                                Proof Of Claim
                                               Case      Class                         IND        Allowed
Venice, CA 90291                                                           Amount
                                                                                                  Amount
Date Filed: 2/12/2018
Bar Date: 2/19/2018                                906   UNS          $110,882.52
Claim Face Value: $110,882.52                                          $110,882.52



180 Innovations LLC
Case(s): 906 Clm No: 281 Clm. Amt: $115,569.60

Attn: Ginger Barry                                                                                   Final
11100 W 8th Avenue                                                  Proof Of Claim
                                               Case      Class                         IND        Allowed
Lakewood, CO 80215                                                         Amount
                                                                                                  Amount
Date Filed: 2/12/2018
Bar Date: 2/19/2018                                906   UNS          $115,569.60
Claim Face Value: $115,569.60                                          $115,569.60



SimplexGrinnell
Case(s): 906 Clm No: 282 Clm. Amt: $1,620.89

Attn: Bankruptcy                                                   Proof Of Claim            Final Allowed
50 Technology Dr.                              Case      Class                        IND
                                                                          Amount                   Amount
Westminster, MA 01441
Date Filed: 2/12/2018                              906    UNS          $1,620.89
Bar Date: 2/19/2018                                                     $1,620.89
Claim Face Value: $1,620.89


The American Cancer Society, Inc.
Case(s): 906 Clm No: 283 Clm. Amt: $4,845.00

Attn: Tiffany Putnam                                             Proof Of Claim              Final Allowed
4416 Expressway Drive                          Case      Class                       IND
                                                                        Amount                     Amount
Virginia Beach, VA 23452
Date Filed: 2/12/2018                              906   UNS         $4,845.00                      $0.00
Bar Date: 2/19/2018                                909   UNS                                    $4,845.00
Claim Face Value: $4,845.00
                                                                      $4,845.00                  $4,845.00

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted



Penske Truck Leasing Co., L.P.
Case(s): 906 Clm No: 284 Clm. Amt: $12,436.46

Attn: Gaye Kauwell                                                 Proof Of Claim            Final Allowed
PO Box 563                                     Case      Class                         IND
                                                                          Amount                   Amount
Reading, PA 19603-0563
Date Filed: 2/12/2018                              906   UNS          $12,436.46
Bar Date: 2/19/2018                                                    $12,436.46
Claim Face Value: $12,436.46


Kasinda Ltd.
Case(s): 906 Clm No: 285 Clm. Amt: $366,786.69

Attn: Tim Ng                                                                                         Final
5/F Flat B5, PO Yip Building                                        Proof Of Claim
                                               Case      Class                         IND        Allowed
62-70 Texaco Road                                                          Amount
                                                                                                  Amount
Tsuen Wan, Hong Kong
Date Filed: 2/12/2018                              906   UNS          $366,786.69
Bar Date: 2/19/2018                                                    $366,786.69
Claim Face Value: $366,786.69
                      Case 17-12906-CSS          Doc 882      Filed 01/16/19        Page 57 of 110
Zhejiang Neoglory Jewelry Co., Ltd.
Case(s): 906 Clm No: 286 Clm. Amt: $14,598.00

Attn: Peter Pan                                            Proof Of Claim          Final Allowed
No. 3 Xinguang South Road             Case       Class                       IND
                                                                  Amount                 Amount
Qingkou Industrial Zone
Yiwu, ZheJIang, China                 906        UNS          $14,598.00
Date Filed: 2/13/2018                                          $14,598.00
Bar Date: 2/19/2018
Claim Face Value: $14,598.00


ShopperTrak RCT Corporation
Case(s): 906 Clm No: 287 Clm. Amt: $139,397.53

c/o Spilman Thomas & Battle, PLLC                                                          Final
Attn: Sally Edison                                          Proof Of Claim
                                      Case       Class                       IND        Allowed
301 Grant St., #3440                                               Amount
                                                                                        Amount
Pittsburgh, PA 15219
Date Filed: 2/13/2018                 906        UNS          $139,397.53
Bar Date: 2/19/2018                                            $139,397.53
Claim Face Value: $139,397.53


TUP 130, LLC
Case(s): 906 Clm No: 288 Clm. Amt: $167,037.68

c/o Rouse Properties, LLC                                                                  Final
Attn: Matthew Hichey                                        Proof Of Claim
                                      Case       Class                       IND        Allowed
200 Vesey St., 25th Fl.                                            Amount
                                                                                        Amount
New York, NY 10281
Date Filed: 2/13/2018                 906        ADM            $8,311.53                 $0.00
Bar Date: 2/19/2018                   906        UNS          $158,726.15
Claim Face Value: $167,037.68
                                                               $167,037.68                 $0.00

Objection
 Objection Type   Objection Status

 Paid             Objection Granted



Enterprise FM Trust
Case(s): 906 Clm No: 289 Clm. Amt: $46,618.85

c/o Enterprise Fleet Management                            Proof Of Claim          Final Allowed
Attn: Keith Gurule                    Case       Class                       IND
                                                                  Amount                 Amount
10401 Centerpark Dr., #200
Houston, TX 77043                     906        UNS          $46,618.85
Date Filed: 2/13/2018                                          $46,618.85
Bar Date: 2/19/2018
Claim Face Value: $46,618.85


Oklahoma Gas and Electric Services
Case(s): 906 Clm No: 290 Clm. Amt: $1,524.31

Bankruptcy Clerk                                           Proof Of Claim          Final Allowed
Attn: Nate D. Kern                    Case       Class                       IND
                                                                  Amount                 Amount
PO Box 321 M223
Oklahoma City, OK 73101               906         UNS          $1,524.31
Date Filed: 2/13/2018                                           $1,524.31
Bar Date: 2/19/2018
Claim Face Value: $1,524.31
                        Case 17-12906-CSS                  Doc 882         Filed 01/16/19          Page 58 of 110
American Legion Auxiliary - Unit 464
Case(s): 906 Clm No: 291 Clm. Amt: $439.60

Attn: Cindy Suchan                                                             Proof Of                   Final
2666 Norton Rd.                                  Case        Class               Claim      IND        Allowed
Stow, OH 44224                                                                 Amount                  Amount
Date Filed: 2/13/2018
Bar Date: 2/19/2018                                  906   503(b)(9)            $439.60
Claim Face Value: $439.60                                                       $439.60



Avon Dance, Martial Arts and Gymnastics
Case(s): 906 Clm No: 292 Clm. Amt: $790.00

Attn: Sarah Kader                                                      Proof Of Claim             Final Allowed
36475 Detroit Rd.                                Case       Class                         IND
                                                                              Amount                    Amount
Avon, OH 44011
Date Filed: 2/13/2018                                906    UNS               $790.00
Bar Date: 2/19/2018                                                           $790.00
Claim Face Value: $790.00


Ogletree, Deakins, Nash , Smoak & Stewart, P.C.
Case(s): 906 Clm No: 293 Clm. Amt: $3,702.00

Attn: Monty Davidson                                                    Proof Of Claim            Final Allowed
50 International Dr., Suite 300                  Case      Class                           IND
                                                                               Amount                   Amount
Greenville, SC 29615
Date Filed: 2/13/2018                                906    UNS              $3,702.00
Bar Date: 2/19/2018                                                           $3,702.00
Claim Face Value: $3,702.00


Jersey Central Power & Light
Case(s): 906 Clm No: 294 Clm. Amt: $2,393.49

c/o First Energy                                                       Proof Of Claim             Final Allowed
Attn: Matilda Swope                              Case      Class                          IND
                                                                              Amount                    Amount
101 Crawford's Corner Rd.
Bldg #1, Suite 1-511                                 906   UNS             $2,393.49                     $0.00
Holmdel, NJ 07733
                                                     909   UNS                                       $2,393.49
Date Filed: 2/13/2018
Bar Date: 2/19/2018                                                         $2,393.49                 $2,393.49
Claim Face Value: $2,393.49

Objection
 Objection Type                   Objection Status

 Filed against wrong company      Objection Granted



Cavossa Disposal Corp.
Case(s): 906 Clm No: 295 Clm. Amt: $167.44

Attn: Leticia Bennett                                                  Proof Of Claim             Final Allowed
210 Nathan Ellis Hwy.                            Case       Class                         IND
                                                                              Amount                    Amount
E. Falmouth, MA 02536
Date Filed: 2/13/2018                                906    UNS               $167.44
Bar Date: 2/19/2018                                                           $167.44
Claim Face Value: $167.44
                       Case 17-12906-CSS                 Doc 882      Filed 01/16/19        Page 59 of 110
Met Ed
Case(s): 906 Clm No: 296 Clm. Amt: $1,147.90

c/o FirstEnergy                                                  Proof Of Claim            Final Allowed
Attn: Matilda Swope                            Case      Class                      IND
                                                                        Amount                   Amount
101 Crawford's Corner Rd.
Bldg #1, Suite 1-51                                906   UNS         $1,147.90                    $0.00
Holmdel, NJ 07733
                                                   909   UNS                                  $1,147.90
Date Filed: 2/13/2018
Bar Date: 2/19/2018                                                   $1,147.90                $1,147.90
Claim Face Value: $1,147.90

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted



Atmos Energy Corporation
Case(s): 906 Clm No: 297 Clm. Amt: $2,955.83

Attn: Bankruptcy Group                                             Proof Of Claim          Final Allowed
PO Box 650205                                  Case      Class                       IND
                                                                          Amount                 Amount
Dallas, TX 75265
Date Filed: 2/13/2018                              906    UNS          $2,955.83
Bar Date: 2/19/2018                                                     $2,955.83
Claim Face Value: $2,955.83


Jersey Central Power & Light
Case(s): 906 Clm No: 298 Clm. Amt: $2,393.49

c/o First Energy                                                   Proof Of Claim          Final Allowed
Attn: Matilda Swope                            Case      Class                       IND
                                                                          Amount                 Amount
101 Crawford's Corner Rd.
Bldg #1, Ste. 1-511                                906    UNS          $2,393.49                  $0.00
Homdel, NJ 07733
                                                                        $2,393.49                  $0.00
Date Filed: 2/13/2018
Bar Date: 2/19/2018
Claim Face Value: $2,393.49

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Granted



Met Ed
Case(s): 906 Clm No: 299 Clm. Amt: $1,147.90

c/o FirstEnergy                                                    Proof Of Claim          Final Allowed
Attn: Matilda Swope                            Case      Class                       IND
                                                                          Amount                 Amount
101 Crawford's Corner Rd.
Bldg #1, Suite 1-511                               906    UNS          $1,147.90                  $0.00
Homdel, NJ 07733
                                                                        $1,147.90                  $0.00
Date Filed: 2/13/2018
Bar Date: 2/19/2018
Claim Face Value: $1,147.90

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Granted
                       Case 17-12906-CSS                 Doc 882        Filed 01/16/19          Page 60 of 110
Cognizant Technology Solutions U.S. Corp.
Case(s): 906 Clm No: 300 Clm. Amt: $59,872.00

Attn: Legal Department                                               Proof Of Claim            Final Allowed
500 Frank W. Burr Blvd.                        Case       Class                          IND
                                                                            Amount                   Amount
Teaneck, NJ 07666
Date Filed: 2/14/2018                              909    UNS                                         $0.00
Bar Date: 2/19/2018                                906    UNS            $59,872.00                   $0.00
Claim Face Value: $59,872.00
                                                                         $59,872.00                    $0.00

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Granted



AAT Alamo Quarry, LLC
Case(s): 906 Clm No: 301 Clm. Amt: $23,957.21

c/o American Assets Trust Management, LLC                            Proof Of Claim            Final Allowed
Attn: Meleana Leaverton                        Case       Class                          IND
                                                                            Amount                   Amount
11455 El Camino Real, Suite 200
San Diego, CA 92130                                906    UNS            $23,957.21
Date Filed: 2/14/2018                                                    $23,957.21
Bar Date: 2/19/2018
Claim Face Value: $23,957.21


MJ Jewels Co., Ltd.
Case(s): 906 Clm No: 302 Clm. Amt: $135,541.43

Attn: Aimee Bing                                                  Proof Of Claim               Final Allowed
18 Youhe 3rd Rd                                Case      Class                     IND
                                                                         Amount                      Amount
Jimo, Qingdao, CN 266111
China                                          909       PRI                                          $0.00
Date Filed: 2/14/2018
                                               906       PRI         $50,000.00                       $0.00
Bar Date: 2/19/2018
Claim Face Value: $135,541.43                  906       UNS         $85,541.43                       $0.00

                                               909       UNS                                   $135,541.43
                                                                    $135,541.43                 $135,541.43

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted

 Different class                Objection Granted



SNDZ Overseas Co., Ltd.
Case(s): 906 Clm No: 303 Clm. Amt: $398,579.25

Attn: Roger Kao                                                                                        Final
4 Fl, No 58, Lane 316 Ruei Guang Rd.                                  Proof Of Claim
                                               Case       Class                          IND        Allowed
Taipei 11492                                                                 Amount
                                                                                                    Amount
Taiwan
Date Filed: 2/14/2018                              906    UNS           $398,579.25
Bar Date: 2/19/2018                                                      $398,579.25
Claim Face Value: $398,579.25
                      Case 17-12906-CSS          Doc 882      Filed 01/16/19        Page 61 of 110
IPFS Corporation
Case(s): 906 Clm No: 304 Clm. Amt: $86,313.11

Attn: Lisa Chandler                                        Proof Of Claim          Final Allowed
30 Montgomery St.                    Case        Class                       IND
                                                                  Amount                 Amount
Suite 1000
Jersey City, NJ 07302                 906        SEC          $86,313.11                  $0.00
Date Filed: 2/14/2018                                          $86,313.11                  $0.00
Bar Date: 2/19/2018
Claim Face Value: $86,313.11


AT & T Mobility II LLC
Case(s): 906 Clm No: 305 Clm. Amt: $3,812.77

c/o AT & T Services, Inc.                                  Proof Of Claim          Final Allowed
Attn: Karen Cavagnaro                Case        Class                       IND
                                                                  Amount                 Amount
One AT & T Way, Room 3A104
Bedminster, NJ 07921                  906         UNS          $3,812.77
Date Filed: 2/14/2018                                           $3,812.77
Bar Date: 2/19/2018
Claim Face Value: $3,812.77


Carlyle-Cypress Tuscaloosa I, LLC
Case(s): 906 Clm No: 306 Clm. Amt: $173,139.48

Attn: Andrew Shaver                                                                        Final
1901 Sixth Ave. N                                           Proof Of Claim
                                     Case        Class                       IND        Allowed
Suite 2400                                                         Amount
                                                                                        Amount
Birmingham, AL 35203
Date Filed: 2/14/2018                 906        UNS          $173,139.48
Bar Date: 2/19/2018                                            $173,139.48
Claim Face Value: $173,139.48


TSG Consumer Partners L.L.C.
Case(s): 906 Clm No: 307 Clm. Amt: $16,961.17

Attn: Dan Costello                                         Proof Of Claim          Final Allowed
660 Montgomery St., Suite 2900       Case        Class                       IND
                                                                  Amount                 Amount
San Francisco, CA 94111
Date Filed: 2/14/2018                 906        UNS          $16,961.17
Bar Date: 2/19/2018                                            $16,961.17
Claim Face Value: $16,961.17


Dezine News, Inc.
Case(s): 906 Clm No: 308 Clm. Amt: $210,263.00

Attn: Minda Paluga                                                                         Final
3901 La Reunion Pkwy                                        Proof Of Claim
                                     Case        Class                       IND        Allowed
Dallas, TX 75212                                                   Amount
                                                                                        Amount
Date Filed: 2/15/2018
Bar Date: 2/19/2018                   906        UNS          $210,263.00
Claim Face Value: $210,263.00                                  $210,263.00
                       Case 17-12906-CSS                  Doc 882       Filed 01/16/19       Page 62 of 110
San Diego County Treasurer-Tax Collector
Case(s): 906 Clm No: 309 Clm. Amt: $109.13

Attn: Leah Cabling, BK Desk                                         Proof Of Claim          Final Allowed
1600 Pacific Highway, Rm 162                       Case     Class                     IND
                                                                           Amount                 Amount
San Diego, CA 92101
Date Filed: 2/13/2018                               909     SEC                                    $0.00
Bar Date: 2/19/2018                                 906     SEC           $109.13                  $0.00
Claim Face Value: $109.13
                                                                           $109.13                  $0.00

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Granted

 Miscellaneous objection         Objection Granted



County of Fairfax
Case(s): 906 Clm No: 310 Clm. Amt: $3,194.72

c/o Office of the County Attorney                                    Proof Of Claim         Final Allowed
Attn: John W. Burton                               Case    Class                      IND
                                                                            Amount                Amount
12000 Govt. Center Parkway, Suite 549
Fairfax, VA 22035                                   906     PRI          $3,194.72                 $0.00
Date Filed: 2/12/2018                                                     $3,194.72                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $3,194.72

Objection
 Objection Type    Objection Status

 Paid              Objection Granted



NFP Securities, Inc.
Case(s): 906 Clm No: 311 Clm. Amt: $2,500.00

d/b/a White Oak Advisors, LLC                                        Proof Of Claim         Final Allowed
c/o K & L Gates, LLP                               Case    Class                      IND
                                                                            Amount                Amount
Attn: John R. Gardner
P O Box 17047                                       906    UNS           $2,500.00
Raleigh, NC 27619
                                                                          $2,500.00
Date Filed: 2/15/2018
Bar Date: 2/19/2018
Claim Face Value: $2,500.00


Castle & Cooke Corona Crossings, LLC
Case(s): 906 Clm No: 312 Clm. Amt: $182,743.33

c/o Levene, Neale, Bender, Yoo & Brill, LLP                         Proof Of Claim          Final Allowed
Attn: Eve Karasik                                  Case   Class                       IND
                                                                           Amount                 Amount
10250 Constellation Blvd Suite 1700
Los Angeles, CA 90067                              906    ADM          $19,958.61
Date Filed: 2/15/2018
                                                   909    ADM                                  $6,352.00
Bar Date: 2/19/2018
Claim Face Value: $182,743.33                      906    UNS         $162,784.72

                                                   909    UNS                                  $9,543.58
                                                                       $182,743.33            $15,895.58

Objection
 Objection Type                  Objection Status

 Amended claim                   Objection Filed

 Filed against wrong company     Objection Filed
                       Case 17-12906-CSS                   Doc 882      Filed 01/16/19        Page 63 of 110
Charlie Chanaratsopon
Case(s): 906 Clm No: 313 Clm. Amt:

c/o Tad Davidson                                                         Proof Of            Final Allowed
600 Travis St. Suite 4200                           Case    Class                     IND
                                                                    Claim Amount                   Amount
Houston, TX 77002
Date Filed: 2/15/2018                               906     UNS
Bar Date: 2/19/2018
Claim Face Value:


Unemployed Philosophers, Inc.
Case(s): 906 Clm No: 314 Clm. Amt: $25,274.52

c/o Unemployed Philosophers Guild                                    Proof Of Claim          Final Allowed
Attn: Mickey R. Ryan                                Case   Class                       IND
                                                                            Amount                 Amount
105 Atlantic Avenue
Brooklyn, NY 11201                                  906    UNS          $25,274.52
Date Filed: 2/15/2018                                                    $25,274.52
Bar Date: 2/19/2018
Claim Face Value: $25,274.52


Sierra Assets Group, LLC
Case(s): 906 Clm No: 315 Clm. Amt: $50,928.83

Attn: Senthil Kumar                                                  Proof Of Claim          Final Allowed
6001 Savoy Dr., Suite 201                           Case   Class                       IND
                                                                            Amount                 Amount
Houston, TX 77036
Date Filed: 2/15/2018                               906    SEC          $50,928.83                  $0.00
Bar Date: 2/19/2018                                                      $50,928.83                  $0.00
Claim Face Value: $50,928.83

Objection
 Objection Type                 Objection Status

 Insufficient documentation     Objection Granted



Kenneth G. Watler, Jr.
Case(s): 906 Clm No: 316 Clm. Amt:

c/o: Tad Davidson                                                        Proof Of            Final Allowed
600 Travis Street, Suite 4200                       Case    Class                     IND
                                                                    Claim Amount                   Amount
Houston, TX 77002
Date Filed: 2/15/2018                               906     UNS
Bar Date: 2/19/2018
Claim Face Value:


Michael Fourticq. Sr.
Case(s): 906 Clm No: 317 Clm. Amt:

c/o Tad Davidson                                                         Proof Of            Final Allowed
600 Travis St. Suite 4200                           Case    Class                     IND
                                                                    Claim Amount                   Amount
Houston, TX 77002
Date Filed: 2/15/2018                               906     UNS
Bar Date: 2/19/2018
Claim Face Value:


Washoe County Treasurer
Case(s): 906 Clm No: 318 Clm. Amt: $5,684.36

P O Box 30039                                                        Proof Of Claim          Final Allowed
Reno, NV 89520                                      Case   Class                      IND
                                                                            Amount                 Amount
Date Filed: 2/15/2018
Bar Date: 2/19/2018                                 906     PRI          $5,684.36
Claim Face Value: $5,684.36                                               $5,684.36
                       Case 17-12906-CSS                 Doc 882      Filed 01/16/19         Page 64 of 110
Wates Elementary PTO
Case(s): 906 Clm No: 319 Clm. Amt: $332.80

219 N Oak Crest Dr.                                               Proof Of Claim            Final Allowed
Wales, WI 53183                                   Case    Class                      IND
                                                                         Amount                   Amount
Date Filed: 2/15/2018
Bar Date: 2/19/2018                               906     UNS           $332.80
Claim Face Value: $332.80                                                $332.80



Rancho Cucamonga Municipal Utility
Case(s): 906 Clm No: 320 Clm. Amt: $2,251.03

Attn: Jamie MacDonald                                              Proof Of Claim           Final Allowed
P. O. Box 4499                                    Case   Class                       IND
                                                                          Amount                  Amount
Rancho Cucamonga, CA 91729
Date Filed: 2/15/2018                             906    UNS           $2,251.03
Bar Date: 2/19/2018                                                     $2,251.03
Claim Face Value: $2,251.03


Cheryl & Co.
Case(s): 906 Clm No: 321 Clm. Amt: $22,966.36

Attn: Dennis Hicks                                                  Proof Of Claim          Final Allowed
646 Mc Corkle Blvd.                               Case   Class                        IND
                                                                           Amount                 Amount
Westerville, OH 43082
Date Filed: 2/15/2018                             906    UNS           $22,966.36
Bar Date: 2/19/2018                                                     $22,966.36
Claim Face Value: $22,966.36


Waste Management-Deffenbaugh Industries, Inc.
Case(s): 906 Clm No: 322 Clm. Amt: $5,409.29

c/o Bankruptcy Department                                          Proof Of Claim           Final Allowed
Attn: Jennifer Avilla                             Case   Class                       IND
                                                                          Amount                  Amount
2625 W. Grandview Rd. Ste. 150
Phoenix, AZ 85023                                 906    UNS           $5,409.29
Date Filed: 2/15/2018                                                   $5,409.29
Bar Date: 2/19/2018
Claim Face Value: $5,409.29


Erica Linhares
Case(s): 906 Clm No: 323 Clm. Amt:

145 Union St.                                                      Proof Of Claim           Final Allowed
Yarmouth Port, MA 02675                           Case   Class                       IND
                                                                          Amount                  Amount
Date Filed: 2/15/2018
Bar Date: 2/19/2018                               906     UNS           Unknown       Y            $0.00
Claim Face Value:                                                                                   $0.00

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



Primitives By Kathy, Inc.
Case(s): 906 Clm No: 324 Clm. Amt: $47,830.14

Attn: Elizabeth Jane Keown                                          Proof Of Claim          Final Allowed
1817 William Penn Way                             Case   Class                        IND
                                                                           Amount                 Amount
Lancaster, PA 17601
Date Filed: 2/15/2018                             906    UNS           $47,830.14
Bar Date: 2/19/2018                                                     $47,830.14
Claim Face Value: $47,830.14
                       Case 17-12906-CSS                  Doc 882         Filed 01/16/19            Page 65 of 110
Euler Hermes, N.A.
Case(s): 906 Clm No: 325 Clm. Amt: $122,545.70

as Agent for Audio Technology of New York,                                                                 Final
Inc.                                                                    Proof Of Claim
                                                  Case    Class                            IND          Allowed
Attn: Tameka L. Conney                                                         Amount
                                                                                                        Amount
800 Red Brook Blvd. #400C
Owings Mills, MD 21117                            906     UNS             $122,545.70                     $0.00
Date Filed: 2/15/2018                                                      $122,545.70                     $0.00
Bar Date: 2/19/2018
Claim Face Value: $122,545.70

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



L & P Group Usa. Inc.
Case(s): 906 Clm No: 326 Clm. Amt: $7,485.72

c/o Euler Hermes North America Ins. Co.                                Proof Of Claim              Final Allowed
Agent of L & P Group Usa, Inc.                    Case     Class                           IND
                                                                              Amount                     Amount
Attn: Tameka L. Conney
800 Red Brook Blvd.                                906     UNS             $7,485.72
Owings Mills, MD 21117
                                                                            $7,485.72
Date Filed: 2/15/2018
Bar Date: 2/19/2018
Claim Face Value: $7,485.72


Chronicle Books, LLC
Case(s): 906 Clm No: 327 Clm. Amt: $192,365.73

c/o Euler Hermes North America Ins. Co.                                                                    Final
Agent of Chronicle Books, LLC                                           Proof Of Claim
                                                  Case    Class                            IND          Allowed
Attn: Tameka L. Conney                                                         Amount
                                                                                                        Amount
800 Red Brook Blvd.
Owings Mills, MD 21117                            906     UNS             $192,365.73
Date Filed: 2/26/2018                                                      $192,365.73
Orig. Date Filed: 2/15/2018
Bar Date: 2/19/2018
Amending Clm #: 327
Amended By Clm #: 327
Claim Face Value: $192,365.73


Wilmington Trust, National Association
Case(s): 906 Clm No: 328 Clm. Amt: $134,625,378.97

c/o Covington & Burling LLP                                                                                Final
Attn: Ronald Hewitt                               Case   Class     Proof Of Claim Amount     IND        Allowed
620 Eighth Avenue                                                                                       Amount
New York, NY 10018
Date Filed: 2/16/2018                             906    SEC            $134,625,378.97
Bar Date: 2/19/2018                                                      $134,625,378.97
Claim Face Value: $134,625,378.97


Bexar County Partners for Youth
Case(s): 906 Clm No: 329 Clm. Amt: $1,359.80

c/o Gina Licata Adams and/or Lynne                                     Proof Of Claim              Final Allowed
Wilkerson                                         Case     Class                           IND
                                                                              Amount                     Amount
301 E. Mitchell St.
San Antonio, TX 78210                              906     UNS             $1,359.80
Date Filed: 2/16/2018                                                       $1,359.80
Bar Date: 2/19/2018
Claim Face Value: $1,359.80
                        Case 17-12906-CSS        Doc 882      Filed 01/16/19          Page 66 of 110
Southern Maryland Electric Cooperative, Inc.
Case(s): 906 Clm No: 330 Clm. Amt: $1,068.22

Attn: Lynette Starke                                       Proof Of Claim            Final Allowed
P. O. Box 1937                           Case    Class                        IND
                                                                  Amount                   Amount
Hughesville, MD 20637-1937
Date Filed: 2/16/2018                    906      UNS          $1,068.22
Bar Date: 2/19/2018                                             $1,068.22
Claim Face Value: $1,068.22


Dominique Acacia
Case(s): 906 Clm No: 331 Clm. Amt: $50,000.00

c/o White, Nisar & Hifferty, LLP                           Proof Of Claim            Final Allowed
Attn: Michael P.Hilferty                 Case    Class                        IND
                                                                  Amount                   Amount
570 Lexington Ave. 16th Floor
New York, NY 10022                       906     UNS          $50,000.00
Date Filed: 2/16/2018                                          $50,000.00
Bar Date: 2/19/2018
Claim Face Value: $50,000.00


Saf Group Management, Inc.
Case(s): 906 Clm No: 332 Clm. Amt: $95,896.50

c/o LaMonica Herbst & Maniscalco, Esq.                     Proof Of Claim            Final Allowed
Attn: Salvatore LaMonica, Esq.           Case    Class                        IND
                                                                  Amount                   Amount
3305 Jerusalemj Ave., Suite 201
Wantagh, NY 11793                        906     UNS          $95,896.50
Date Filed: 2/16/2018                                          $95,896.50
Bar Date: 2/19/2018
Claim Face Value: $95,896.50


Mainfreight, Inc.
Case(s): 906 Clm No: 333 Clm. Amt: $10,000.00

c/o Allan D. Sarver, Esq.                                  Proof Of Claim            Final Allowed
16000 Ventura Blvd. #1000                Case    Class                        IND
                                                                  Amount                   Amount
Encino, CA 91436
Date Filed: 5/3/2018                     906     SEC          $10,000.00
Orig. Date Filed: 2/16/2018                                    $10,000.00
Bar Date: 2/19/2018
Amended By Clm #: 333
Claim Face Value: $10,000.00


Mainfreight, Inc.
Case(s): 906 Clm No: 334 Clm. Amt: $119,832.28

Attn: Allan Di Sarver, Esq.                                                                  Final
16000 Ventura Blvd. #1000                                   Proof Of Claim
                                         Case    Class                        IND         Allowed
Encino, CA 91436                                                   Amount
                                                                                          Amount
Date Filed: 2/16/2018
Bar Date: 2/19/2018                      906     UNS          $119,832.28
Claim Face Value: $119,832.28                                  $119,832.28



735 Collins Ave. Realty LLC
Case(s): 906 Clm No: 335 Clm. Amt: $1,309,798.67

c/o SarMina Realty                                                                           Final
Attn: Steven Solaimanzadeh                                   Proof Of Claim
                                         Case   Class                          IND        Allowed
193-18 Mclaughlin Ave.                                              Amount
                                                                                          Amount
Holliswood, NY 11423
Date Filed: 2/16/2018                    906     UNS         $1,309,798.67
Bar Date: 2/19/2018                                           $1,309,798.67
Claim Face Value: $1,309,798.67
                     Case 17-12906-CSS                  Doc 882         Filed 01/16/19        Page 67 of 110
Livingston International
Case(s): 906 Clm No: 336 Clm. Amt: $48,919.36

Attn: David Porter                                                  Proof Of Claim           Final Allowed
6725 Airport Rd. Suite 500                   Case        Class                        IND
                                                                           Amount                  Amount
Mississauga, ON L4V 1V2
Canada                                        906       503(b)(9)       $48,919.36                  $0.00
Date Filed: 2/16/2018
                                              906         UNS                                  $48,919.36
Bar Date: 2/19/2018
Claim Face Value: $48,919.16                                            $48,919.36             $48,919.36

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Different class               Objection Granted



Liberty Power
Case(s): 906 Clm No: 337 Clm. Amt: $790.02

Attn: Harry Beracha                                                 Proof Of Claim           Final Allowed
2100 W. Cypress Creek Rd. Suite 130           Case        Class                       IND
                                                                           Amount                  Amount
Ft. Lauderdale, FL 33309
Date Filed: 2/16/2018                             906      UNS            $790.02
Bar Date: 2/19/2018                                                        $790.02
Claim Face Value: $790.02


New Braunfels Utilities
Case(s): 906 Clm No: 338 Clm. Amt: $188.62

Attn: Wendy Ann Thompson                                            Proof Of Claim           Final Allowed
263 E. Main Plaza                             Case        Class                       IND
                                                                           Amount                  Amount
New Braunfels, TX 78130
Date Filed: 2/16/2018                             906      UNS            $188.62
Bar Date: 2/19/2018                                                        $188.62
Claim Face Value: $188.62


Legacy Paper & Pacaging, LLC
Case(s): 906 Clm No: 339 Clm. Amt: $61,332.60

Attn: Nell Burns                                                     Proof Of Claim          Final Allowed
15550 Vickery Dr., Suite 150                  Case       Class                         IND
                                                                            Amount                 Amount
Houston, TX 77032
Date Filed: 2/16/2018                             906     UNS            $61,332.60
Bar Date: 2/19/2018                                                      $61,332.60
Claim Face Value: $61,332.60


True Fabrications, Inc.
Case(s): 906 Clm No: 340 Clm. Amt: $33,672.13

dba True Brands                                                      Proof Of Claim          Final Allowed
Attn: Vicky Bajwa                             Case       Class                         IND
                                                                            Amount                 Amount
154 N 35th St.
Seattle, WA 98103                                 906     UNS            $33,672.13
Date Filed: 2/16/2018                                                    $33,672.13
Bar Date: 2/19/2018
Claim Face Value: $33,672.13
                       Case 17-12906-CSS                  Doc 882         Filed 01/16/19         Page 68 of 110
Scot Luther
Case(s): 906 Clm No: 341 Clm. Amt: $1,500.00

3784 Darcus Street                                                     Proof Of Claim           Final Allowed
Houston, TX 77005                                 Case     Class                         IND
                                                                              Amount                  Amount
Date Filed: 2/16/2018
Bar Date: 2/19/2018                                 906    UNS             $1,500.00
Claim Face Value: $1,500.00                                                 $1,500.00



Joelle Friend
Case(s): 906 Clm No: 342 Clm. Amt: $700.00

807 Summit Lake Shore Rd.                                                                               Final
Olympia, WA 98502                                                       Proof Of Claim
                                                  Case      Class                         IND        Allowed
                                                                               Amount
Date Filed: 2/16/2018                                                                                Amount
Bar Date: 2/19/2018
                                                    906    503(b)(9)         Unknown       Y           $0.00
Claim Face Value: $700.00
                                                    906      UNS              $700.00                  $0.00
                                                                               $700.00                  $0.00

Objection
 Objection Type               Objection Status

 Different class              Objection Granted

 Insufficient documentation   Objection Granted



Summit Information Resources
Case(s): 906 Clm No: 343 Clm. Amt: $2,614.00

Attn: Cami C. Karnowski                                                Proof Of Claim           Final Allowed
2935 Waters Rd. Suite 200                         Case     Class                         IND
                                                                              Amount                  Amount
Eagan, MN 55121
Date Filed: 2/16/2018                             909     503(b)(9)                                    $0.00
Bar Date: 2/19/2018                               906     503(b)(9)        $2,614.00                   $0.00
Claim Face Value: $2,614.00
                                                  909       UNS                                    $2,614.00
                                                                            $2,614.00               $2,614.00

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Granted

 Different class                 Objection Granted



Eric LLC.
Case(s): 906 Clm No: 344 Clm. Amt: $255,846.41

Attn: Benjamin W. Allen                                                                                 Final
3355 Alabama, Suite 1220                                                Proof Of Claim
                                                  Case    Class                           IND        Allowed
Houston, TX 77098                                                              Amount
                                                                                                     Amount
Date Filed: 2/16/2018
Bar Date: 2/19/2018                                 906   UNS             $255,846.41
Claim Face Value: $255,846.41                                              $255,846.41



DDR Gresham Station, LLC
Case(s): 906 Clm No: 345 Clm. Amt: $176,473.00

Attn: Renee Weis                                                                                        Final
3300 Enterprise Parkway                                                 Proof Of Claim
                                                  Case    Class                           IND        Allowed
Beachwood, OH 44122                                                            Amount
                                                                                                     Amount
Date Filed: 2/16/2018
Bar Date: 2/19/2018                                 906   UNS             $176,473.00
Claim Face Value: $176,473.00                                              $176,473.00
                      Case 17-12906-CSS                Doc 882      Filed 01/16/19          Page 69 of 110
Pudget Sound Energy
Case(s): 906 Clm No: 346 Clm. Amt: $4,540.10

Attn: Vendor Collections Department -BOT-                        Proof Of Claim            Final Allowed
02G                                            Case     Class                       IND
                                                                        Amount                   Amount
P.O Box 97034
Bellevue, WA 98009-7034                         906     UNS          $4,540.10
Date Filed: 2/16/2018                                                 $4,540.10
Bar Date: 2/19/2018
Claim Face Value: $4,540.10


Watters Creek Owner LLC (Trademark Property Company)
Case(s): 906 Clm No: 347 Clm. Amt: $48,223.88

c/o Ballard Spahr LLP                                            Proof Of Claim            Final Allowed
Attn: David L. Pollack, Esq.                   Case    Class                        IND
                                                                        Amount                   Amount
1735 Market Street, 51st Floor
Philadelphia, PA 19103                          906     UNS         $48,223.88
Date Filed: 2/16/2018                                                $48,223.88
Bar Date: 2/19/2018
Claim Face Value: $48,223.88


Aundrea, LLC
Case(s): 906 Clm No: 348 Clm. Amt: $767,539.23

c/o Feldman & Feldman, P.C.                                                                        Final
Attn: Benjamin W. Allen                                           Proof Of Claim
                                               Case    Class                        IND         Allowed
3355 Alabama, Suite 1220                                                 Amount
                                                                                                Amount
Houston, TX 77098
Date Filed: 2/16/2018                          906     UNS          $767,539.23
Bar Date: 2/19/2018                                                  $767,539.23
Claim Face Value: $767,539.23


Marcus Adler Glove, Co.
Case(s): 906 Clm No: 349 Clm. Amt: $1,400,313.46

Attn: Andrew Zinaman                                                                               Final
32 West 39th St. 15th Fl.                                          Proof Of Claim
                                              Case     Class                         IND        Allowed
New York, NY 10018                                                        Amount
                                                                                                Amount
Date Filed: 2/16/2018
Bar Date: 2/19/2018                            906     UNS         $1,400,313.46
Claim Face Value: $1,400,313.46                                     $1,400,313.46



U.S. Bank National Assoc. as successor in interest to Bank of America, N.A.
Case(s): 906 Clm No: 350 Clm. Amt: $171,600.00

successor to Wells Fargo Bank, N.A., as                                                            Final
Trustee                                                           Proof Of Claim
                                               Case    Class                        IND         Allowed
c/o Sheppard Mullin Richter & Hampton, LLP                               Amount
                                                                                                Amount
Attn: Alan Feld
333 South Hope Street                          906     ADM             Unknown       Y            $0.00
Los Angeles, CA 90071
                                               909     UNS             Unknown       Y            $0.00
Date Filed: 5/8/2018
Orig. Date Filed: 2/16/2018                    906     UNS          $171,600.00                   $0.00
Bar Date: 2/19/2018
                                                                     $171,600.00                   $0.00
Amended By Clm #: 350
Claim Face Value: $171,600.00

Objection
 Objection Type                    Objection Status

 Filed against wrong company       Objection Granted

 Claim does not agree with books   Objection Granted
                       Case 17-12906-CSS                   Doc 882       Filed 01/16/19          Page 70 of 110
Wayside Commons Investors, LLC (UBS Realty Investors, LLC)
Case(s): 906 Clm No: 351 Clm. Amt: $214,537.03

t/a Wayside Commons, Burlington, MA                                                                     Final
c/o Ballard Spahr LLP                                                  Proof Of Claim
                                                   Case     Class                         IND        Allowed
Attn: David L Pollack, Esq.                                                   Amount
                                                                                                     Amount
1735 Market St., 51st. Fl.
Philadelphia, PA 19103                              906     UNS           $214,537.03
Date Filed: 2/16/2018                                                     $214,537.03
Bar Date: 2/19/2018
Claim Face Value: $214,537.03


Novi Town Center Investors, LLC (UBS Realty Investors, LLC)
Case(s): 906 Clm No: 352 Clm. Amt: $4,422.04

t/a Novi Town Center, Novi, MI                                        Proof Of Claim            Final Allowed
c/o Ballard Spahr, LLP                             Case     Class                        IND
                                                                             Amount                   Amount
Attn: David L. Pollack, Esq.
1735 Market St. 51st Floor                          906      UNS           $4,422.04
Philadelphia, PA 19103
                                                                            $4,422.04
Date Filed: 2/16/2018
Bar Date: 2/19/2018
Claim Face Value: $4,422.04


Madison Waldorf, LLC
Case(s): 906 Clm No: 353 Clm. Amt: $13,326.71

c/o Madison Marquette                                                  Proof Of Claim           Final Allowed
Attn: John Elliott                                 Case     Class                        IND
                                                                              Amount                  Amount
670 Water Street SW
Washington, DC 20024                                906     UNS           $13,326.71
Date Filed: 2/19/2018                                                      $13,326.71
Bar Date: 2/19/2018
Claim Face Value: $13,326.71


Graphicorp, LLC
Case(s): 906 Clm No: 354 Clm. Amt: $2,784.40

Attn:Chad R. Mitchell                                                 Proof Of Claim            Final Allowed
9219 Katy Freeway, Suite 224                       Case     Class                        IND
                                                                             Amount                   Amount
Houston, TX 77024
Date Filed: 2/19/2018                               906      UNS           $2,784.40
Bar Date: 2/19/2018                                                         $2,784.40
Claim Face Value: $2,784.40


Hong Kong K and J. Fashion Co. Limited
Case(s): 906 Clm No: 355 Clm. Amt: $978,329.54

c/o Wong, Wong & Associates, P.C.                                     Proof Of Claim            Final Allowed
Attn: William Yang                                 Case    Class                        IND
                                                                             Amount                   Amount
150 Broadway, Suite 1588
New York, NY 10038                                 906    503(b)(9)     $978,329.54                    $0.00
Date Filed: 2/19/2018
                                                   909    503(b)(9)                             $978,329.54
Bar Date: 2/19/2018
Claim Face Value: $978,329.54                                           $978,329.54              $978,329.54

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Granted

 Different class                 Objection Filed
                       Case 17-12906-CSS                 Doc 882      Filed 01/16/19        Page 71 of 110
Crestview Hills Town Center, LLC
Case(s): 906 Clm No: 356 Clm. Amt: $18,643.68

Attn: J.R. Anderson                                                Proof Of Claim          Final Allowed
3825 Edwards Rd. Suite 200                        Case   Class                       IND
                                                                          Amount                 Amount
Cincinnati, OH 45209
Date Filed: 2/19/2018                             906    UNS          $18,643.68
Bar Date: 2/19/2018                                                    $18,643.68
Claim Face Value: $18,643.68


Shoppes at North Brunswick, LLC
Case(s): 906 Clm No: 357 Clm. Amt: $173,333.20

6 Prospect St. Suite 2A                                                                            Final
Midland Park, NJ 07432                                              Proof Of Claim
                                                  Case   Class                       IND        Allowed
                                                                           Amount
Date Filed: 2/19/2018                                                                           Amount
Bar Date: 2/19/2018
                                                  906    UNS          $173,333.20                 $0.00
Claim Face Value: $173,333.20
                                                                       $173,333.20                 $0.00

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



HireClix, LLC
Case(s): 906 Clm No: 358 Clm. Amt: $50,262.00

Attn: Neil Costa                                                   Proof Of Claim          Final Allowed
3 Heritage Way #4                                 Case   Class                       IND
                                                                          Amount                 Amount
Gloucester, MA 01930
Date Filed: 2/19/2018                             906    UNS          $50,262.00
Bar Date: 2/19/2018                                                    $50,262.00
Claim Face Value: $50,262.00


Federal Realty Investment Trust
Case(s): 906 Clm No: 359 Clm. Amt: $11,572.77

t/a Mercer Mall, Lawrenceville, NJ                                 Proof Of Claim          Final Allowed
c/o Ballard Spahr, LLP                            Case   Class                       IND
                                                                          Amount                 Amount
Attn: David L. Pollack, Esq.
1735 Market St. 51st. Floor                       906    UNS          $11,572.77
Philadelphia, PA 19103
                                                                       $11,572.77
Date Filed: 2/16/2018
Bar Date: 2/19/2018
Claim Face Value: $11,572.77


Brixmor Trinity Commons, SPE ,LP (Brixmor Property Groupt, Inc.)
Case(s): 906 Clm No: 360 Clm. Amt: $6,850.50

t/a Trinity Commons, Fort Worth, TX                                Proof Of Claim          Final Allowed
c/o Ballard Spahr, LLP                            Case   Class                       IND
                                                                          Amount                 Amount
Attn: David L. Pollack, Esq.
1735 Market St. 51st Floor                        906     UNS          $6,850.50
Philadelphia, PA 19103
                                                                        $6,850.50
Date Filed: 2/16/2018
Bar Date: 2/19/2018
Claim Face Value: $6,850.50
                        Case 17-12906-CSS         Doc 882      Filed 01/16/19        Page 72 of 110
BRE Throne Preston Park, LLC (Brixnor Property Group, Inc.)
Case(s): 906 Clm No: 361 Clm. Amt: $10,503.17

t/a Preston Park Village, Plano, TX                         Proof Of Claim          Final Allowed
c/o Ballard Spahr, LLP                     Case   Class                       IND
                                                                   Amount                 Amount
Attn: David L. Pollack, Esq.
1735 Market St. 51st. Floor                906    UNS          $10,503.17
Philadelphia, PA 19103
                                                                $10,503.17
Date Filed: 2/16/2018
Bar Date: 2/19/2018
Claim Face Value: $10,503.17


Brixmo/IA Quentin Collection, LLC (Brixmor Property Group, Inc.)
Case(s): 906 Clm No: 362 Clm. Amt: $175,020.48

t/a The Quentin Collection, Kildeer, IL                                                     Final
c/o Ballard Spahr, LLP                                       Proof Of Claim
                                           Case   Class                       IND        Allowed
Attn: David L. Pollack, Esq.                                        Amount
                                                                                         Amount
1735 Market St. 51st. Floor
Philadelphia, PA 19103                     906    UNS          $175,020.48
Date Filed: 2/16/2018                                           $175,020.48
Bar Date: 2/19/2018
Claim Face Value: $175,020.48


Brixmor Oakwood Commons, LLC (Brixmor Property Group, Inc.)
Case(s): 906 Clm No: 363 Clm. Amt: $138,637.06

t/a Oakwood Commons, Hermitage, MN                                                          Final
c/o Ballard Spahr, LLP                                       Proof Of Claim
                                           Case   Class                       IND        Allowed
Attn: David L Pollack, Esq.                                         Amount
                                                                                         Amount
1735 Market St. 51st. Floor
Philadelphia, PA 19103                     906    UNS          $138,637.06
Date Filed: 2/16/2018                                           $138,637.06
Bar Date: 2/19/2018
Claim Face Value: $138,637.06


Pointe Orlando Development Co. (Brixmor Property Group, Inc.)
Case(s): 906 Clm No: 364 Clm. Amt: $3,793.18

t/a Pointe Orlando, Orlando, FL                             Proof Of Claim          Final Allowed
c/o Ballard Spahr, LLP                     Case   Class                       IND
                                                                   Amount                 Amount
Attn: David L Pollack, Esq.
1735 Market St. 51st. Floor                906     UNS          $3,793.18
Philadelphia, PA 19103
                                                                 $3,793.18
Date Filed: 2/16/2018
Bar Date: 2/19/2018
Claim Face Value: $3,793.18


New Plan Hampton Village, LLC. (Brixmor Property Group, Inc.)
Case(s): 906 Clm No: 365 Clm. Amt: $137,147.11

t/a Hampton Village, Rochester Hills, MN                                                    Final
c/o Ballard Spahr, LLP                                       Proof Of Claim
                                           Case   Class                       IND        Allowed
Attn: David L Pollack, Esq.                                         Amount
                                                                                         Amount
1735 Market St. 51st. Floor
Philadelphia, PA 19103                     906    UNS          $137,147.11
Date Filed: 2/16/2018                                           $137,147.11
Bar Date: 2/19/2018
Claim Face Value: $137,147.11
                      Case 17-12906-CSS          Doc 882       Filed 01/16/19        Page 73 of 110
Crawfish, LLC (Trademark Property Company)
Case(s): 906 Clm No: 366 Clm. Amt: $6,084.68

t/a Perkins Rowe, Baton Rouge, LA                           Proof Of Claim          Final Allowed
c/o Ballard Spahr, LLP                 Case      Class                        IND
                                                                   Amount                 Amount
Attn: David L Pollack, Esq.
1735 Market St. 51st. Floor            906        UNS           $6,084.68
Philadelphia, PA 19103
                                                                 $6,084.68
Date Filed: 2/16/2018
Bar Date: 2/19/2018
Claim Face Value: $6,084.68


5616 Bay Street Investor, LLC (UBS Realty Investors, LLC)
Case(s): 906 Clm No: 367 Clm. Amt: $382,348.47

t/a Bay Street, Emeryville, CA                                                              Final
c/o Ballard Spahr, LLP                                       Proof Of Claim
                                       Case      Class                        IND        Allowed
Attn: David L Pollack, Esq.                                         Amount
                                                                                         Amount
1735 Market St. 51st. Floor
Philadelphia, PA 19103                 906       UNS           $382,348.47
Date Filed: 2/16/2018                                           $382,348.47
Bar Date: 2/19/2018
Claim Face Value: $382,348.47


TSW 2015 LLC (Hutensky)
Case(s): 906 Clm No: 368 Clm. Amt: $185,338.71

t/a Town Square Wheaton, Wheaton, IL                                                        Final
c/o Ballard Spahr, LLP                                       Proof Of Claim
                                       Case      Class                        IND        Allowed
Attn: David L Pollack, Esq.                                         Amount
                                                                                         Amount
1735 Market St. 51st. Floor
Philadelphia, PA 19103                 906       UNS           $185,338.71
Date Filed: 2/16/2018                                           $185,338.71
Bar Date: 2/19/2018
Claim Face Value: $185,338.71


Morgan Stanley Senior Funding, Inc.
Case(s): 906 Clm No: 369 Clm. Amt: $96,202.14

Attn: Lisa Hanson                                           Proof Of Claim          Final Allowed
1585 Broadway                          Case      Class                        IND
                                                                   Amount                 Amount
New York, NY 10036
Date Filed: 2/16/2018                  906       SEC           $96,202.14                  $0.00
Bar Date: 2/19/2018                                             $96,202.14                  $0.00
Claim Face Value: $96,202.14

Objection
 Objection Type   Objection Status

 Paid             Objection Granted
                      Case 17-12906-CSS                 Doc 882     Filed 01/16/19        Page 74 of 110
Forsyth Owner 1 L.P.
Case(s): 906 Clm No: 370 Clm. Amt: $19,545.08

c/o Ballard Spahr LLP                                             Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                     Case   Class                      IND
                                                                         Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909   ADM                                     $0.00
Date Filed: 2/19/2018
                                                  906   ADM          $12,031.13                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $19,545.08                      906   UNS           $7,513.95
                                                                      $19,545.08                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 No documentation              Objection Granted



TM Fairlane Center, L.P.
Case(s): 906 Clm No: 371 Clm. Amt: $139,914.06

c/o Ballard Spahr LLP                                                                            Final
Attn: Dustin P. Branch, Esq.                                      Proof Of Claim
                                                 Case   Class                      IND        Allowed
2029 Century Park East, Suite 800                                        Amount
                                                                                              Amount
Los Angeles, CA 90067
Date Filed: 2/19/2018                             906   PRI            Unknown      Y           $0.00
Bar Date: 2/19/2018                               906   UNS         $139,914.06                 $0.00
Claim Face Value: $139,914.06
                                                                     $139,914.06                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Miscellaneous objection       Objection Filed



SW Franklin Park Mall, LLC
Case(s): 906 Clm No: 372 Clm. Amt: $19,221.96

c/o Ballard Spahr LLP                                             Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                     Case   Class                      IND
                                                                         Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909   ADM                                     $0.00
Date Filed: 2/19/2018
                                                  906   ADM          $11,821.50                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $19,221.96                      906   UNS           $7,400.46
                                                                      $19,221.96                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 No documentation              Objection Granted
                      Case 17-12906-CSS                 Doc 882      Filed 01/16/19       Page 75 of 110
Star-West Louis Joliet, LLC
Case(s): 906 Clm No: 373 Clm. Amt: $18,726.08

c/o Ballard Spahr LLP                                             Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                  Case      Class                      IND
                                                                         Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909   ADM                                     $0.00
Date Filed: 2/19/2018
                                                  906   ADM          $11,499.80                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $18,726.08                      906   UNS            $7,226.28
                                                                      $18,726.08                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 No documentation              Objection Granted



TM MacArthur, L.P.
Case(s): 906 Clm No: 374 Clm. Amt: $24,961.46

c/o Ballard Spahr LLP                                             Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                  Case      Class                      IND
                                                                         Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909   ADM                                     $0.00
Date Filed: 2/19/2018
                                                  906   ADM          $15,545.01                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $24,961.46                      906   UNS            $9,416.45
                                                                      $24,961.46                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 No documentation              Objection Granted



SW Parkway Mall, LP
Case(s): 906 Clm No: 375 Clm. Amt: $9,071.56

c/o Ballard Spahr LLP                                             Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                  Case      Class                      IND
                                                                         Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909   ADM                                     $0.00
Date Filed: 2/19/2018
                                                  906   ADM           $8,925.42                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $9,071.56                       906   UNS             $146.14
                                                                       $9,071.56                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 No documentation              Objection Granted
                      Case 17-12906-CSS                  Doc 882      Filed 01/16/19       Page 76 of 110
Northridge Owner, L.P.
Case(s): 906 Clm No: 376 Clm. Amt: $110,596.84

c/o Ballard Spahr LLP                                            Proof Of Claim           Final Allowed
Attn: Dustin P. Branch, Esq.                 Case       Class                      IND
                                                                        Amount                  Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                         906       PRI          $5,512.33                   $0.00
Date Filed: 2/19/2018
                                              909       PRI                                  $5,512.33
Bar Date: 2/19/2018
Claim Face Value: $110,596.84                 906       UNS        $105,084.51                   $0.00

                                              909       UNS                               $105,084.51
                                                                   $110,596.84             $110,596.84

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted



TM Wellington Green Mall, L.P.
Case(s): 906 Clm No: 377 Clm. Amt: $21,267.30

c/o Ballard Spahr LLP                                             Proof Of Claim          Final Allowed
Attn: Dustin P. Branch, Esq.                  Case       Class                      IND
                                                                         Amount                 Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909    PRI                                     $0.00
Date Filed: 2/19/2018
                                                  906    PRI         $13,148.42                  $0.00
Bar Date: 2/19/2018
Claim Face Value: $21,267.30                      906    UNS          $8,118.88                  $0.00

                                                  909    UNS                                 $8,118.88
                                                                      $21,267.30              $8,118.88

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Miscellaneous objection       Objection Granted



TM Partridge Creek Mall, L.P.
Case(s): 906 Clm No: 378 Clm. Amt: $17,690.63

c/o Ballard Spahr LLP                                             Proof Of Claim          Final Allowed
Attn: Dustin P. Branch, Esq.                  Case       Class                      IND
                                                                         Amount                 Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909    PRI                                     $0.00
Date Filed: 2/19/2018
                                                  906    PRI         $13,895.56                  $0.00
Bar Date: 2/19/2018
Claim Face Value: $17,690.63                      906    UNS          $3,795.07                  $0.00

                                                  909    UNS                                 $3,795.07
                                                                      $17,690.63              $3,795.07

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Miscellaneous objection       Objection Granted
                      Case 17-12906-CSS                  Doc 882      Filed 01/16/19     Page 77 of 110
SOF-1X PB Owner, L.P.
Case(s): 906 Clm No: 379 Clm. Amt: $16,385.52

c/o Ballard Spahr LLP                                            Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                  Case       Class                    IND
                                                                        Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909     PRI                                  $0.00
Date Filed: 2/19/2018
                                                  906     PRI         $9,981.36                $0.00
Bar Date: 2/19/2018
Claim Face Value: $16,385.52                      906    UNS          $6,404.16                $0.00

                                                  909    UNS                               $6,404.16
                                                                     $16,385.52             $6,404.16

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Miscellaneous objection       Objection Granted



Southlake Indiana, LLC
Case(s): 906 Clm No: 380 Clm. Amt: $330,374.13

c/o Ballard Spahr LLP                                            Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                 Case       Class                     IND
                                                                        Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                         906       PRI         $16,616.99                 $0.00
Date Filed: 2/19/2018
                                              909       PRI                               $16,616.99
Bar Date: 2/19/2018
Claim Face Value: $330,374.13                 906       UNS        $313,757.14                 $0.00

                                              909       UNS                             $313,757.14
                                                                   $330,374.13           $330,374.13

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted



Belden Mall, LLC
Case(s): 906 Clm No: 381 Clm. Amt: $22,146.15

c/o Ballard Spahr LLP                                            Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                  Case      Class                     IND
                                                                        Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                         909        PRI                                   $0.00
Date Filed: 2/19/2018
                                              906        PRI        $10,276.16                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $22,146.15                  906        UNS        $11,869.99                 $0.00

                                              909        UNS                              $11,869.99
                                                                     $22,146.15           $11,869.99

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Miscellaneous objection       Objection Granted
                      Case 17-12906-CSS                 Doc 882     Filed 01/16/19        Page 78 of 110
Belmar Mainstreet Holdings I, LLC
Case(s): 906 Clm No: 382 Clm. Amt: $20,156.36

c/o Ballard Spahr LLP                                             Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                     Case   Class                      IND
                                                                         Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             906   ADM          $12,427.69                 $0.00
Date Filed: 2/19/2018
                                                  909   ADM          $12,427.69                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $20,156.36                      906   UNS           $7,728.67
                                                                      $32,584.05                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 No documentation              Objection Granted



Blue Back Square, LLC
Case(s): 906 Clm No: 383 Clm. Amt: $20,422.22

c/o Ballard Spahr LLP                                             Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                     Case   Class                      IND
                                                                         Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             906   ADM          $12,510.39                 $0.00
Date Filed: 2/19/2018
                                                  906   UNS           $7,911.83
Bar Date: 2/19/2018
Claim Face Value: $20,422.22                                          $20,422.22                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Filed

 No documentation              Objection Granted



Hawthorn, L.P.
Case(s): 906 Clm No: 384 Clm. Amt: $208,149.91

c/o Ballard Spahr LLP                                                                            Final
Attn: Dustin P. Branch, Esq.                                      Proof Of Claim
                                                 Case   Class                      IND        Allowed
2029 Century Park East, Suite 800                                        Amount
                                                                                              Amount
Los Angeles, CA 90067
Date Filed: 2/19/2018                             909   ADM                                     $0.00
Bar Date: 2/19/2018                               906   ADM          $22,733.23                 $0.00
Claim Face Value: $208,149.91
                                                  906   UNS         $185,416.68
                                                                     $208,149.91                 $0.00

Objection
 Objection Type                     Objection Status

 Filed against wrong company        Objection Granted

 Claim does not agree with books    Objection Granted
                      Case 17-12906-CSS                 Doc 882       Filed 01/16/19          Page 79 of 110
Fox Valley Mall, LLC
Case(s): 906 Clm No: 385 Clm. Amt: $44,090.17

c/o Ballard Spahr LLP                                            Proof Of Claim              Final Allowed
Attn: Dustin P. Branch, Esq.                  Case      Class                        IND
                                                                        Amount                     Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                         906       ADM         $38,030.50                      $0.00
Date Filed: 2/19/2018
                                              909       ADM                                    $14,208.00
Bar Date: 2/19/2018
Claim Face Value: $44,090.17                  906       UNS          $6,059.67
                                                                     $44,090.17                $14,208.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Miscellaneous objection       Objection Granted



ARC SW WMGPA001, LLC
Case(s): 906 Clm No: 386 Clm. Amt: $15,262.72

c/o Ballard Spahr LLP                                              Proof Of Claim            Final Allowed
Attn: Dustin P. Branch, Esq.                  Case       Class                         IND
                                                                          Amount                   Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909    ADM                                        $0.00
Date Filed: 2/19/2018
                                                  906    ADM           $8,889.43                    $0.00
Bar Date: 2/19/2018
Claim Face Value: $15,262.72                      906    UNS           $6,373.29
                                                                       $15,262.72                    $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 No documentation              Objection Granted



Station Park CenterCal, LLC
Case(s): 906 Clm No: 387 Clm. Amt: $19,197.59

c/o Ballard Spahr LLP                                              Proof Of Claim            Final Allowed
Attn: Dustin P. Branch, Esq.                  Case       Class                         IND
                                                                          Amount                   Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909    ADM                                        $0.00
Date Filed: 2/19/2018
                                                  906    ADM           $11,791.57                   $0.00
Bar Date: 2/19/2018
Claim Face Value: $19,197.59                      906    UNS            $7,406.02
                                                                        $19,197.59                   $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 No documentation              Objection Granted
                      Case 17-12906-CSS                 Doc 882     Filed 01/16/19        Page 80 of 110
Westcor SanTan Village, LLC
Case(s): 906 Clm No: 388 Clm. Amt: $33,135.16

c/o Ballard Spahr LLP                                             Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                  Case      Class                      IND
                                                                         Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909   ADM                                     $0.00
Date Filed: 2/19/2018
                                                  906   ADM          $20,522.38                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $33,135.16                      906   UNS          $12,612.78
                                                                      $33,135.16                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 No documentation              Objection Granted



Macerich Oaks, LLC
Case(s): 906 Clm No: 389 Clm. Amt: $278,349.91

c/o Ballard Spahr LLP                                                                            Final
Attn: Dustin P. Branch, Esq.                                      Proof Of Claim
                                              Case      Class                      IND        Allowed
2029 Century Park East, Suite 800                                        Amount
                                                                                              Amount
Los Angeles, CA 90067
Date Filed: 2/19/2018                             909   ADM                                     $0.00
Bar Date: 2/19/2018                               906   ADM          $13,988.38                 $0.00
Claim Face Value: $278,349.91
                                                  906   UNS         $264,361.53
                                                                     $278,349.91                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Paid                          Objection Granted



Scottsdale Fashion Square, LLC
Case(s): 906 Clm No: 390 Clm. Amt: $387,246.25

c/o Ballard Spahr LLP                                                                            Final
Attn: Dustin P. Branch, Esq.                                      Proof Of Claim
                                              Case      Class                      IND        Allowed
2029 Century Park East, Suite 800                                        Amount
                                                                                              Amount
Los Angeles, CA 90067
Date Filed: 2/19/2018                             909   ADM                                     $0.00
Bar Date: 2/19/2018                               906   ADM          $19,482.74                 $0.00
Claim Face Value: $387,246.25
                                                  906   UNS         $367,763.51
                                                                     $387,246.25                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Paid                          Objection Granted
                      Case 17-12906-CSS                 Doc 882     Filed 01/16/19        Page 81 of 110
RN 540 Hotel Company, L.L.C.
Case(s): 906 Clm No: 391 Clm. Amt: $23,191.39

c/o Ballard Spahr LLP                                             Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                     Case   Class                      IND
                                                                         Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909   ADM                                     $0.00
Date Filed: 2/19/2018
                                                  906   ADM          $14,191.44                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $23,191.39                      906   UNS           $8,999.95
                                                                      $23,191.39                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 No documentation              Objection Granted



Macerich Twenty Ninth Street, LLC
Case(s): 906 Clm No: 392 Clm. Amt: $238,524.31

c/o Ballard Spahr LLP                                                                            Final
Attn: Dustin P. Branch, Esq.                                      Proof Of Claim
                                                 Case   Class                      IND        Allowed
2029 Century Park East, Suite 800                                        Amount
                                                                                              Amount
Los Angeles, CA 90067
Date Filed: 2/19/2018                             909   ADM                                     $0.00
Bar Date: 2/19/2018                               906   ADM          $11,976.10                 $0.00
Claim Face Value: $238,524.31
                                                  906   UNS         $226,548.21
                                                                     $238,524.31                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Paid                          Objection Granted



Macerich Vintage Faire Limited Partnership
Case(s): 906 Clm No: 393 Clm. Amt: $22,419.25

c/o Ballard Spahr LLP                                             Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                     Case   Class                      IND
                                                                         Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909   ADM                                     $0.00
Date Filed: 2/19/2018
                                                  906   ADM          $13,571.37                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $22,419.25                      906   UNS           $8,847.88
                                                                      $22,419.25                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 No documentation              Objection Filed
                      Case 17-12906-CSS                 Doc 882     Filed 01/16/19        Page 82 of 110
Macerich Fresno Limited Partnership
Case(s): 906 Clm No: 394 Clm. Amt: $24,238.98

c/o Ballard Spahr LLP                                             Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                  Case      Class                      IND
                                                                         Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909   ADM                                     $0.00
Date Filed: 2/19/2018
                                                  906   ADM          $14,751.93                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $24,238.98                      906   UNS           $9,487.05
                                                                      $24,238.98                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 No documentation              Objection Granted



Meridian CenterCarl, LLC
Case(s): 906 Clm No: 395 Clm. Amt: $16,662.16

c/o Ballard Spahr LLP                                             Proof Of Claim         Final Allowed
Attn: Dustin P. Branch, Esq.                  Case      Class                      IND
                                                                         Amount                Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             909   ADM                                     $0.00
Date Filed: 2/19/2018
                                                  906   ADM          $10,156.71                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $16,662.16                      906   UNS           $6,505.45
                                                                      $16,662.16                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 No documentation              Objection Granted



SOCM I, LLC (The Collection at Riverpark)
Case(s): 906 Clm No: 396 Clm. Amt: $197,756.14

c/o Ballard Spahr LLP                                                                            Final
Attn: Dustin P. Branch, Esq.                                      Proof Of Claim
                                              Case      Class                      IND        Allowed
2029 Century Park East, Suite 800                                        Amount
                                                                                              Amount
Los Angeles, CA 90067
Date Filed: 2/19/2018                             909   ADM                                     $0.00
Bar Date: 2/19/2018                               906   ADM            $9,830.46                $0.00
Claim Face Value: $197,756.14
                                                  906   UNS         $187,925.68
                                                                     $197,756.14                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Paid                          Objection Granted
                      Case 17-12906-CSS                 Doc 882      Filed 01/16/19              Page 83 of 110
RREEF America REIT Corp, HH
Case(s): 906 Clm No: 397 Clm. Amt: $17,346.51

c/o Ballard Spahr, LLP                                          Proof Of Claim                  Final Allowed
Attn: Dustin P. Branch, Esq.                  Case      Class                       IND
                                                                       Amount                         Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                         906       ADM        $10,604.81                          $0.00
Date Filed: 2/19/2018
                                              909       ADM                                       $14,906.00
Bar Date: 2/19/2018
Claim Face Value: $17,346.51                  906       UNS         $6,741.70
                                                                    $17,346.51                    $14,906.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted



Streets of Tanasbourne, LLC
Case(s): 906 Clm No: 398 Clm. Amt: $17,728.33

c/o Ballard Spahr LLP                                           Proof Of Claim                  Final Allowed
Attn: Dustin P. Branch, Esq.                  Case      Class                       IND
                                                                       Amount                         Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                         906       ADM        $10,852.51                          $0.00
Date Filed: 2/19/2018
                                              909       ADM                                       $10,852.51
Bar Date: 2/19/2018
Claim Face Value: $17,728.33                  906       UNS         $6,875.82
                                                                    $17,728.33                    $10,852.51

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted



KRE Colonie Owner, LLC
Case(s): 906 Clm No: 399 Clm. Amt: $35,747.48

c/o Ballard Spahr LLP                                           Proof Of Claim                  Final Allowed
Attn: Dustin P. Branch, Esq.                  Case      Class                       IND
                                                                       Amount                         Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                         906       ADM        $15,249.62                          $0.00
Date Filed: 2/19/2018
                                              909       ADM                                       $15,249.62
Bar Date: 2/19/2018
Claim Face Value: $35,747.48                  906       UNS        $20,497.86
                                                                    $35,747.48                    $15,249.62

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted



JCC California Properties, LLC (Vintage Oaks at Novato)
Case(s): 906 Clm No: 400 Clm. Amt: $225,377.23

c/o Ballard Spahr LLP                                                                                   Final
Attn: Dustin P. Branch, Esq.                                       Proof Of Claim
                                              Case      Class                             IND        Allowed
2029 Century Park East, Suite 800                                         Amount
                                                                                                     Amount
Los Angeles, CA 90067
Date Filed: 2/19/2018                             906    UNS         $225,377.23
Bar Date: 2/19/2018                                                   $225,377.23
Claim Face Value: $225,377.23
                      Case 17-12906-CSS                  Doc 882      Filed 01/16/19         Page 84 of 110
Uptown Village at Cedar Hill, LP (Hillside Village)
Case(s): 906 Clm No: 401 Clm. Amt: $1,500.00

c/o Ballard Spahr LLP                                              Proof Of Claim           Final Allowed
Attn: Dustin P. Branch, Esq.                     Case    Class                       IND
                                                                          Amount                  Amount
2029 Century Park East, Suite 800
Los Angeles, CA 90067                             906     UNS          $1,500.00
Date Filed: 2/19/2018                                                   $1,500.00
Bar Date: 2/19/2018
Claim Face Value: $1,500.00


City Place Retail, LLC
Case(s): 906 Clm No: 402 Clm. Amt: $149,679.51

c/o Ballard Spahr LLP                                                                               Final
Attn: Dustin P. Branch, Esq.                                        Proof Of Claim
                                                 Case    Class                        IND        Allowed
2029 Century Park East, Suite 800                                          Amount
                                                                                                 Amount
Los Angeles, CA 90067
Date Filed: 2/19/2018                             906    PRI            $7,156.84                  $0.00
Bar Date: 2/19/2018                               906    UNS          $142,522.67                  $0.00
Claim Face Value: $149,679.51
                                                                       $149,679.51                  $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Miscellaneous objection       Objection Filed



Mississippi Department of Revenue
Case(s): 906 Clm No: 403 Clm. Amt:

Bankruptcy Section - MS Dept. of Revenue                               Proof Of             Final Allowed
Attn: Nikeshia Agee                               Case    Class                      IND
                                                                  Claim Amount                    Amount
P. O. Box 22808
Jackson, MS 39225                                 909                                              $0.00
Date Filed: 2/19/2018
                                                  906      PRI
Bar Date: 2/19/2018
Claim Face Value:                                                                                   $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Filed

 Miscellaneous objection       Objection Filed



City Reach Church Springfield (Network)
Case(s): 906 Clm No: 404 Clm. Amt: $800.00

c/o City Reach Church                                                  Proof Of             Final Allowed
Attn: Amber Phillips                             Case     Class                      IND
                                                                  Claim Amount                    Amount
P. O. Box 7001
Springfield, MO 65801                             906     UNS          $800.00                     $0.00
Date Filed: 2/19/2018
                                                  909     UNS                                    $395.40
Bar Date: 2/19/2018
Claim Face Value: $800.00                                               $800.00                  $395.40

Objection
 Objection Type                     Objection Status

 Filed against wrong company        Objection Granted

 Claim does not agree with books    Objection Granted
                        Case 17-12906-CSS                Doc 882      Filed 01/16/19         Page 85 of 110
Zeta Tau Alpha-Sacramento Alumnae Chapter
Case(s): 906 Clm No: 405 Clm. Amt: $215.00

c/o Zeta Tau Alpha Foundation                                     Proof Of Claim            Final Allowed
1036 S. Rangeline Road                            Case    Class                      IND
                                                                         Amount                   Amount
Carmel, IN 46032
Date Filed: 2/19/2018                              906    UNS           $215.00
Bar Date: 2/19/2018                                                      $215.00
Claim Face Value: $215.00


Soroptimist International of Oxnard
Case(s): 906 Clm No: 406 Clm. Amt: $191.60

Attn:Debbie Marie Gohlke                                          Proof Of Claim            Final Allowed
P. O. Box 1325                                    Case    Class                      IND
                                                                         Amount                   Amount
Oxnard, CA 93032
Date Filed: 2/19/2018                              906    UNS           $191.60
Bar Date: 2/19/2018                                                      $191.60
Claim Face Value: $191.60


Short Circuit Electronics, Inc.
Case(s): 906 Clm No: 407 Clm. Amt: $23,962.42

Attn: David B. Israel                                               Proof Of Claim          Final Allowed
4201 NE Port Drive                                Case   Class                        IND
                                                                           Amount                 Amount
Lees Summit, MO 64064
Date Filed: 2/19/2018                             906    UNS           $23,962.42
Bar Date: 2/19/2018                                                     $23,962.42
Claim Face Value: $23,962.42


PSE & G
Case(s): 906 Clm No: 408 Clm. Amt: $9,530.34

Attn: Bankruptcy Dept.                                             Proof Of Claim           Final Allowed
P. O. Box 490                                     Case   Class                       IND
                                                                          Amount                  Amount
Cranford, NJ 07016
Date Filed: 2/19/2018                             906     UNS          $9,530.34
Bar Date: 2/19/2018                                                     $9,530.34
Claim Face Value: $9,530.34


Kristine Sykes
Case(s): 906 Clm No: 409 Clm. Amt:

3033 N 74th St.                                                    Proof Of Claim           Final Allowed
Kansas City, KS 66109                             Case    Class                      IND
                                                                          Amount                  Amount
Date Filed: 6/19/2018
Bar Date: 2/19/2018                               906     UNS           Unknown       Y            $0.00
Claim Face Value:                                                                                   $0.00

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



Tanger Southaven Tanger Outlets Memphis
Case(s): 906 Clm No: 410 Clm. Amt: $184,980.94

Attn: Leigh M. Boyer                                                                                Final
3200 Nortline Ave., Suite 360                                       Proof Of Claim
                                                  Case   Class                        IND        Allowed
Greensboro, NC 27408                                                       Amount
                                                                                                 Amount
Date Filed: 2/19/2018
Bar Date: 2/19/2018                               906    UNS          $184,980.94
Claim Face Value: $184,980.94                                          $184,980.94
                        Case 17-12906-CSS                 Doc 882        Filed 01/16/19         Page 86 of 110
Vickie Sykes
Case(s): 906 Clm No: 411 Clm. Amt:

3033 N 74th St.                                                       Proof Of Claim           Final Allowed
Kansas City, KS 66109                             Case     Class                        IND
                                                                             Amount                  Amount
Date Filed: 2/19/2018
Bar Date: 2/19/2018                                 906    UNS             Unknown      Y             $0.00
Claim Face Value:                                                                                      $0.00

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



Maesa, LLC
Case(s): 906 Clm No: 412 Clm. Amt: $274,114.78

Attn: Laura Alemzadeh                                                                                  Final
40 Worth St. Suite 705                                                 Proof Of Claim
                                                  Case    Class                          IND        Allowed
New York, NY 10013                                                            Amount
                                                                                                    Amount
Date Filed: 2/16/2018
Bar Date: 2/19/2018                                 906   UNS            $274,114.78
Claim Face Value: $274,114.78                                             $274,114.78



Iron Mountain Information Management, LLC
Case(s): 906 Clm No: 413 Clm. Amt: $2,438.16

Attn: Joseph Corrigan                                                 Proof Of Claim           Final Allowed
1 Federal Street, 7th Floor                       Case    Class                         IND
                                                                             Amount                  Amount
Boston, MA 02110
Date Filed: 2/19/2018                               909    SEC                                        $0.00
Bar Date: 2/19/2018                                 906    SEC              $825.00                   $0.00
Claim Face Value: $2,438.16
                                                    909    UNS                                        $0.00

                                                    906    UNS            $1,613.16                   $0.00
                                                                           $2,438.16                   $0.00

Objection
 Objection Type                     Objection Status

 Filed against wrong company        Objection Granted

 Claim does not agree with books    Objection Granted



Zeta Tau Alpha Foundation
Case(s): 906 Clm No: 414 Clm. Amt: $1,096.80

Attn: Megan Waterman                                                         Proof Of
1 Jason Drive                                                                                  Final Allowed
                                                  Case      Class              Claim    IND
Glen Carbon, IL 62034                                                                                Amount
                                                                             Amount
Date Filed: 2/19/2018
Bar Date: 2/19/2018                                 906   503(b)(9)          $548.40                  $0.00
Claim Face Value: $548.40                           909   503(b)(9)                                 $548.40

                                                    906      PRI             $548.40                  $0.00

                                                    909      PRI                                    $548.40
                                                                            $1,096.80              $1,096.80

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Granted
                        Case 17-12906-CSS                Doc 882     Filed 01/16/19        Page 87 of 110
Sarina Accessories, LLC
Case(s): 906 Clm No: 415 Clm. Amt: $574,552.50

Attn: Marc Faham                                                                                  Final
15 West 36th St., Flr 5                                            Proof Of Claim
                                               Case      Class                      IND        Allowed
New York, NY 10018                                                        Amount
                                                                                               Amount
Date Filed: 2/19/2018
Bar Date: 2/19/2018                                906   UNS         $574,552.50
Claim Face Value: $574,552.50                                         $574,552.50



U.S. Bank National Assoc. as successor in interest to Bank of America, N.A.
Case(s): 906 Clm No: 416 Clm. Amt: $13,865.00

successor to LaSalle Bank National Assoc.,                         Proof Of Claim         Final Allowed
Trustee                                        Case      Class                      IND
                                                                          Amount                Amount
c/o Sheppard Mullin Richter & Hampton, LLP
Attn: Alan Feld                                    906   ADM            Unknown     Y            $0.00
333 South Hope Street
Los Angeles, CA 90071                              909   UNS            Unknown     Y
Date Filed: 2/16/2018                              906   UNS          $13,865.00                 $0.00
Bar Date: 2/19/2018
                                                                       $13,865.00                 $0.00
Claim Face Value:

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted

 Claim not in balance           Objection Granted



Aptos Canada, Inc.
Case(s): 906 Clm No: 417 Clm. Amt: $146,625.84

Attn: David Baum                                                                                  Final
9300 Trans-Canada Highway, Suite. 300                              Proof Of Claim
                                               Case      Class                      IND        Allowed
Saint Laurent, QC H4S 1K5                                                 Amount
                                                                                               Amount
Canada
Date Filed: 2/19/2018                              906   UNS         $146,625.84
Bar Date: 2/19/2018                                                   $146,625.84
Claim Face Value: $146,625.84


Golden Fashion Accessory (H.K.) Co. Ltd.
Case(s): 906 Clm No: 418 Clm. Amt: $471,593.20

c/o Morris James, LLP                                                                             Final
Attn: Eric J. Monzo, Esq.                                          Proof Of Claim
                                               Case      Class                      IND        Allowed
500 Delaware Ave. Suite 1500                                              Amount
                                                                                               Amount
Wilmington, DE 19801
Date Filed: 2/20/2018                              906   UNS         $471,593.20
Bar Date: 2/20/2018                                                   $471,593.20
Claim Face Value: $471,593.20


Changsheng Jewelry, Ltd.
Case(s): 906 Clm No: 419 Clm. Amt: $380,511.09

c/o Morris James, LLP                                                                             Final
Attn: Eric J. Monzo, Esq.                                          Proof Of Claim
                                               Case      Class                      IND        Allowed
500 Delaware Ave. Suite 1500                                              Amount
                                                                                               Amount
Wilmington, DE 19801
Date Filed: 2/20/2018                              906   UNS         $380,511.09
Bar Date: 2/20/2018                                                   $380,511.09
Claim Face Value: $380,511.09
                       Case 17-12906-CSS                  Doc 882      Filed 01/16/19         Page 88 of 110
Harbinger Sign
Case(s): 906 Clm No: 420 Clm. Amt: $120,286.46

c/o Rogers Towers, P.A.                                                                              Final
Attn: Mark S. Mitchell, Esq.                                         Proof Of Claim
                                                  Case    Class                        IND        Allowed
1301 Riverplace Blvd., #1500                                                Amount
                                                                                                  Amount
Jacksonville, FL 32207
Date Filed: 2/20/2018                              906    UNS          $120,286.46
Bar Date: 2/20/2018                                                     $120,286.46
Claim Face Value: $120,286.46


LCFRE Sugar Land Town Square, LLC
Case(s): 906 Clm No: 421 Clm. Amt: $4,093.49

c/o Jackson Walker, LLP                                             Proof Of Claim           Final Allowed
Attn: Matthew D. Cavenaugh                        Case    Class                       IND
                                                                           Amount                  Amount
1401 McKinney, Suite 1900
Houston, TX 77010                                  909     UNS                                      $0.00
Date Filed: 2/20/2018
                                                   906     UNS          $4,093.49                   $0.00
Bar Date: 2/20/2018
Claim Face Value: $4,093.49                                              $4,093.49                   $0.00

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Granted



Alabama Power Company
Case(s): 906 Clm No: 422 Clm. Amt: $1,520.58

c/o Balch & Bingham, LLP                                            Proof Of Claim           Final Allowed
Attn: Eric T. Ray                                 Case    Class                       IND
                                                                           Amount                  Amount
1901 Sixth Ave. N. Suite 1500
Birmingham, AL 35203                               906     UNS          $1,520.58
Date Filed: 2/20/2018                                                    $1,520.58
Bar Date: 2/20/2018
Claim Face Value: $1,520.58


Omaha Public Power District
Case(s): 906 Clm No: 423 Clm. Amt: $4,150.96

Attn: Jane Elizabeth Stafford                                       Proof Of Claim           Final Allowed
P. O. Box 3995                                    Case    Class                       IND
                                                                           Amount                  Amount
Omaha, NE 68103
Date Filed: 2/20/2018                              906     UNS          $4,150.96
Bar Date: 2/20/2018                                                      $4,150.96
Claim Face Value: $4,150.96


Mississippi Department of Revenue
Case(s): 906 Clm No: 424 Clm. Amt: $0.00

c/o Bankruptcy Section                                                  Proof Of             Final Allowed
Attn: Nikeshia Agee                                Case    Class                      IND
                                                                   Claim Amount                    Amount
P.O. Box 22808
Jackson, MS 39225                                  906      PRI            $0.00                    $0.00
Date Filed: 2/20/2018                                                       $0.00                    $0.00
Bar Date: 2/20/2018
Amending Clm #: 38
Claim Face Value: $0.00

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Filed
                      Case 17-12906-CSS                Doc 882      Filed 01/16/19        Page 89 of 110
Milwaukee Teacher Education Center
Case(s): 906 Clm No: 425 Clm. Amt: $100.00

Attn: Kris Gintner                                              Proof Of Claim           Final Allowed
811 N Hawley Rd. Suite 110                      Case    Class                     IND
                                                                       Amount                  Amount
Milwaukee, WI 53213
Date Filed: 2/20/2018                           906     UNS           $100.00
Bar Date: 2/20/2018                                                    $100.00
Claim Face Value: $100.00


Niel C. Hennings
Case(s): 906 Clm No: 426 Clm. Amt: $4,978.36

1526 Cable Ranch Rd. #1301                                       Proof Of Claim          Final Allowed
San Antonio, TX 78245                           Case   Class                      IND
                                                                        Amount                 Amount
Date Filed: 2/20/2018
Bar Date: 2/20/2018                             906    UNS           $4,978.36
Claim Face Value: $4,978.36                                           $4,978.36



Liquid Glass Body Jewelry, LLC
Case(s): 906 Clm No: 427 Clm. Amt: $12,380.00

Attn: Stephanie A. Gamble                                        Proof Of Claim          Final Allowed
P. O. Box 1192                                  Case   Class                       IND
                                                                        Amount                 Amount
Lyndonville, VT 05851
Date Filed: 2/20/2018                           906    UNS           $12,380.00
Bar Date: 2/20/2018                                                  $12,380.00
Claim Face Value: $12,380.00


Pennsylvania Department of Revenue
Case(s): 906 Clm No: 428 Clm. Amt: $214.62

Attn: Bankruptcy Division                                       Proof Of Claim           Final Allowed
P. O. Box 280946                                Case    Class                     IND
                                                                       Amount                  Amount
Harrisburg, PA 17128-0946
Date Filed: 2/20/2018                           906     PRI           $102.31                   $0.00
Bar Date: 2/20/2018                             906     UNS           $112.31                   $0.00
Claim Face Value: $112.31
                                                                       $214.62                   $0.00

Objection
 Objection Type             Objection Status

 Miscellaneous objection    Objection Granted



The Closet
Case(s): 906 Clm No: 429 Clm. Amt: $1,164.00

Attn: Kelly A. McMurry                                           Proof Of Claim          Final Allowed
10338 W Fairview                                Case   Class                      IND
                                                                        Amount                 Amount
Boise, ID 83704
Date Filed: 2/20/2018                           906    UNS           $1,164.00                  $0.00
Bar Date: 2/20/2018                                                   $1,164.00                  $0.00
Claim Face Value: $1,164.00

Objection
 Objection Type   Objection Status

 Paid             Objection Granted
                       Case 17-12906-CSS                   Doc 882      Filed 01/16/19         Page 90 of 110
LA Chic Designs, LLC
Case(s): 906 Clm No: 430 Clm. Amt: $50,638.74

c/o Norred Law, PLLC                                                 Proof Of Claim           Final Allowed
Attn. Warren V. Norred                             Case    Class                        IND
                                                                            Amount                  Amount
515 E. Border St.
Arlington, TX 76010                                  906   UNS           $50,638.74
Date Filed: 2/20/2018                                                    $50,638.74
Bar Date: 2/20/2018
Claim Face Value: $50,638.74


Duquesne Light Company
Case(s): 906 Clm No: 431 Clm. Amt: $977.37

c/o Bernstein-Burkley, P. C,                                        Proof Of Claim            Final Allowed
Attn: Allison L. Carr                              Case     Class                      IND
                                                                           Amount                   Amount
707 Grant St. Suite 2200
Gulf Tower                                           906    UNS           $977.37                    $0.00
Pittsburgh, PA 15219
                                                                           $977.37                    $0.00
Date Filed: 2/20/2018
Bar Date: 2/20/2018
Claim Face Value: $977.37

Objection
 Objection Type                Objection Status

 Insufficient documentation    Objection Granted



IR Accessories Pvt. Ltd.
Case(s): 906 Clm No: 432 Clm. Amt: $206,543.30

c/o Hur & Lash, LLP                                                                                   Final
Attn: Robert L. Lash, Esq.                                            Proof Of Claim
                                                   Case    Class                        IND        Allowed
390 Fifth Ave. Suite 900                                                     Amount
                                                                                                   Amount
New York, NY 10018
Date Filed: 2/20/2018                                906   UNS          $206,543.30
Orig. Date Filed: 1/23/2018                                              $206,543.30
Bar Date: 2/20/2018
Amending Clm #: 51
Claim Face Value: $206,543.30


Retail Opportunity Investments Corporation
Case(s): 906 Clm No: 433 Clm. Amt: $16,754.99

Attn: Evan T. Miller                                                 Proof Of Claim           Final Allowed
600 North King St. Suite 400                       Case    Class                       IND
                                                                            Amount                  Amount
Wilmington, DE 19801
Date Filed: 2/19/2018                                906    ADM          $9,936.15                   $0.00
Bar Date: 2/19/2018                                  906    UNS          $6,818.84                   $0.00
Claim Face Value: $16,754.99
                                                                         $16,754.99                   $0.00

Objection
 Objection Type                   Objection Status

 Duplicate claim                  Objection Granted

 Filed against wrong company      Objection Granted
                       Case 17-12906-CSS         Doc 882        Filed 01/16/19         Page 91 of 110
APS/Arizona Public Service
Case(s): 906 Clm No: 434 Clm. Amt: $9,261.65

Attn: Patricia Schloss                                       Proof Of Claim           Final Allowed
2043 W. Cheryl Dr.                      Case      Class                        IND
                                                                    Amount                  Amount
Mail Station 3209, Bldg. M
Phoenix, AZ 85021-1915                  906     503(b)(9)        $9,261.65                   $0.00
Date Filed: 2/20/2018
                                        906       UNS                                    $9,261.65
Bar Date: 2/20/2018
Claim Face Value: $9,261.65                                       $9,261.65               $9,261.65

Objection
 Objection Type    Objection Status

 Different class   Objection Granted



Scarsdale Security Systems, Inc.
Case(s): 906 Clm No: 435 Clm. Amt: $14,149.95

Attn: David Raizen                                           Proof Of Claim           Final Allowed
132 Montgomery Avenue                   Case     Class                          IND
                                                                    Amount                  Amount
Scarsdale, NY 10583
Date Filed: 2/21/2018                   906      UNS             $14,149.95
Bar Date: 2/19/2018                                              $14,149.95
Claim Face Value: $14,149.95


FedEx Corporate Services, Inc.
Case(s): 906 Clm No: 436 Clm. Amt: $485,327.92

as Assignee offi FedEx                                                                        Final
Express/Ground/Freight                                        Proof Of Claim
                                        Case     Class                          IND        Allowed
Attn: Melissa K. Fitzgerald or                                       Amount
                                                                                           Amount
Michael D. Gahagan
3965 Airways Blvd. Module G. 3rd. Fl.   906      UNS            $485,327.92
Memphis, TN 38116-5017
                                                                 $485,327.92
Date Filed: 2/15/2018
Bar Date: 2/19/2018
Claim Face Value: $485,327.92


UGI Utilities, Inc.
Case(s): 906 Clm No: 437 Clm. Amt: $232.67

Attn: Brian L. Huber                                        Proof Of Claim            Final Allowed
P. O. Box 13009                         Case      Class                        IND
                                                                   Amount                   Amount
Reading, PA 19612
Date Filed: 2/15/2018                    906      UNS             $232.67
Bar Date: 2/19/2018                                                $232.67
Claim Face Value: $232.67


Arrowrock Westover Village, LP
Case(s): 906 Clm No: 438 Clm. Amt: $115,425.00

c/o Lewis Rice, LLC                                                                           Final
Attn: Larry E. Parres                                         Proof Of Claim
                                        Case     Class                          IND        Allowed
600 Washington Ave. Suite 2500                                       Amount
                                                                                           Amount
St. Louis, MO 63101
Date Filed: 2/19/2018                   906      UNS            $115,425.00                  $0.00
Bar Date: 2/19/2018                                              $115,425.00                  $0.00
Claim Face Value: $115,425.00

Objection
 Objection Type    Objection Status

 Duplicate claim   Objection Filed
                       Case 17-12906-CSS                 Doc 882         Filed 01/16/19         Page 92 of 110
Monroe Woodbury Hockey Boosters
Case(s): 906 Clm No: 439 Clm. Amt: $338.00

c/o Advocacy Committee                                                       Proof Of                  Final
Attn: Thomas Urtz                                 Case     Class               Claim     IND        Allowed
P. O. Box 100                                                                Amount                 Amount
Highland Mills, NY 10930
Date Filed: 2/22/2018                             906    503(b)(9)           $338.00
Bar Date: 2/19/2018                                                           $338.00
Claim Face Value: $338.00


Whitney High School Boosters Association
Case(s): 906 Clm No: 440 Clm. Amt: $1,500.00

Attn: Mary Mortensen                                                  Proof Of Claim           Final Allowed
5906 Tanus Circl                                  Case   Class                          IND
                                                                             Amount                  Amount
Rocklin, CA 95677
Date Filed: 2/21/2018                             906    UNS              $1,500.00
Bar Date: 2/19/2018                                                        $1,500.00
Claim Face Value: $1,500.00


Alder Middle School - ASB
Case(s): 906 Clm No: 441 Clm. Amt: $185.45

Attn: Nicole Dzama                                                   Proof Of Claim            Final Allowed
7555 Alder Avenue                                 Case    Class                         IND
                                                                            Amount                   Amount
Fontana, CA 92336
Date Filed: 2/23/2018                             906     UNS              $185.45
Bar Date: 2/19/2018                                                         $185.45
Claim Face Value: $185.45


Toledo Edison
Case(s): 906 Clm No: 442 Clm. Amt: $799.90

Attn: Stacy Harman                                                   Proof Of Claim            Final Allowed
5001 NASA Blvd.                                   Case    Class                         IND
                                                                            Amount                   Amount
Fairmont, WV 26554
Date Filed: 2/23/2018                             906     UNS              $799.90
Bar Date: 2/19/2018                                                         $799.90
Claim Face Value: $799.90


Ohio Edison
Case(s): 906 Clm No: 443 Clm. Amt: $719.82

Attn: Stacey Harman                                                  Proof Of Claim            Final Allowed
5001 NASA Blvd.                                   Case    Class                         IND
                                                                            Amount                   Amount
Fairmont, WV 26554
Date Filed: 2/23/2018                             906     UNS              $719.82
Bar Date: 2/19/2018                                                         $719.82
Claim Face Value: $719.82


Potomac Edison
Case(s): 906 Clm No: 444 Clm. Amt: $1,254.79

Attn: Stacey Harman                                                   Proof Of Claim           Final Allowed
5001 NASA Blvd.                                   Case   Class                          IND
                                                                             Amount                  Amount
Fairmont, WV 26554
Date Filed: 2/23/2018                             906    UNS              $1,254.79                   $0.00
Bar Date: 2/19/2018                                                        $1,254.79                   $0.00
Claim Face Value: $1,254.79

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted
                       Case 17-12906-CSS                  Doc 882      Filed 01/16/19        Page 93 of 110
Cleveland Illuminating Company
Case(s): 906 Clm No: 445 Clm. Amt: $2,748.91

Attn: Stacey Harman                                                 Proof Of Claim          Final Allowed
5001 NASA Blvd.                                   Case    Class                       IND
                                                                           Amount                 Amount
Fairmont, WV 26554
Date Filed: 2/23/2018                               906   UNS           $2,748.91                  $0.00
Bar Date: 2/19/2018                                                      $2,748.91                  $0.00
Claim Face Value: $2,748.91

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



Baltimore Gas & Electric Co.
Case(s): 906 Clm No: 446 Clm. Amt: $1,413.66

Attn: Gail Bush                                                     Proof Of Claim          Final Allowed
P. O. Box 1475                                    Case    Class                       IND
                                                                           Amount                 Amount
Baltimore, MD 21201
Date Filed: 2/26/2018                               909   ADM                                      $0.00
Bar Date: 2/19/2018                                 906   ADM           $1,413.66                  $0.00
Claim Face Value: $1,413.66
                                                                         $1,413.66                  $0.00

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Granted

 Paid                            Objection Granted



Zenta, LLC
Case(s): 906 Clm No: 447 Clm. Amt: $11,138.00

Attn: Dana Tejeda                                                    Proof Of Claim         Final Allowed
154 Giralda Ave.                                  Case    Class                       IND
                                                                            Amount                Amount
Coral Gables, FL 33134
Date Filed: 2/26/2018                               906   UNS           $11,138.00
Bar Date: 2/19/2018                                                      $11,138.00
Claim Face Value: $11,138.00


Scentsible, LLC d/b/a Poo-Pourri
Case(s): 906 Clm No: 448 Clm. Amt: $9,554.66

c/o Padfield & Stout, LLP                                           Proof Of Claim          Final Allowed
Attn: Jeffrey V. Leaverton                        Case    Class                       IND
                                                                           Amount                 Amount
421 W Third St. Suite 910
Fort Worth, TX 76102                                906   UNS           $9,554.66
Date Filed: 2/26/2018                                                    $9,554.66
Bar Date: 2/19/2018
Claim Face Value: $9,554.66


Friends of Urbana Fuse
Case(s): 906 Clm No: 449 Clm. Amt:

Attn: Ann Burns                                                     Proof Of Claim          Final Allowed
4729 Caleb Wood Drive                             Case    Class                       IND
                                                                           Amount                 Amount
Mount Airy, MD 21771
Date Filed: 2/26/2018                               906    PRI           Unknown      Y
Bar Date: 2/19/2018
Claim Face Value:
                      Case 17-12906-CSS                 Doc 882      Filed 01/16/19       Page 94 of 110
Lake County Public Works
Case(s): 906 Clm No: 450 Clm. Amt: $136.09

Attn: Philip M. Perna                                            Proof Of Claim          Final Allowed
650 Winchester Road                           Case       Class                     IND
                                                                        Amount                 Amount
Libertyville, IL 60048
Date Filed: 2/27/2018                             906    UNS           $136.09
Bar Date: 2/19/2018                                                     $136.09
Claim Face Value: $136.09


Lake County Public Works
Case(s): 906 Clm No: 451 Clm. Amt: $342.92

Attn: Philip Perna                                               Proof Of Claim          Final Allowed
650 Winchester Road                           Case       Class                     IND
                                                                        Amount                 Amount
Libertyville, IL 60048
Date Filed: 2/27/2018                             906    UNS           $342.92
Bar Date: 2/19/2018                                                     $342.92
Claim Face Value: $342.92


Operation Community Outreach
Case(s): 906 Clm No: 452 Clm. Amt: $376.35

Attn: Elizabeth Ann Dotson                                       Proof Of Claim          Final Allowed
P. O. Box 2161                                Case       Class                     IND
                                                                        Amount                 Amount
Rowlett, TX 75030
Date Filed: 3/1/2018                              906    UNS           $376.35
Bar Date: 2/19/2018                                                     $376.35
Claim Face Value: $376.35


Sebastian County Tax Collector
Case(s): 906 Clm No: 453 Clm. Amt: $4,777.50

Attn: Kathy L. Caperton                                           Proof Of Claim         Final Allowed
P. O. Box 1358                                Case      Class                      IND
                                                                         Amount                Amount
Fort Smith, AR 72902
Date Filed: 2/27/2018                             909    PRI                                    $0.00
Bar Date: 2/19/2018                               906    PRI          $4,777.50                 $0.00
Claim Face Value: $4,777.50
                                                                       $4,777.50                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted

 Miscellaneous objection       Objection Granted



Compass Professional Health Services
Case(s): 906 Clm No: 454 Clm. Amt: $5,140.00

Attn: Adam Johnson                                                Proof Of Claim         Final Allowed
901 Main St. Suite 5800                       Case      Class                      IND
                                                                         Amount                Amount
Dallas, TX 75202
Date Filed: 3/2/2018                              906   UNS           $5,140.00
Bar Date: 2/19/2018                                                    $5,140.00
Claim Face Value: $5,140.00
                     Case 17-12906-CSS          Doc 882      Filed 01/16/19        Page 95 of 110
Patricia Crownover
Case(s): 906 Clm No: 455 Clm. Amt: $36,957.76

c/o Padilla Smith, PLLC                                   Proof Of Claim          Final Allowed
Attn: Joseph Paul Smith              Case       Class                       IND
                                                                 Amount                 Amount
109 Spring St. Suite 10
Springdale, AR 72764                  906       UNS           $36,957.76
Date Filed: 3/2/2018                                          $36,957.76
Bar Date: 2/19/2018
Claim Face Value: $36,957.76


Illume Holding Co., LLC
Case(s): 906 Clm No: 456 Clm. Amt: $80,735.54

Attn: Brad William Boelmke                                Proof Of Claim          Final Allowed
2000 W. 94th St.                     Case       Class                       IND
                                                                 Amount                 Amount
Bloomington, MN 55431
Date Filed: 3/2/2018                  906       UNS           $80,735.54
Bar Date: 2/19/2018                                           $80,735.54
Claim Face Value: $80,735.54


BNSF Logistics, LLC
Case(s): 906 Clm No: 457 Clm. Amt: $16,410.94

Attn: John Bass                                           Proof Of Claim          Final Allowed
2710 S 48th Street                   Case       Class                       IND
                                                                 Amount                 Amount
Springdale, AR 72762
Date Filed: 3/5/2018                  906       UNS           $16,410.94
Bar Date: 2/19/2018                                           $16,410.94
Claim Face Value: $16,410.94


Benton County Tax Collector
Case(s): 906 Clm No: 458 Clm. Amt: $5,355.24

Attn: Tommie C. Hardrick                                  Proof Of Claim          Final Allowed
215 E. Central Ave. Rm 101           Case       Class                      IND
                                                                 Amount                 Amount
Bentonville, AR 72712
Date Filed: 3/5/2018                  906        PRI          $5,355.24
Bar Date: 2/19/2018                                            $5,355.24
Claim Face Value: $5,355.24


ADC Home and Commercial Services
Case(s): 906 Clm No: 459 Clm. Amt: $451.35

Attn: Gail Perry                                         Proof Of Claim           Final Allowed
9475 E. Highways 290                  Case       Class                     IND
                                                                Amount                  Amount
Austin, TX 78724
Date Filed: 3/5/2018                  906        UNS           $451.35
Bar Date: 2/19/2018                                             $451.35
Claim Face Value: $451.35


Lifetime Brands Inc.
Case(s): 906 Clm No: 460 Clm. Amt: $35,115.00

Attn: Julie Rodriguez                                     Proof Of Claim          Final Allowed
12 Applegate Dr.                     Case       Class                       IND
                                                                 Amount                 Amount
Robbinsville, NJ 08691
Date Filed: 3/8/2018                  906       UNS           $35,115.00
Bar Date: 2/19/2018                                           $35,115.00
Claim Face Value: $35,115.00
                      Case 17-12906-CSS                    Doc 882        Filed 01/16/19          Page 96 of 110
T-C Southside at McEwen, LLC
Case(s): 906 Clm No: 461 Clm. Amt: $188,212.15

P. O. Box 743014                                                                                         Final
Atlanta, GA 30374-3014                                                  Proof Of Claim
                                                  Case      Class                          IND        Allowed
                                                                               Amount
Date Filed: 3/30/2018                                                                                 Amount
Orig. Date Filed: 3/8/2018
                                                   906      UNS           $188,212.15
Bar Date: 2/19/2018
Amending Clm #: 461                                                        $188,212.15
Amended By Clm #: 461
Claim Face Value: $188,212.15


Down Syndrome Assoc for Families
Case(s): 906 Clm No: 462 Clm. Amt: $153.45

Attn: Stephanie Kay Longwell                                          Proof Of Claim             Final Allowed
P. O. Box 57362                                    Case      Class                       IND
                                                                             Amount                    Amount
Lincoln, NE 68505
Date Filed: 3/8/2018                               906        UNS           $153.45
Bar Date: 2/19/2018                                                          $153.45
Claim Face Value: $153.45


City of Missouri City, TX
Case(s): 906 Clm No: 463 Clm. Amt: $670.00

Attn: Robert Shane Brannon                                            Proof Of Claim             Final Allowed
1522 Texas Parkway                                 Case      Class                       IND
                                                                             Amount                    Amount
Missouri City, TX 77489
Date Filed: 3/9/2018                               906        UNS           $670.00
Bar Date: 2/19/2018                                                          $670.00
Claim Face Value: $670.00


Yes to Inc.
Case(s): 906 Clm No: 464 Clm. Amt: $135,526.98

Attn: Carey Rufino                                                    Proof Of Claim             Final Allowed
177 E Colorado Blvd. #110                         Case     Class                         IND
                                                                             Amount                    Amount
Pasadena, CA 91105
Date Filed: 3/12/2020                             906     503(b)(9)     $135,526.98                     $0.00
Bar Date: 2/19/2018                                         ADM                                    $17,000.00
Claim Face Value: $135,526.98
                                                  909       UNS                                  $118,526.98
                                                                         $135,526.98              $135,526.98

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Filed

 Different class                Objection Filed



Pulaski County Treasurer
Case(s): 906 Clm No: 465 Clm. Amt: $4,267.60

Attn: Deputy Treasurer                                                 Proof Of Claim            Final Allowed
P.O. Box 430                                      Case      Class                         IND
                                                                              Amount                   Amount
Little Rock, AR 72203
Date Filed: 3/12/2018                              906       PRI           $4,267.60
Bar Date: 2/19/2018                                                         $4,267.60
Claim Face Value: $4,267.60
                       Case 17-12906-CSS                   Doc 882      Filed 01/16/19        Page 97 of 110
Mary Kay Foundation
Case(s): 906 Clm No: 466 Clm. Amt: $18,152.00

Attn: Michael L. Lunceford                                           Proof Of Claim          Final Allowed
P. O. Box 799044                                    Case   Class                       IND
                                                                            Amount                 Amount
Dallas, TX 75379
Date Filed: 3/13/2018                               906    UNS           $18,152.00
Bar Date: 2/19/2018                                                      $18,152.00
Claim Face Value: $18,152.00


City of Huntsville
Case(s): 906 Clm No: 467 Clm. Amt: $287.66

c/o Maples Law Firm, PC                                             Proof Of Claim           Final Allowed
Attn: Stuart M. Maples                              Case    Class                     IND
                                                                           Amount                  Amount
200 Clinton Ave. W. Ste. 1000
Huntsville, AL 35801                                906     PRI           $287.66                   $0.00
Date Filed: 3/12/2018                                                      $287.66                   $0.00
Bar Date: 2/19/2018
Claim Face Value: $287.86


Jasmine Mason
Case(s): 906 Clm No: 468 Clm. Amt:

3516 Russell Blvd. Apt. 3                                                Proof Of            Final Allowed
Saint Louis, MO 63104                               Case    Class                     IND
                                                                    Claim Amount                   Amount
Date Filed: 3/14/2018
Bar Date: 2/19/2018                                 906     UNS                                     $0.00
Claim Face Value:                                                                                    $0.00

Objection
 Objection Type                 Objection Status

 Insufficient documentation     Objection Granted



Commonwealth Edison Company
Case(s): 906 Clm No: 469 Clm. Amt: $8,338.17

Attn: ComEd Bankruptcy Department                                    Proof Of Claim          Final Allowed
1919 Swift Drive                                    Case   Class                      IND
                                                                            Amount                 Amount
Oakbrook Terrace, IL 60523
Date Filed: 3/13/2018                               906    UNS           $8,338.17
Bar Date: 2/19/2018                                                       $8,338.17
Claim Face Value: $8,338.17


St. Paul Lutheran School PTL
Case(s): 906 Clm No: 470 Clm. Amt: $337.00

Attn: Amy Bobrosky                                                  Proof Of Claim           Final Allowed
27981 Detroit Rd.                                   Case    Class                     IND
                                                                           Amount                  Amount
Westlake, OH 44145
Date Filed: 3/16/2018                               906     UNS           $337.00
Bar Date: 2/19/2018                                                        $337.00
Claim Face Value: $337.00
                      Case 17-12906-CSS                 Doc 882         Filed 01/16/19       Page 98 of 110
City of Kansas City, Missouri
Case(s): 906 Clm No: 471 Clm. Amt: $1,027.88

Attn: Ashley Barton                                                  Proof Of Claim         Final Allowed
414 E 12th St. Suite 2402                     Case       Class                        IND
                                                                            Amount                Amount
Kansas City, MO 64106
Date Filed: 3/16/2018                             909     PRI                                      $0.00
Bar Date: 2/19/2018                               906     PRI            $1,027.88                 $0.00
Claim Face Value: $1,208.46
                                                                          $1,027.88                 $0.00

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted



Helping Hands of The Arklatex, Inc.
Case(s): 906 Clm No: 472 Clm. Amt: $7,594.84

Attn: Lakeya L. Henry                                                Proof Of Claim         Final Allowed
2620 Centenary Blvd, #214                     Case       Class                        IND
                                                                            Amount                Amount
Shreveport, LA 71104
Date Filed: 3/15/2018                         906       503(b)(9)        $3,797.42                 $0.00
Bar Date: 2/19/2018                           909       503(b)(9)                              $3,797.42
Claim Face Value: $3,797.42
                                              906         PRI            $3,797.42                 $0.00

                                              909         PRI                                  $3,797.42
                                                                          $7,594.84             $7,594.84

Objection
 Objection Type                Objection Status

 Filed against wrong company   Objection Granted



Boulder County Treasurer
Case(s): 906 Clm No: 473 Clm. Amt: $2,407.72

Attn: Paul Weissmann/ Christine Deegan                               Proof Of Claim         Final Allowed
PO Box 471                                    Case       Class                        IND
                                                                            Amount                Amount
Boulder, CO 80306
Date Filed: 3/19/2018                             906     PRI            $1,203.86
Bar Date: 2/19/2018                               906    UNS             $1,203.86
Claim Face Value: $1,203.86
                                                                          $2,407.72



Louisiana Department of Revenue
Case(s): 906 Clm No: 474 Clm. Amt: $1,135.36

Attn: Santhea Domino                                                 Proof Of Claim         Final Allowed
PO Box 66658                                  Case       Class                        IND
                                                                            Amount                Amount
Baton Rogue, LA 70896-6658
Date Filed: 3/19/2018                             906     PRI            $1,035.36
Bar Date: 2/19/2018                               906    UNS               $100.00
Claim Face Value: $1,135.36
                                                                          $1,135.36



Girl Scouts of Central Ill
Case(s): 906 Clm No: 475 Clm. Amt: $216.00

Attn: Pam Kovacevich                                                Proof Of Claim          Final Allowed
3020 Baker Drive                              Case        Class                       IND
                                                                           Amount                 Amount
Springfield, IL 62703
Date Filed: 3/19/2018                             906     UNS             $216.00
Bar Date: 2/19/2018                                                        $216.00
Claim Face Value: $216.00
                       Case 17-12906-CSS        Doc 882         Filed 01/16/19         Page 99 of 110
Texas Comptroller of Public Accounts
Case(s): 906 Clm No: 476 Clm. Amt: $25,294.20

Office of the Attorney General                               Proof Of Claim           Final Allowed
Bankruptcy & Collections Division    Case       Class                           IND
                                                                    Amount                  Amount
P. O. Box 12548, MC-008
Austin, TX 78711                      906       PRI              $23,117.61
Date Filed: 3/19/2018
                                      906       UNS               $2,176.59
Bar Date: 2/19/2018
Claim Face Value: $25,294.20                                     $25,294.20



County of Montgomery
Case(s): 906 Clm No: 477 Clm. Amt: $337.00

District Court 38-1-13                                      Proof Of Claim            Final Allowed
Building B, Suite 101                 Case       Class                         IND
                                                                   Amount                   Amount
625 West Ridge Pike
Conshohocken, PA 19428-1188           906        UNS              $337.00
Date Filed: 3/20/2018                                              $337.00
Bar Date: 2/19/2018
Claim Face Value: $337.00


She Matters Girls, Inc.
Case(s): 906 Clm No: 478 Clm. Amt: $890.60

Attn: Annette Denise Myrick                                 Proof Of Claim            Final Allowed
600 Church St. Suite 854              Case       Class                         IND
                                                                   Amount                   Amount
Norfolk, VA 23501
Date Filed: 3/23/2018                 906        UNS              $890.60
Bar Date: 2/19/2018                                                $890.60
Claim Face Value: $890.60


Cambridge Crossing Shopping Center LLC
Case(s): 906 Clm No: 479 Clm. Amt: $16,250.00

c/o Sirlin Lesser & Benson P.C.                              Proof Of Claim           Final Allowed
Attn: Dana S. Plon, Esq.             Case       Class                           IND
                                                                    Amount                  Amount
123 South Broad St. Suite 2100
Philadelphia, PA 19109                906       UNS              $16,250.00
Date Filed: 3/22/2018                                            $16,250.00
Bar Date: 2/19/2018
Claim Face Value: $16,250.00


UpCounsel Inc.
Case(s): 906 Clm No: 480 Clm. Amt: $64,865.60

Attn: Matthew Faustman                                       Proof Of Claim           Final Allowed
580 Market St. FL 5                  Case       Class                           IND
                                                                    Amount                  Amount
San Francisco, CA 94104
Date Filed: 3/23/2018                 906       UNS              $64,865.60
Bar Date: 2/19/2018                                              $64,865.60
Claim Face Value: $64,865.60


Ivy Foundation of Hampton, INC
Case(s): 906 Clm No: 481 Clm. Amt: $387.00

Attn: Rebecca Danielle Babineaux                                    Proof Of                  Final
P.O. Box 304                         Case         Class               Claim     IND        Allowed
Hampton, VA 23669                                                   Amount                 Amount
Date Filed: 3/26/2018
Bar Date: 2/19/2018                   906       503(b)(9)           $387.00
Claim Face Value: $387.00                                            $387.00
                        Case 17-12906-CSS                Doc 882      Filed 01/16/19       Page 100 of 110
Canyon Lake High School Band Boosters Club, INC
Case(s): 906 Clm No: 482 Clm. Amt: $550.00

Attn: Doug Windle                                                  Proof Of Claim          Final Allowed
8555 FM 32                                        Case    Class                      IND
                                                                          Amount                 Amount
Fischer, TX 78623
Date Filed: 3/26/2018                             906      UNS           $550.00
Bar Date: 2/19/2018                                                       $550.00
Claim Face Value: $550.00


Voices for Children of San Antonio
Case(s): 906 Clm No: 483 Clm. Amt: $493.00

Attn: Kathleen A. Fletcher                                         Proof Of Claim          Final Allowed
118 N Medina St                                   Case    Class                      IND
                                                                          Amount                 Amount
San Antonio, TX 78207
Date Filed: 3/26/2018                             906      UNS           $493.00
Bar Date: 2/19/2018                                                       $493.00
Claim Face Value: $493.00


Douglas County Treasurer
Case(s): 906 Clm No: 484 Clm. Amt: $2,335.68

Attn: Diane A Holbert                                               Proof Of Claim         Final Allowed
100 Third St, Ste 120                             Case    Class                      IND
                                                                           Amount                Amount
Castle Rock, CO 80104
Date Filed: 3/26/2018                             906     PRI            Unknown      Y
Bar Date: 2/19/2018                               906     SEC           $2,335.68                 $0.00
Claim Face Value: $2,335.68
                                                                         $2,335.68                 $0.00



Tamla C Privette
Case(s): 906 Clm No: 485 Clm. Amt:

#2 Birchwood Ct                                                    Proof Of Claim          Final Allowed
Savannah, GA 31419                                Case    Class                      IND
                                                                          Amount                 Amount
Date Filed: 3/27/2018
Bar Date: 2/19/2018                               906      PRI          Unknown       Y           $0.00
Claim Face Value:                                                                                  $0.00

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



San Antonio Youth Literacy
Case(s): 906 Clm No: 486 Clm. Amt:

Attn: Dr Deborah Lynn Valdez                                       Proof Of Claim          Final Allowed
1616 E Commerce St. Bldg # 3                      Case    Class                      IND
                                                                          Amount                 Amount
San Antonio, TX 78205
Date Filed: 3/29/2018                             906     UNS           Unknown       Y
Bar Date: 2/19/2018
Claim Face Value:
                     Case 17-12906-CSS                    Doc 882        Filed 01/16/19        Page 101 of 110
Adams County Treasurer
Case(s): 906 Clm No: 487 Clm. Amt: $10,803.68

PO BOX 869                                                             Proof Of Claim          Final Allowed
Brighton, CO 80601                              Case      Class                          IND
                                                                              Amount                 Amount
Date Filed: 3/29/2018
Bar Date: 2/19/2018                                 909    SEC                                        $0.00
Claim Face Value: $10,803.68                        906    SEC             $10,803.68                 $0.00
                                                                           $10,803.68                  $0.00

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Granted

 Paid                            Objection Granted



City, Water, Light and Power Springflied, IL
Case(s): 906 Clm No: 488 Clm. Amt: $254.89

Attn: Krista Appenzeller                                              Proof Of Claim           Final Allowed
800 East Monroe St                              Case        Class                       IND
                                                                             Amount                  Amount
Springfield, IL 62701
Date Filed: 3/30/2018                               906     UNS             $254.89
Bar Date: 2/19/2018                                                          $254.89
Claim Face Value: $254.89


Fulmon College Association INC.
Case(s): 906 Clm No: 489 Clm. Amt: $5,698.65

Attn: Theresa Butkevitch                                               Proof Of Claim          Final Allowed
2805 State Hwy 67                               Case       Class                        IND
                                                                              Amount                 Amount
Johnstown, NY 12095
Date Filed: 4/2/2018                            906       503(b)(9)        $4,856.00                  $0.00
Bar Date: 2/19/2018                             909       503(b)(9)                               $4,856.00
Claim Face Value: $842.65
                                                906         PRI              $842.65                  $0.00

                                                909         PRI                                     $842.65
                                                                            $5,698.65              $5,698.65

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Granted



Massachusetts Department of Revenue
Case(s): 906 Clm No: 490 Clm. Amt: $65,919.93

Attn: Bankruptcy Unit                                                  Proof Of Claim          Final Allowed
PO BOX 9564                                     Case      Class                          IND
                                                                              Amount                 Amount
Boston, MA 02114-9564
Date Filed: 4/2/2018                                906    PRI             $57,095.45
Bar Date: 2/19/2018                                 906    UNS              $8,824.48
Claim Face Value: $65,919.93
                                                                           $65,919.93

Objection
 Objection Type             Objection Status

 Miscellaneous objection    Objection Filed
                     Case 17-12906-CSS                    Doc 882      Filed 01/16/19        Page 102 of 110
Stefanie Eadie
Case(s): 906 Clm No: 491 Clm. Amt: $700.00

3300 Pond Chase Ct                                                  Proof Of Claim           Final Allowed
Midlothian, VA 23113                            Case       Class                      IND
                                                                           Amount                  Amount
Date Filed: 4/2/2018
Bar Date: 2/19/2018                                 906    UNS            $700.00
Claim Face Value: $700.00                                                  $700.00



Mississippi Department of Revenue
Case(s): 906 Clm No: 492 Clm. Amt: $20,689.35

Attn: Nikeshia Agee                                                  Proof Of Claim          Final Allowed
PO Box 22808                                    Case      Class                        IND
                                                                            Amount                 Amount
Jackson, MS 39225-2808
Date Filed: 4/2/2018                                906    PRI           $16,864.02                 $0.00
Bar Date: 2/19/2018                                 906    UNS            $3,825.33                 $0.00
Claim Face Value: $20,689.35
                                                                         $20,689.35                  $0.00

Objection
 Objection Type             Objection Status

 Miscellaneous objection    Objection Filed



WA State Dept. Labor and Industries
Case(s): 906 Clm No: 493 Clm. Amt: $18,529.01

c/o Bankruptcy Unit                                                  Proof Of Claim          Final Allowed
Attn: LaDonna Kinney                            Case      Class                        IND
                                                                            Amount                 Amount
PO BOX 44171
Olympia, WA 98504                                   909    PRI                                      $0.00
Date Filed: 4/2/2018
                                                    906    PRI           $16,792.05                 $0.00
Bar Date: 2/19/2018
Claim Face Value: $18,529.01                        909    UNS                                      $0.00

                                                    906    UNS            $1,736.96                 $0.00
                                                                         $18,529.01                  $0.00

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Granted

 Miscellaneous objection         Objection Granted



New Hampshire Depart. Of Revenue Admin.
Case(s): 906 Clm No: 494 Clm. Amt: $14,045.73

c/o NH DRA - Legal Bureau                                            Proof Of Claim          Final Allowed
Attn: Shawn P. Thomas                           Case      Class                        IND
                                                                            Amount                 Amount
P. O. Box 457
Concord, NH 03302                                   906    PRI           $10,527.18
Date Filed: 4/5/2018
                                                    906    UNS            $3,518.55
Bar Date: 2/19/2018
Claim Face Value: $14,045.73                                             $14,045.73
                     Case 17-12906-CSS                    Doc 882      Filed 01/16/19        Page 103 of 110
Wisconsin Department of Revenue
Case(s): 906 Clm No: 495 Clm. Amt: $1,250.00

c/o Special Procedures Unit                                          Proof Of Claim          Final Allowed
Attn: Hiram Cuttin                              Case       Class                      IND
                                                                            Amount                 Amount
PO Box 8901
Madison, WI 53708-8901                              906    PRI           $1,000.00                  $0.00
Date Filed: 4/9/2018
                                                    906    UNS             $250.00                  $0.00
Bar Date: 2/19/2018
Claim Face Value: $1,250.00                                               $1,250.00                  $0.00

Objection
 Objection Type             Objection Status

 Miscellaneous objection    Objection Granted



City of Hammond
Case(s): 906 Clm No: 496 Clm. Amt: $1,752.00

c/o Cashe Coudrain & Sandage Attys at Law                            Proof Of Claim          Final Allowed
Attn: Andre G. Coudrain                         Case       Class                      IND
                                                                            Amount                 Amount
P O Box 1509
Hammond, LA 70404                                   909    PRI                                      $0.00
Date Filed: 4/10/2018
                                                    906    PRI           $1,752.00                  $0.00
Bar Date: 2/19/2018
Claim Face Value: $1,752.00                                               $1,752.00                  $0.00

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Granted

 Paid                            Objection Granted



City of Raleigh-City Attorney
Case(s): 906 Clm No: 497 Clm. Amt: $201.00

AttN: Dorothy K. Leapley                                            Proof Of Claim           Final Allowed
P. O. Box 590                                   Case       Class                      IND
                                                                           Amount                  Amount
Raleigh, NC 27602
Date Filed: 4/20/2018                               906     UNS           $201.00
Bar Date: 2/19/2018                                                        $201.00
Claim Face Value: $201.00


Brookhaven Village Plaza, LLC
Case(s): 906 Clm No: 498 Clm. Amt: $29,602.43

Attn: Allen Gann                                                     Proof Of Claim          Final Allowed
5400 N. Grand Blvd. Suite 565                   Case      Class                        IND
                                                                            Amount                 Amount
Oklahoma City, OK 73112
Date Filed: 4/23/2018                               906    UNS           $29,602.43
Bar Date: 2/19/2018                                                      $29,602.43
Claim Face Value: $29,602.43


Curalate Inc.
Case(s): 906 Clm No: 499 Clm. Amt: $17,731.00

Attn: Ryan Miller                                                    Proof Of Claim          Final Allowed
2401 Walnut St. Suite 502                       Case      Class                        IND
                                                                            Amount                 Amount
Philadelphia, PA 19103
Date Filed: 5/1/2018                                906    UNS           $17,731.00
Bar Date: 2/19/2018                                                      $17,731.00
Claim Face Value: $17,731.00
                      Case 17-12906-CSS                   Doc 882     Filed 01/16/19         Page 104 of 110
City of Glendale
Case(s): 906 Clm No: 500 Clm. Amt: $1,344.81

c/o Fuchs & Boyle, S.C.                                             Proof Of Claim           Final Allowed
Attn: John F. Fuchs                               Case     Class                      IND
                                                                           Amount                  Amount
13500 Watertown Plank Rd. Ste 100
Elm Grove, WI 53122                                906      PRI          $1,344.81
Date Filed: 4/30/2018                                                    $1,344.81
Bar Date: 2/19/2018
Claim Face Value: $1,344.81


Missouri Department of Revenue
Case(s): 906 Clm No: 501 Clm. Amt: $133,861.41

c/o General Counsel's Office                                        Proof Of Claim           Final Allowed
Attn: Maria Robinett                              Case    Class                       IND
                                                                           Amount                  Amount
PO Box 475
Jefferson City, MO 65105-0475                     906     ADM           $9,815.27                   $0.00
Date Filed: 5/4/2018
                                                  909     ADM                                   $9,815.27
Bar Date: 2/19/2018
Claim Face Value: $133,861.41                     906     PRI         $109,323.24

                                                  906     UNS          $14,722.90
                                                                       $133,861.41               $9,815.27

Objection
 Objection Type                 Objection Status

 Filed against wrong company    Objection Granted

 Miscellaneous objection        Objection Filed

 Miscellaneous objection        Objection Filed



Village of Lombard
Case(s): 906 Clm No: 502 Clm. Amt: $70.47

Attn: Timothy Sexton                                                     Proof Of            Final Allowed
255 E. Wilson Avenue                               Case     Class                     IND
                                                                    Claim Amount                   Amount
Lombard, IL 60148
Date Filed: 5/7/2018                               906      UNS           $70.47
Bar Date: 2/19/2018                                                        $70.47
Claim Face Value: $70.47


State of New Jersey
Case(s): 906 Clm No: 503 Clm. Amt: $140,000.00

Div. of Taxation Bankruptcy Section                                                                  Final
Attn: M. Umar A. Butt                                                Proof Of Claim
                                                  Case    Class                        IND        Allowed
PO Box 245                                                                  Amount
                                                                                                  Amount
Trenton, NJ 08695
Date Filed: 5/8/2018                               906     PRI          $140,000.00
Bar Date: 2/19/2018                                                     $140,000.00
Claim Face Value: $140,000.00

Objection
 Objection Type            Objection Status

 Miscellaneous objection   Objection Filed
                      Case 17-12906-CSS                    Doc 882     Filed 01/16/19       Page 105 of 110
Cloud4Wi, Inc.
Case(s): 906 Clm No: 504 Clm. Amt: $9,428.00

Attn: Lorenzo Lato                                                   Proof Of Claim         Final Allowed
222 Seventh St.                                    Case     Class                     IND
                                                                            Amount                Amount
San Francisco, CA 94103
Date Filed: 5/10/2018                               906     UNS           $9,428.00
Bar Date: 2/19/2018                                                       $9,428.00
Claim Face Value: $9,428.00


Madison City Treasurer
Case(s): 906 Clm No: 505 Clm. Amt: $59.29

Attn: Robin G. Piper                                                      Proof Of          Final Allowed
119 E Olin Avenue                                   Case    Class                     IND
                                                                     Claim Amount                 Amount
Maidson, WI 53713-1431
Date Filed: 5/11/2018                               906      UNS           $59.29
Bar Date: 2/19/2018                                                         $59.29
Claim Face Value: $59.29


Connecticut Dept. Of Revenue Services
Case(s): 906 Clm No: 506 Clm. Amt: $3,540.00

Attn: Bankruptcy Team                                                Proof Of Claim         Final Allowed
450 Columbus Blvd. St. 1                           Case     Class                     IND
                                                                            Amount                Amount
Hartford,CT 06103
Date Filed: 5/14/2018                               906     PRI           $3,240.00                $0.00
Bar Date: 2/19/2018                                 906     UNS            $300.00                 $0.00
Claim Face Value: $3,540.00
                                                                          $3,540.00                 $0.00

Objection
 Objection Type            Objection Status

 Miscellaneous objection   Objection Granted



Collin County Tax Assessor/Collector
Case(s): 906 Clm No: 507 Clm. Amt: $1,520.29

c/o Gay, McCall, Roberts & Minett, P.C.                              Proof Of Claim         Final Allowed
Attn: David B. McCall                              Case     Class                     IND
                                                                            Amount                Amount
777 E. 15th Street
Plano, TX 75074                                     906     SEC           $1,520.29
Date Filed: 5/14/2018
                                                    909     SEC                                    $0.00
Bar Date: 2/19/2018
Claim Face Value: $1,520.29                                               $1,520.29                 $0.00

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Filed

 Miscellaneous objection         Objection Filed
                      Case 17-12906-CSS                    Doc 882     Filed 01/16/19       Page 106 of 110
Collin County Tax Assessor/Collector
Case(s): 906 Clm No: 508 Clm. Amt: $7,121.59

c/o Gay, McCall, Roberts & Minett, P.C.                              Proof Of Claim         Final Allowed
Attn: David B. McCall                              Case     Class                     IND
                                                                            Amount                Amount
777 E. 15th Street
Plano, TX 75074                                     906     SEC           $7,121.59
Date Filed: 5/14/2018
                                                    909     SEC                                    $0.00
Bar Date: 2/19/2018
Claim Face Value: $7,121.59                                               $7,121.59                 $0.00

Objection
 Objection Type                  Objection Status

 Filed against wrong company     Objection Filed

 Miscellaneous objection         Objection Filed



DDR Gresham Station, LLC
Case(s): 906 Clm No: 509 Clm. Amt: $9,377.96

c/o DDR Corp                                                         Proof Of Claim         Final Allowed
Attn: Eric C. Cotton, Deputy General Counsel       Case     Class                     IND
                                                                            Amount                Amount
3300 Enterprise Parkway
Beachwood, OH 44122                                 909     ADM                                    $0.00
Date Filed: 5/21/2018
                                                    906     ADM           $9,377.96                $0.00
Bar Date: 2/19/2018
Claim Face Value: $9,377.96                                               $9,377.96                 $0.00

Objection
 Objection Type                     Objection Status

 Filed against wrong company        Objection Granted

 Claim does not agree with books    Objection Granted



Valassis Direct Mail, Inc.
Case(s): 906 Clm No: 510 Clm. Amt: $3,159.89

c/o HCH Finance Shared Services                                      Proof Of Claim         Final Allowed
Attn: Vanessa O'Connell                            Case     Class                     IND
                                                                            Amount                Amount
15955 La Cantera Parkway
San Antonio, TX 78256                               906     UNS           $3,159.89
Date Filed: 5/21/2018                                                     $3,159.89
Bar Date: 2/19/2018
Claim Face Value: $3,159.89


Anne Arundel County, Maryland
Case(s): 906 Clm No: 511 Clm. Amt: $59.40

Attn:Brian D. Schenck                                                     Proof Of          Final Allowed
P O Box 2700                                        Case    Class                     IND
                                                                     Claim Amount                 Amount
MS 1103
Annapolis, MD 21404                                 906      PRI           $59.40                  $0.00
Date Filed: 5/29/2018                                                       $59.40                  $0.00
Bar Date: 2/19/2018
Claim Face Value: $59.40

Objection
 Objection Type                     Objection Status

 Claim does not agree with books    Objection Granted
                       Case 17-12906-CSS                    Doc 882     Filed 01/16/19         Page 107 of 110
State of Florida - Department of Revenue
Case(s): 906 Clm No: 512 Clm. Amt: $0.00

Attn: Frederick F. Rudzik, Esq.                                            Proof Of            Final Allowed
PO Box 6668                                          Case    Class                      IND
                                                                      Claim Amount                   Amount
Tallahassee, FL 32314-6668
Date Filed: 7/2/2018                                 906      UNS            $0.00
Orig. Date Filed: 6/29/2018                                                   $0.00
Bar Date: 2/19/2018
Amending Clm #: 512
Amended By Clm #: 512
Claim Face Value: $0.00


Wichita County
Case(s): 906 Clm No: 513 Clm. Amt: $2,955.73

c/o Perdue, Brandon, Fielder, Collins & Mott                          Proof Of Claim           Final Allowed
LLP                                              Case        Class                      IND
                                                                             Amount                  Amount
Attn:Jeanmarie Baer
PO Box 8188                                          909     ADM                                      $0.00
Wichita Falls, TX 76307
                                                     906     ADM           $2,955.73                  $0.00
Date Filed: 6/1/2018
Bar Date: 2/19/2018                                                        $2,955.73                   $0.00
Claim Face Value: $2,955.73

Objection
 Objection Type                   Objection Status

 Filed against wrong company      Objection Granted

 No documentation                 Objection Granted



Tennessee Department of Revenue
Case(s): 906 Clm No: 514 Clm. Amt: $120,261.92

c/o Attorney General                                                                                   Final
PO Box 20207                                                           Proof Of Claim
                                                 Case       Class                        IND        Allowed
Nashville, TN 37202-0207                                                      Amount
                                                                                                    Amount
Date Filed: 6/4/2018
Bar Date: 2/19/2018                                  906     PRI          $120,261.92                 $0.00
Claim Face Value: $120,261.92                                             $120,261.92                  $0.00

Objection
 Objection Type             Objection Status

 Miscellaneous objection    Objection Filed



Franchise Tax Board
Case(s): 906 Clm No: 515 Clm. Amt: $110,966.39

c/o Bankruptcy Section MS A340                                         Proof Of Claim          Final Allowed
Attn: Bee Xiong                                  Case       Class                        IND
                                                                              Amount                 Amount
P. O. Box 2952
Sacramento, CA 95812-2952                            906     PRI          $98,801.33
Date Filed: 7/16/2018
                                                     906     UNS          $12,165.06
Orig. Date Filed: 6/5/2018
Bar Date: 2/19/2018                                                       $110,966.39
Amending Clm #: 515
Amended By Clm #: 515
Claim Face Value: $110,966.39
                       Case 17-12906-CSS                    Doc 882     Filed 01/16/19         Page 108 of 110
Ohio Bureau of Workers' Compensation
Case(s): 906 Clm No: 516 Clm. Amt: $8,895.58

P. O. Box 15567                                                       Proof Of Claim           Final Allowed
Columbus, OH 43215-0567                          Case        Class                      IND
                                                                             Amount                  Amount
Date Filed: 6/5/2018
Bar Date: 2/19/2018                                  906     PRI           $8,895.58                  $0.00
Claim Face Value: $8,895.58                                                $8,895.58                   $0.00

Objection
 Objection Type     Objection Status

 Duplicate claim    Objection Granted



City of Portland
Case(s): 906 Clm No: 517 Clm. Amt: $1,227.32

c/o Citty Attorney's Office                                           Proof Of Claim           Final Allowed
Attn: Ashley Carter                              Case        Class                      IND
                                                                             Amount                  Amount
1221 SW Fouth Ave. Room 430
Portland, OR 97204                                   906     PRI           $1,115.32                  $0.00
Date Filed: 6/8/2018
                                                     906     UNS            $112.00                   $0.00
Bar Date: 2/19/2018
Claim Face Value: $1,227.32                                                $1,227.32                   $0.00

Objection
 Objection Type             Objection Status

 Miscellaneous objection    Objection Granted



Jefferson Parish Department of Water
Case(s): 906 Clm No: 518 Clm. Amt: $11.67

c/o Jefferson Parish Attorney's Office                                     Proof Of            Final Allowed
Attn: Reed Smith, Esq.                               Case    Class                      IND
                                                                      Claim Amount                   Amount
1221 Elmwood Park Blvd. Suite 701
Jefferson, LA 70123                                  906      UNS           $11.67
Date Filed: 6/11/2018                                                        $11.67
Bar Date: 2/19/2018
Claim Face Value: $11.67


Commonwealth of Virginia
Case(s): 906 Clm No: 519 Clm. Amt: $597,600.00

c/o Department of Taxation                                                                             Final
Attn: Mark K. Ames                                                     Proof Of Claim
                                                 Case       Class                        IND        Allowed
P O Box 2156                                                                  Amount
                                                                                                    Amount
Richmond, VA 23218
Date Filed: 6/11/2018                                909     PRI                                      $0.00
Bar Date: 2/19/2018                                  906     PRI          $597,600.00                 $0.00
Claim Face Value: $597,600.00
                                                     906    UNS                                       $0.00
                                                                          $597,600.00                  $0.00

Objection
 Objection Type                   Objection Status

 Filed against wrong company      Objection Granted

 Paid                             Objection Granted
                        Case 17-12906-CSS                Doc 882      Filed 01/16/19        Page 109 of 110
San Diego County Treasurer-Tax Collector
Case(s): 906 Clm No: 520 Clm. Amt: $0.00

Attn: Bankruptcy Desk                                                   Proof Of            Final Allowed
1600 Pacific Hwy. Room 162                        Case    Class                      IND
                                                                   Claim Amount                   Amount
San Diego, CA 92101
Date Filed: 11/26/2018                            906      PRI             $0.00
Orig. Date Filed: 6/11/2018                                                 $0.00
Bar Date: 2/19/2018
Amending Clm #: 520
Claim Face Value: $0.00


Voided Claim - Entered in Error
Case(s): Clm No: 521 Clm. Amt:


Date Filed:
Bar Date: 2/19/2018
Claim Face Value:


Town of Burlington, MA
Case(s): 906 Clm No: 522 Clm. Amt: $929.98

Attn: Brian Curtin                                                 Proof Of Claim           Final Allowed
29 Center Street                                  Case    Class                      IND
                                                                          Amount                  Amount
Burlington, MA 01803
Date Filed: 6/11/2018                             909      PRI                                     $0.00
Bar Date: 2/19/2018                               906      PRI           $464.99                   $0.00
Claim Face Value: $464.99
                                                  909     UNS                                      $0.00

                                                  906     UNS            $464.99                   $0.00
                                                                          $929.98                   $0.00

Objection
 Objection Type                     Objection Status

 Filed against wrong company        Objection Granted

 Claim does not agree with books    Objection Granted



Invisible Girl Project
Case(s): 906 Clm No: 523 Clm. Amt:

Attn: Jill McElya                                                       Proof Of            Final Allowed
P O Box 99068                                     Case    Class                      IND
                                                                   Claim Amount                   Amount
Raleigh, NC 27614
Date Filed: 6/11/2018                             906     UNS                                      $0.00
Bar Date: 2/19/2018                                                                                 $0.00
Claim Face Value:

Objection
 Objection Type               Objection Status

 Insufficient documentation   Objection Granted



NY Style
Case(s): 906 Clm No: 524 Clm. Amt: $37,331.68

Attn: Violet Kempijan                                               Proof Of Claim          Final Allowed
30 Commercial Court                               Case   Class                        IND
                                                                           Amount                 Amount
Plainview, NY 11803
Date Filed: 6/22/2018                             906     UNS           $37,331.68
Bar Date: 2/19/2018                                                     $37,331.68
Claim Face Value: $37,331.68
                    Case 17-12906-CSS           Doc 882      Filed 01/16/19        Page 110 of 110
Restoration Management Company
Case(s): 906 Clm No: 525 Clm. Amt: $49,043.54

4142 Point Eden Way                                        Proof Of Claim          Final Allowed
Hayward, CA 94545                    Case       Class                        IND
                                                                  Amount                 Amount
Date Filed: 7/2/2018
Bar Date: 2/19/2018                   906        UNS           $49,043.54
Claim Face Value: $49,043.54                                   $49,043.54



Twinsburg Vocal Music Boosters
Case(s): 906 Clm No: 526 Clm. Amt: $553.00

Attn: Cari Utrup                                          Proof Of Claim           Final Allowed
P.O. Box 391                          Case       Class                      IND
                                                                 Amount                  Amount
Twinsburg, OH 44087
Date Filed: 7/19/2018                 906         UNS           $553.00
Bar Date: 2/19/2018                                              $553.00
Claim Face Value: $553.00


Waste Management - RMC
Case(s): 906 Clm No: 527 Clm. Amt: $3,040.17

Attn: Jennifer Avilla                                      Proof Of Claim          Final Allowed
2625 W Grandview, Ste.#150           Case        Class                      IND
                                                                  Amount                 Amount
Phoenix, AZ 85023
Date Filed: 6/28/2018                 906        ADM           $3,040.17
Bar Date: 2/19/2018                                             $3,040.17
Claim Face Value: $3,040.17
